Exhibit 10.1



 

Execution Version

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This THIRD AMENDMENT to the Credit Agreement referred to below, dated as of
October 10, 2019 (this “Third Amendment”) by and among B&G FOODS, INC., a
Delaware corporation, as borrower (the “Borrower”), the Lenders party hereto,
and BARCLAYS BANK PLC (“Barclays”), as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”) and collateral agent for the Secured
Parties (in such capacity, the “Collateral Agent”). Capitalized terms not
otherwise defined in this Third Amendment have the same meanings as specified in
the Credit Agreement (as defined below), as amended by this Third Amendment.

 

RECITALS

 

WHEREAS, the Borrower, the several Lenders (as defined in the Credit Agreement)
from time to time parties thereto and the Administrative Agent, have entered
into that certain Amended and Restated Credit Agreement, dated as of October 2,
2015 (together with all exhibits and schedules attached thereto, as amended by
the First Amendment to Credit Agreement, dated as of March 30, 2017 and by the
Second Amendment to Credit Agreement, dated as of November 20, 2017, and as
further amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement” as amended by this
Third Amendment, the “Amended Credit Agreement”);

 

WHEREAS, the Borrower wishes to obtain, pursuant to Section 2.32 of the Credit
Agreement, a new first lien senior secured term loan facility (the “Tranche B-4
Term Loan Facility”) with Term Loan Commitments in an aggregate principal amount
of $450.0 million (the “Tranche B-4 Term Loan Commitments”, and any Loans made
thereunder, the “Tranche B-4 Term Loans”) and which shall be provided by the
institutions listed on Schedule I hereto as Tranche B-4 Term Loan Lenders party
hereto (the “Tranche B-4 Term Loan Lenders”) and effective on the Third
Amendment Effective Date pursuant to the terms and subject to the conditions
hereof, the proceeds of which will be used, together with the proceeds of senior
notes of the Borrower to be issued on or about the Third Amendment Effective
Date (the “2019 Notes”), to refinance Borrower’s existing Senior Notes due 2021
(the “Existing Senior Notes Due 2021”), pay certain outstanding Revolving Credit
Loans under the Credit Agreement and to pay certain fees and expenses in
connection with the foregoing;

 

WHEREAS, each of the institutions listed on Schedule I hereto as a Tranche B-4
Term Loan Lender (i) is willing to extend credit in the form of Tranche B-4 Term
Loans to the Borrower on the Third Amendment Effective Date up to an amount
equal to its Tranche B-4 Term Loan Commitment set forth on Schedule I subject to
the conditions set forth herein and in the Amended Credit Agreement and (ii)
will be deemed to have agreed to the terms of this Third Amendment;

 

WHEREAS, the Borrower has requested, pursuant to Section 9.1, that the Credit
Agreement be amended to, among other things, permit the prepayment of the
Existing Senior Notes Due 2021, and modify other provisions of the Credit
Agreement on terms and conditions set forth therein;

 

WHEREAS, each Lender that executes and delivers a consent to this Third
Amendment (a “Lender Consent”) will be deemed to have agreed and consented to
the amendments to the

 







 



 

Credit Agreement set forth in this Third Amendment, and for the avoidance of
doubt, any new Lender which executes an Assignment and Assumption following the
Third Amendment Effective Date will be deemed to have agreed and consented to
the Amended Credit Agreement;

 





 

WHEREAS, the Lenders constituting at least the Required Lenders (immediately
after giving effect to the Tranche B-4 Term Loan Commitments) and the Tranche
B-4 Term Loan Lenders, are willing to effect the amendments set forth herein and
agree to the terms of the Amended Credit Agreement, in each case on the terms
and subject to the conditions of this Third Amendment; and





 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article I

 

TERM LOAN FACILITY

 

Section 1.1            In accordance with Section 2.32 of the Credit Agreement
and pursuant to the terms of the Amended Credit Agreement and this Third
Amendment, each Tranche B-4 Term Loan Lender hereby (i) commits, severally and
not jointly, to provide Tranche B-4 Term Loan Commitments in the amount set
forth opposite such Tranche B-4 Term Loan Lender’s name on Schedule I annexed
hereto, (ii) agrees, severally and not jointly, to make a Tranche B-4 Term Loan
to the Borrower on the Third Amendment Effective Date, on the terms and subject
to the conditions set forth herein and in the Amended Credit Agreement, and
(iii) agrees to become a party to this Third Amendment and the Amended Credit
Agreement. Proceeds of the Tranche B-4 Term Loans shall be used, together with
the proceeds of senior notes of the Borrower to be issued on or about the
Closing Date, to refinance the Existing Senior Notes Due 2021, pay certain
outstanding Revolving Credit Loans under the Credit Agreement and to pay certain
fees and expenses in connection with the foregoing. Subject to Sections 2.9 and
2.10 of the Amended Credit Agreement, all amounts owed with respect to the
Tranche B-4 Term Loans shall be paid in full no later than the Tranche B-4 Term
Loan Maturity Date. Each Term Loan Lender’s Tranche B-4 Term Loan Commitment
shall terminate immediately and without further action on the Third Amendment
Effective Date upon funding of the Tranche B-4 Term Loans.

 

Section 1.2            Each Tranche B-4 Term Loan Lender (i) confirms that it
has received a copy of this Third Amendment, the Credit Agreement and the other
Loan Documents, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Third Amendment;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Amended Credit
Agreement; (iii) appoints and authorizes the Administrative Agent and Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under the Amended Credit Agreement and the other Loan Documents as are delegated
to the Administrative Agent and Collateral Agent, as the case may be, by the
terms thereof, together with such powers as are reasonably incidental thereto;
and (iv) agrees that it will perform

 





2

 



 

in accordance with their terms all of the obligations which by the terms of the
Amended Credit Agreement are required to be performed by it as a Lender.

 



Article II 

 

AMENDMENTS TO CREDIT AGREEMENT

 

Section 2.1            Amendment of Existing Credit Agreement. Pursuant to
Sections 2.32 and 9.1 of the Credit Agreement, the Borrower, the Lenders party
hereto comprising of at least (i) the Required Lenders (immediately after giving
effect to the Tranche-4 Term Loan Commitments), the Tranche B-4 Term Loan
Lenders, the other Lenders party hereto, the Administrative Agent and other
parties party hereto agree that on the Third Amendment Effective Date, the
Credit Agreement shall hereby be amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the Amended Credit
Agreement attached hereto as Exhibit A and subject to the satisfaction of the
conditions precedent set forth in Article III below.

 

Article III

 

CONDITIONS TO EFFECTIVENESS

 

The effectiveness of this Third Amendment (including the agreements contained in
Article I and the amendments contained in Article II) are subject to the
satisfaction (or written waiver) of the following conditions (the date of
satisfaction of such conditions being referred to herein as the “Third Amendment
Effective Date”):

 

Section 3.1           This Third Amendment shall have been duly executed by the
Borrower, the Lenders under the Credit Agreement constituting at least the
Required Lenders (by signing the Lender Consent), the Tranche B-4 Term Loan
Lenders and the Administrative Agent, and delivered to the Administrative Agent;

 

Section 3.2           The Reaffirmation Agreement in the form attached hereto as
Exhibit B shall have been duly executed by the Borrower and the other Guarantors
in favor of the Collateral Agent;

 

Section 3.3           All fees and expenses required to be paid hereunder or
pursuant to the Amended Credit Agreement and that certain Engagement Letter,
dated as of September 17, 2019 (the “Engagement Letter”), by and between the
Borrower and each of the Incremental Agents (as defined below) shall have been
paid in full in cash or will be paid in full in cash on the Third Amendment
Effective Date, including, without limitation, all reasonable and documented
out-of-pocket expenses incurred by the Incremental Agents, the Administrative
Agent and their respective Affiliates in connection with the execution and
delivery of this Third Amendment, in each case to the extent required by the
Amended Credit Agreement and Engagement Letter;

 

Section 3.4           Immediately after giving effect to the transactions
contemplated hereby the Borrower and its Subsidiaries shall have outstanding no
Indebtedness or preferred Capital Stock other than (A) the Loans and other
extensions of credit under the Amended Credit

 



 3 

 



 

Agreement, (B) the 2019 Notes and the New Senior Notes and (C) the other
Indebtedness permitted to be incurred pursuant to Section 6.2 of the Amended
Credit Agreement.

  



 

Section 3.5            The Administrative Agent shall have received a customary
written opinion of Dechert LLP, counsel to the Borrower and its Subsidiaries;

 

Section 3.6            The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower as to the matters
set forth in Section 3.4, Section 3.8 and Section 3.9;

 

Section 3.7            The Administrative Agent shall have received with respect
to each Loan Party (i) a certificate as of a recent date of the good standing
(or equivalent) under the laws of its jurisdiction of organization from the
relevant authority of its jurisdiction of organization and (ii) a certificate of
a Responsible Officer of each Loan Party dated the Third Amendment Effective
Date and certifying to the effect (A) that attached thereto are copies of each
Organizational Documents of such Credit Party and, to the extent applicable,
certified as of the Third Amendment Effective Date or a recent date prior
thereto by the relevant authority of its jurisdiction of organization, (B) that
attached thereto is a true and complete copy of resolutions or written consents
duly adopted by the board of directors or other governing body of each Loan
Party authorizing the execution, delivery and performance of this Third
Amendment and any related Loan Documents and the borrowings hereunder and
thereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, and (C) as to the incumbency and
specimen signature of each officer executing this Third Amendment or any other
document delivered in connection herewith on behalf of each Loan Party;

 

Section 3.8            No Default or Event of Default has occurred and is
continuing on the Third Amendment Effective Date both before and immediately
after giving effect to the transactions contemplated hereby;

 

Section 3.9            The representations and warranties of the Borrower and
each of the Guarantors set forth in Article IV of this Third Amendment are true
and correct;

 

Section 3.10          The Administrative Agent shall have received a certificate
executed by the chief financial officer of the Borrower, in the form attached as
Exhibit H of the Credit Agreement, which shall document the solvency of the
Borrower and its Subsidiaries, on a consolidated basis, after giving effect to
the transactions contemplated hereby;

 

Section 3.11          The Administrative Agent and the Lenders shall have
received a Compliance Certificate substantially in the form of Exhibit B of the
Credit Agreement demonstrating compliance with requirements of Section
2.32(c)(ii) of the Credit Agreement;

 

Section 3.12          Substantially simultaneously with the receipt of the
proceeds of the Tranche B-4 Term Loans, the Borrower shall have applied the
aggregate proceeds of the Tranche B-4 Term Loans to prepay in full the Existing
Senior Notes Due 2021, pay certain outstanding Revolving Credit Loans under the
Credit Agreement and to pay certain fees and expenses in connection with the
foregoing;

 



 4 

 



 

Section 3.13         The Borrower shall have provided, at least three (3)
Business Days prior to the Third Amendment Effective Date, all information with
respect to the Loan Parties reasonably requested by the Administrative Agent in
writing at least ten (10) days prior to the Third Amendment Effective Date under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including, without limitation, Patriot Act and, if the Borrower qualifies as a
“legal entity customer” thereunder, the requirements of 31 C.F.R §1010.230; and

 

Section 3.14         The Administrative Agent shall have received a notice of
borrowing, prior to 10:00 A.M., New York City time, one Business Day prior to
the Third Amendment Effective Date.

 

Article IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the other parties hereto to enter into this Third Amendment, the
Borrower represents and warrants to each of the Lenders and the Administrative
Agent that, as of the Third Amendment Effective Date:

 

(a)               this Third Amendment has been duly authorized, executed and
delivered by the Borrower and constitutes, and the Amended Credit Agreement
constitutes, its legal, valid and binding obligation, enforceable against the
Borrower in accordance with its terms, except as such enforcement may be limited
by bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally, and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law and by principles of good faith and fair dealing;

 

(b)               each of the representations and warranties made by any Loan
Party in or pursuant to the Amended Credit Agreement or any other Loan Document
shall be true and correct in all material respects (except to the extent any
such representation and warranty itself is qualified by “materiality”, “Material
Adverse Effect” or similar qualifier, in which case, it shall be true and
correct in all respects) on and as of the Third Amendment Effective Date as if
made on and as of the Third Amendment Effective Date (unless stated to relate to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except to the extent any such
representation and warranty itself is qualified by “materiality”, “Material
Adverse Effect” or similar qualifier, in which case, it shall have been true and
correct in all respects) as of such earlier date); and

 

(c)               no Default or Event of Default shall have occurred and be
continuing on the Third Amendment Effective Date.

 

Article V

 

Effects on LOAN Documents

 

Except as specifically amended herein or contemplated hereby, all Loan Documents
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. Except as specifically amended herein or contemplated
hereby, the execution, delivery and effectiveness



 

 5 

 



 

of this Third Amendment shall not operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of the Loan Documents or in
any way limit, impair or otherwise affect the rights and remedies of the Lenders
or the Administrative Agent under the Loan Documents. The Borrower acknowledges
and agrees that, on and after the Third Amendment Effective Date, this Third
Amendment and each of the other Loan Documents to be executed and delivered by
the Borrower in connection herewith shall constitute a Loan Document for all
purposes of the Amended Credit Agreement. On and after the Third Amendment
Effective Date, each reference in the Amended Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Amended Credit Agreement,
and this Third Amendment and the Amended Credit Agreement shall be read together
and construed as a single instrument. Nothing herein shall be deemed to entitle
the Borrower to a further consent to, or a further waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Amended Credit Agreement or any other
Loan Document in similar or different circumstances.



 

Article VI

 

MISCELLANEOUS

 

Section 6.1            Indemnification. The Borrower hereby confirms that the
indemnification provisions set forth in Sections 2.19 (except to the extent
waived hereby) and 8.7 of the Amended Credit Agreement shall apply to this Third
Amendment and the transactions contemplated hereby.

 

Section 6.2            New Arrangers and Syndication Agents. The Borrower, the
Tranche B-4 Term Loan Lenders and the Required Lenders agree that Barclays Bank
PLC, Deutsche Bank Securities Inc., RBC Capital Markets1, BofA Securities, Inc.,
BMO Capital Markets Corp., Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A.,
Credit Suisse Securities (USA) LLC, Capital One, National Association, Citigroup
Global Markets, Inc., Citizens Bank, N.A., Coöperatieve Rabobank U.A., New York
Branch and TD Securities (USA) LLC (the “Incremental Agents”) shall be entitled
to the privileges, indemnification, immunities and other benefits afforded to
the Arrangers, the Co-Syndication Agents and the Co-Documentation Agents
pursuant to Article 8 of the Amended Credit Agreement and (b) except as
otherwise agreed to in writing by the Borrower and the Incremental Agents shall
have no duties, responsibilities or liabilities with respect to this Third
Amendment, the Amended Credit Agreement or any other Loan Document.



 

 



 





1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 





 6 

 



 

Section 6.3            Amendments; Execution in Counterparts; Severability.

 

(a)               This Third Amendment may not be amended nor may any provision
hereof be waived except pursuant to a writing signed by the Borrower, the
Lenders party hereto and the Administrative Agent, in each case to the extent
required by the Credit Agreement; and

 

(b)               To the extent any provision of this Third Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Third Amendment in any jurisdiction.

 

Section 6.4            Administrative Agent. The Borrower acknowledges and
agrees that Barclays, in its capacity as administrative agent under the Credit
Agreement, will serve as Administrative Agent under this Third Amendment and
under the Amended Credit Agreement.

 

Section 6.5            Governing Law; Waiver of Jury Trial; Jurisdiction. This
Third Amendment shall be construed in accordance with and governed by the law of
the State of New York. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY) ARISING OUT OF OR IN CONNECTION WITH THIS THIRD AMENDMENT, THE AMENDED
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT. The provisions of Sections 9.11
and 9.12 of the Amended Credit Agreement are incorporated herein by reference,
mutatis mutandis.

 

Section 6.6            Headings. Section headings in this Third Amendment are
included herein for convenience of reference only, are not part of this Third
Amendment and are not to affect the construction of, or to be taken into
consideration in interpreting, this Third Amendment.

 

Section 6.7          Counterparts. This Third Amendment may be executed by one
or more of the parties hereto on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF or other electronic means
shall have the same force and effect as manual signatures delivered in person.

 

[Remainder of page intentionally left blank.]



 

 7 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

Borrower:         B&G FOODS, INC.               By: /s/ Bruce C. Wacha   Name:
Bruce C. Wacha   Title: Executive Vice President of Finance and Chief Financial
Officer

  

[Signature Page to Third Amendment to Credit Agreement]

 



 

 

  

  BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent              
    By: /s/ Ritam Bhalla     Name: Ritam Bhalla     Title: Director

 

[Signature Page to Third Amendment to Credit Agreement]

 



 

 

  

 BARCLAYS BANK PLC, as a Tranche B-4 Term Loan Lender                By: /s/
Ritam Bhalla    Name: Ritam Bhalla    Title: Director

 

[Signature Page to Third Amendment to Credit Agreement]

 



 

 

 

Signature Page to Third Amendment to Credit Agreement

(Lender Consent)

  

Lender Consent to the Third Amendment to Credit Agreement, dated as of October
10, 2019 (the “Third Amendment”), among B&G Foods, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto, and Barclays Bank PLC (“Barclays”),
as administrative agent (in such capacity, the “Administrative Agent”). All
capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Third Amendment.

 

The undersigned which is an existing Lender under the Credit Agreement hereby
irrevocably and unconditionally approves of, and consents to the amendments
reflected in, the Third Amendment.

  

 

  BARCLAYS BANK PLC               By: /s/ Ritam Bhalla   Name: Ritam Bhalla  
Title: Director

    

[Signature Page Lender’s Consent]

 



 

 

 

Signature Page to Third Amendment to Credit Agreement

(Lender Consent)

  

Lender Consent to the Third Amendment to Credit Agreement, dated as of October
10, 2019 (the “Third Amendment”), among B&G Foods, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto, and Barclays Bank PLC (“Barclays”),
as administrative agent (in such capacity, the “Administrative Agent”). All
capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Third Amendment.

 

The undersigned which is an existing Lender under the Credit Agreement hereby
irrevocably and unconditionally approves of, and consents to the amendments
reflected in, the Third Amendment.

 

 

 

  Bank of America, N.A.       (Full Legal Name of Institution)               By:
/s/ Jana L. Baker   Name: Jana L. Baker   Title: Senior Vice President          
    If a second signature is necessary:               By:     Name:     Title:  

 

  Name of Fund Manager (if any):                                 Current holding
amount: $70,000,000.00

 

[Signature Page Lender’s Consent]

  



 

 

 

Signature Page to Third Amendment to Credit Agreement

(Lender Consent)

  

Lender Consent to the Third Amendment to Credit Agreement, dated as of October
10, 2019 (the “Third Amendment”), among B&G Foods, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto, and Barclays Bank PLC (“Barclays”),
as administrative agent (in such capacity, the “Administrative Agent”). All
capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Third Amendment.

 

The undersigned which is an existing Lender under the Credit Agreement hereby
irrevocably and unconditionally approves of, and consents to the amendments
reflected in, the Third Amendment.

 

  

  BMO Harris Bank N.A.               By: /s/ Andrew Berryman   Name: Andrew
Berryman   Title: Vice President

 

[Signature Page Lender’s Consent]

 



 

 

 

Signature Page to Third Amendment to Credit Agreement

(Lender Consent)

  

Lender Consent to the Third Amendment to Credit Agreement, dated as of October
10, 2019 (the “Third Amendment”), among B&G Foods, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto, and Barclays Bank PLC (“Barclays”),
as administrative agent (in such capacity, the “Administrative Agent”). All
capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Third Amendment.

 

The undersigned which is an existing Lender under the Credit Agreement hereby
irrevocably and unconditionally approves of, and consents to the amendments
reflected in, the Third Amendment.

 

  

 Capital One, National Association       (Full Legal Name of Institution)     
      By: /s/ Michael Sullivan  Name: Michael Sullivan  Title: Senior Director
           If a second signature is necessary:            By: N/A  Name:  
 Title:  

 

  Name of Fund Manager (if any):                          N/A            
Current holding amount: $_________N/A________

 

[Signature Page Lender’s Consent]

 



 

 

 

Signature Page to Third Amendment to Credit Agreement

(Lender Consent)

  

Lender Consent to the Third Amendment to Credit Agreement, dated as of October
10, 2019 (the “Third Amendment”), among B&G Foods, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto, and Barclays Bank PLC (“Barclays”),
as administrative agent (in such capacity, the “Administrative Agent”). All
capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Third Amendment.

 

The undersigned which is an existing Lender under the Credit Agreement hereby
irrevocably and unconditionally approves of, and consents to the amendments
reflected in, the Third Amendment.

 

  

  Citizens Bank, N.A.               By: /s/ Cheryl Carangelo   Name: Cheryl
Carangelo   Title: Managing Director

 

[Signature Page Lender’s Consent]

 



 

 

 

 

Signature Page to Third Amendment to Credit Agreement

(Lender Consent)

 

Lender Consent to the Third Amendment to Credit Agreement, dated as of October
10, 2019 (the “Third Amendment”), among B&G Foods, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto, and Barclays Bank PLC (“Barclays”),
as administrative agent (in such capacity, the “Administrative Agent”). All
capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Third Amendment.

 

The undersigned which is an existing Lender under the Credit Agreement hereby
irrevocably and unconditionally approves of, and consents to the amendments
reflected in, the Third Amendment.

 

 

  COBANK, ACB               By: /s/ Austin Taylor    Name: Austin Taylor
                                                                             
Title: Vice President    
                                                                     Current
holding amount: $28,500,000.00

 

[Signature Page Lender’s Consent]

 



 

 

 

Signature Page to Third Amendment to Credit Agreement

(Lender Consent)

 

Lender Consent to the Third Amendment to Credit Agreement, dated as of October
10, 2019 (the “Third Amendment”), among B&G Foods, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto, and Barclays Bank PLC (“Barclays”),
as administrative agent (in such capacity, the “Administrative Agent”). All
capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Third Amendment.

 

The undersigned which is an existing Lender under the Credit Agreement hereby
irrevocably and unconditionally approves of, and consents to the amendments
reflected in, the Third Amendment.

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH               By: /s/ Judith Smith  
Name: Judith Smith   Title: Authorized Signatory    
                                                                       If a
second signature is necessary:               By: /s/ Nicolas Thierry   Name:
Nicolas Thierry   Title: Authorized Signatory            
                                                            Current holding
amount: $56,500,000.00

 

[Signature Page Lender’s Consent]

 



 

 

 

Signature Page to Third Amendment to Credit Agreement

(Lender Consent)

 

Lender Consent to the Third Amendment to Credit Agreement, dated as of October
10, 2019 (the “Third Amendment”), among B&G Foods, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto, and Barclays Bank PLC (“Barclays”),
as administrative agent (in such capacity, the “Administrative Agent”). All
capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Third Amendment.

 

The undersigned which is an existing Lender under the Credit Agreement hereby
irrevocably and unconditionally approves of, and consents to the amendments
reflected in, the Third Amendment.

 

 

  Deutsche Bank AG New York Branch               By: /s/ Yumi Okabe    Name:
Yumi Okabe    Title: Vice President     
                                                                    If a second
signature is necessary:               By: /s/ Michael Strobel    Name: Michael
Strobel   Title: Vice President             
                                                            Current holding
amount: $56,500,000.00

 

[Signature Page Lender’s Consent]

 



 

 

 

Signature Page to Third Amendment to Credit Agreement

(Lender Consent)

 

Lender Consent to the Third Amendment to Credit Agreement, dated as of October
10, 2019 (the “Third Amendment”), among B&G Foods, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto, and Barclays Bank PLC (“Barclays”),
as administrative agent (in such capacity, the “Administrative Agent”). All
capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Third Amendment.

 

The undersigned which is an existing Lender under the Credit Agreement hereby
irrevocably and unconditionally approves of, and consents to the amendments
reflected in, the Third Amendment.

 

 

  GOLDMAN SACHS BANK USA               By: /s/ Jamie Minieri    Name: Jamie
Minieri    Title: Authorized Signatory               If a second signature is
necessary:                                                                      
  By:     Name:                                                              
Title:  

 

                                                            Name of Fund Manager
(if any):  

 

                                                            Current holding
amount: $56,500,000.00

 

[Signature Page Lender’s Consent]

 



 

 

 

Signature Page to Third Amendment to Credit Agreement

(Lender Consent)

 

Lender Consent to the Third Amendment to Credit Agreement, dated as of October
10, 2019 (the “Third Amendment”), among B&G Foods, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto, and Barclays Bank PLC (“Barclays”),
as administrative agent (in such capacity, the “Administrative Agent”). All
capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Third Amendment.

 

The undersigned which is an existing Lender under the Credit Agreement hereby
irrevocably and unconditionally approves of, and consents to the amendments
reflected in, the Third Amendment.

 

 

  COOPERATIVE RABOBANK U.A., NEW YORK BRANCH    
                                                                    By: /s/
Claire Laury   Name: Claire Laury   Title: Executive Director               If a
second signature is necessary:
                                                                        By: /s/
Jennifer Smith   Name: Jennifer Smith   Title: Vice President

 

                                                            Name of Fund Manager
(if any):  

 

                                                            Current holding
amount: $50,000,000.00

 

[Signature Page Lender’s Consent]

 



 

 

 

Signature Page to Third Amendment to Credit Agreement

(Lender Consent)

 

Lender Consent to the Third Amendment to Credit Agreement, dated as of October
10, 2019 (the “Third Amendment”), among B&G Foods, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto, and Barclays Bank PLC (“Barclays”),
as administrative agent (in such capacity, the “Administrative Agent”). All
capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Third Amendment.

 

The undersigned which is an existing Lender under the Credit Agreement hereby
irrevocably and unconditionally approves of, and consents to the amendments
reflected in, the Third Amendment.

 

 

  ROYAL BANK OF CANADA       (Full Legal Name of Institution)    
                                                                    By: /s/ John
Flores   Name: John Flores   Title: Authorized Signatory      
                                                                  Current
holding amount: $70,000,000

 

[Signature Page Lender’s Consent]

 



 

 

 

Signature Page to Third Amendment to Credit Agreement

(Lender Consent)

 

Lender Consent to the Third Amendment to Credit Agreement, dated as of October
10, 2019 (the “Third Amendment”), among B&G Foods, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto, and Barclays Bank PLC (“Barclays”),
as administrative agent (in such capacity, the “Administrative Agent”). All
capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Third Amendment.

 

The undersigned which is an existing Lender under the Credit Agreement hereby
irrevocably and unconditionally approves of, and consents to the amendments
reflected in, the Third Amendment.

 

 

  TD Bank, N.A.                                                                
        By: /s/ Christopher Matheson   Name: Christopher Matheson   Title:
Senior Vice President               If a second signature is necessary:        
      By:     Name:  
                                                            Title:  

 

                                                            Name of Fund Manager
(if any):  

 

                                                            Current holding
amount: $50,000,000.00 Revolver

 

[Signature Page Lender’s Consent]

 



 

 

 

 

EXHIBIT A

 

Amended Credit Agreement

 

[See attached.]

 



 

 

 

EXHIBIT A

 

 

$1,350,109,890.111,150,000,000.00

AMENDED AND RESTATED CREDIT AGREEMENT
among
B&G FOODS, INC.,
as Borrower
THE LENDERS FROM TIME TO TIME PARTY HERETO
and
BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent

 



 

 

BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES INC., RBC CAPITAL MARKETS1,

BOFA SECURITIES, INC., BANK OF AMERICA, N.A., CREDIT SUISSE SECURITIES (USA)
LLC,
DEUTSCHE BANK SECURITIES INC.,

and

BMO CAPITAL MARKETS CORP., GOLDMAN SACHS BANK USA

and
JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners with respect to the Tranche BB-4
Term Loan Facility,

 

and

CREDIT SUISSE SECURITIES (USA) LLC, CAPITAL ONE, NATIONAL ASSOCIATION, CITIGROUP
GLOBAL MARKETS, INC., CITIZENS BANK, N.A., TD SECURITIES (USA) LLC and

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK BRABOBANK U.A. “RABOBANK
NEDERLAND”, NEW YORK BRANCH

and
TD SECURITIES (USA) LLC,

as Co-Syndication AgentsCo-Managers and Co-Documentation Agents with respect to
the Tranche BB-4 Term Loan Facility,

 

CREDIT SUISSE SECURITIES (USA) LLC, BARCLAYS BANK PLC,

RBC CAPITAL MARKETS, BANK OF AMERICA, N.A., MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATEDBOFA SECURITIES, INC.,
DEUTSCHE BANK SECURITIES INC., CITIZENS BANK, N.A.,

TD SECURITIES (USA) LLC

and

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK BRABOBANK U.A. “RABOBANK
NEDERLAND”, NEW YORK BRANCH
as Joint Lead Arrangers and Joint Bookrunners with respect to the Tranche A Term
Loan Facility and the Revolving Credit Facility,

 

BARCLAYS BANK PLC, RBC CAPITAL MARKETS, BANK OF AMERICA, N.A., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATEDBOFA SECURITIES, INC. and DEUTSCHE BANK
SECURITIES INC.,
as Co-Syndication Agents with respect to the Tranche A Term Loan Facility and
the Revolving Credit Facility,

 

CITIZENS BANK, N.A., TD BANK, N.A. and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK BRABOBANK U.A. “RABOBANK NEDERLAND”, NEW YORK BRANCH,
as Co-Documentation Agents with respect to the Tranche A Term Loan Facility and
the Revolving Credit Facility,

 

 



 

1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 



 

 

 

Dated as of October 2, 2015,

as amended by the First Amendment to Credit Agreement, dated as of March 30,
2017 and,

by the Second Amendment to Credit Agreement, dated as of November 20, 2017 and

by the Third Amendment to Credit Agreement, dated as of October 10, 2019

 



-ii- 

 

 

TABLE OF CONTENTS

 

Page

 

Section 1. DEFINITIONS 3 1.1 Defined Terms 3 1.2 Other Definitional Provisions
46 1.3 Pro Forma Basis 46 1.4 Divisions 47       Section 2. AMOUNT AND TERMS OF
COMMITMENTS; LETTERS OF CREDIT 48 2.1 Term Loan Commitments 48 2.2 Procedure for
Term Loan Borrowings 49 2.3 Repayment of Term Loans 51 2.4 Revolving Credit
Commitments 51 2.5 Procedure for Borrowing Revolving Credit Loans 52 2.6
Repayment of Loans; Evidence of Debt 53 2.7 Commitment Fees, Other Fees 54 2.8
Termination or Reduction of Revolving Credit Commitments 54 2.9 Optional
Prepayments 54 2.10 Mandatory Prepayments 55 2.11 Conversion and Continuation
Options 56 2.12 Minimum Amounts and Maximum Number of Eurodollar Tranches 56
2.13 Interest Rates and Payment Dates 57 2.14 Computation of Interest and Fees
57 2.15 Inability to Determine Interest Rate and Alternate Rate of Interest 57
2.16 Pro Rata Treatment and Payments 59 2.17 Requirements of Law 61 2.18 Taxes
62 2.19 Indemnity 65 2.20 Illegality 66 2.21 Change of Lending Office 66 2.22
Substitution of Lenders 66 2.23 L/C Commitment 67 2.24 Procedure for Issuance of
Letter of Credit 68 2.25 Fees and Other Charges 68 2.26 L/C Participations 69
2.27 Reimbursement Obligation of the Borrower 70 2.28 Obligations Absolute 70
2.29 Letter of Credit Payments 71 2.30 Applications 71

 



-iii- 

 

 

2.31 Defaulting Lenders 71 2.32 Incremental Loans and Commitments 74      
Section 3. REPRESENTATIONS AND WARRANTIES 79 3.1 Financial Condition 79 3.2 No
Change 80 3.3 Corporate Existence; Compliance with Law 80 3.4 Corporate Power;
Authorization; Enforceable Obligations 80 3.5 No Legal Bar 81 3.6 No Material
Litigation 81 3.7 No Default 81 3.8 Ownership of Property; Liens 81 3.9
Intellectual Property 81 3.10 Taxes 81 3.11 Federal Regulations 82 3.12 Labor
Matters 82 3.13 ERISA 82 3.14 Investment Company Act; Other Regulations 82 3.15
Subsidiaries 83 3.16 Use of Proceeds 83 3.17 Environmental Matters 83 3.18
Accuracy of Information, etc. 84 3.19 Security Documents 84 3.20 Solvency 85
3.21 Anti-Terrorism Laws; Sanctions; Anti-Corruption Laws 85 3.22 EEA Financial
Institutions 85       Section 4. CONDITIONS PRECEDENT 85 4.1 Conditions to
Restatement Funding Date 85 4.2 Conditions to Each Extension of Credit 88      
Section 5. AFFIRMATIVE COVENANTS 89 5.1 Financial Statements 89 5.2
Certificates; Other Information 89 5.3 Payment of Obligations 90 5.4 Conduct of
Business and Maintenance of Existence, etc. 91 5.5 Maintenance of Property;
Insurance 91 5.6 Inspection of Property; Books and Records; Discussions 91 5.7
Notices 91 5.8 Environmental Laws 92 5.9 Additional Collateral, etc. 92

 



-iv- 

 

 

5.10 Further Assurances 94 5.11 Ratings 94 5.12 Use of Proceeds 94 5.13
Beneficial Ownership Regulation 94       Section 6. NEGATIVE COVENANTS 94 6.1
Financial Condition Covenants 95 6.2 Limitation on Indebtedness 95 6.3
Limitation on Liens 97 6.4 Limitation on Fundamental Changes 99 6.5 Limitation
on Disposition of Property 100 6.6 Limitation on Restricted Payments 100 6.7
[Reserved.] 102 6.8 Limitation on Investments 102 6.9 Limitation on Optional
Payments and Modifications of Debt Instruments, etc. 103 6.10 Limitation on
Transactions with Affiliates 104 6.11 Limitation on Sales and Leasebacks 104
6.12 Limitation on Changes in Fiscal Periods 104 6.13 Limitation on Negative
Pledge Clauses 104 6.14 Limitation on Restrictions on Subsidiary Distributions
105 6.15 Limitation on Lines of Business 105       Section 7. EVENTS OF DEFAULT
105     Section 8. THE AGENTS; THE ARRANGERS 109 8.1 Appointment 109 8.2
Delegation of Duties 110 8.3 Exculpatory Provisions 110 8.4 Reliance by
Administrative Agent 111 8.5 Notice of Default 111 8.6 Non-Reliance on Agents
and Other Lenders 111 8.7 Indemnification 112 8.8 Administrative Agent in Its
Individual Capacity 112 8.9 Successor Agents 113 8.10 Authorization to Release
Liens; Other Actions Relating to Security Documents 113 8.11 The Arrangers; the
Co-Syndication Agents; the Co-Documentation Agents 114 8.12 Certain Proceedings
114 8.13 Withholding Taxes 115 8.14 Certain ERISA Matters 115

 



-v- 

 

 

Section 9. MISCELLANEOUS 117 9.1 Amendments and Waivers 117 9.2 Notices 119 9.3
No Waiver; Cumulative Remedies 122 9.4 Survival of Representations and
Warranties 123 9.5 Payment of Expenses 123 9.6 Successors and Assigns;
Participations and Assignments 125 9.7 Adjustments; Set-off 130 9.8 Counterparts
131 9.9 Severability 131 9.10 Integration 132 9.11 GOVERNING LAW 132 9.12
Submission To Jurisdiction; Waivers 132 9.13 No Fiduciary Duty 133 9.14
Confidentiality 133 9.15 Release of Collateral Security and Guarantee
Obligations 134 9.16 Accounting Changes 136 9.17 [Reserved.] 136 9.18 WAIVERS OF
JURY TRIAL 136 9.19 Lender Action 136 9.20 USA PATRIOT Act Notice 137 9.21 Loan
Modification Offers 137 9.22 Usury Savings Clause 139 9.23 Effect of Restatement
140 9.24 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
140 9.25 Acknowledgement Regarding Any Supported QFCs 141

 



-vi- 

 

 

SCHEDULES:

 

1.1(a) Excluded Lenders 1.1(b) Existing Letters of Credit 3.4 Consents,
Authorizations, Filings and Notices 3.9 Intellectual Property Claims 3.15
Subsidiaries 3.19(a)-1 UCC Filing Jurisdictions 3.19(a)-2 UCC Financing
Statements to Remain on File 6.2(d) Existing Indebtedness 6.3(f) Existing Liens
6.10 Transactions with Affiliates

 

EXHIBITS:

 

A Form of Guarantee and Collateral Agreement B Form of Compliance Certificate C
Form of Restatement Funding Date Certificate D Form of Assignment and Assumption
E Form of Legal Opinion of Dechert LLP F-1 Form of Revolving Credit Note F-2
Form of Tranche A Term Note F-3 Form of Tranche B Term Note G-1 Form of U.S. Tax
Compliance Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes) G-2 Form of U.S. Tax Compliance Certificate (For
Foreign Participants that are not Partnerships for U.S. Federal Income Tax
Purposes) G-3 Form of U.S. Tax Compliance Certificate (For Foreign Lenders that
are Partnerships for U.S. Federal Income Tax Purposes) G-4 Form of U.S. Tax
Compliance Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes) H Form of Solvency Certificate

 



-vii- 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 2, 2015 (as amended
by the First Amendment to Credit Agreement, dated as of March 30, 2017, by the
Second Amendment to Credit Agreement, dated as of November 20, 2017 and by the
Third Amendment to Credit Agreement, dated as of October 10, 2019, and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), among B&G FOODS, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time party hereto as lenders (the “Lenders”) and
BARCLAYS BANK PLC, as administrative agent for the Lenders (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Administrative Agent”) and collateral agent for the Secured Parties (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Collateral Agent”), with BARCLAYS BANK PLC (“Barclays”), DEUTSCHE BANK OF
AMERICA, N.A. (“BANA”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
(“MLPFS” and, together with BANA, “BAML”), ROYAL BANK OF CANADA (“Royal Bank”),
RBC CAPITAL MARKETS (“RBCCM” and, together with Royal Bank, “RBC”)SECURITIES
INC., RBC CAPITAL MARKETS, BOFA SECURITIES, INC., BMO CAPITAL MARKETS CORP.,
GOLDMAN SACHS BANK USA and JPMORGAN CHASE BANK, N.A., as joint lead arrangers
and joint bookrunners with respect to the Tranche B-4 Term Loan Facility
(collectively, in such capacities, the “Tranche B-4 Arrangers”), CREDIT SUISSE
SECURITIES (USA) LLC, CAPITAL ONE, NATIONAL ASSOCIATION, CITIGROUP GLOBAL
MARKETS, INC., CITIZENS BANK, N.A., COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH
and TD SECURITIES (USA) LLC, as co-managers and co-documentation agents with
respect to the Tranche B-4 Term Loan Facility (collectively, in such capacities,
the “Tranche B-4 Co-Documentation Agents”), CREDIT SUISSE SECURITIES (USA) LLC
(“CS Securities” and, together with its affiliates, “Credit Suisse”), Barclays,
RBC CAPITAL MARKETS (“RBCCM”), BOFA SECURITIES, INC. (“BofA Securities”),
DEUTSCHE BANK SECURITIES INC. (“DBSI”)  and BANK OF MONTREAL (“Bank of
Montreal”) as joint lead arrangers and joint bookrunners with respect to the
Tranche B Term Loan Facility (collectively, in such capacities, the “Tranche B
Arrangers”), CITIZENS BANK, N.A. (“Citizens”), TD SECURITIES (USA) LLC (“TD
Securities”) and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK BRABOBANK U.A.
“RABOBANK NEDERLAND”, NEW YORK BRANCH (“Rabobank”), as co-syndication agents
with respect to the Tranche B Term Loan Facility (collectively, in such
capacities, the “Tranche B Co-Syndication Agents”) and as co-documentation
agents with respect to the Tranche B Term Loan Facility (collectively, in such
capacities, the “Tranche B Co-Documentation Agents”), Credit Suisse, Barclays,
RBCCM, BAML, DBSI, Citizens, TD Securities and Rabobank, as joint lead arrangers
and joint bookrunners with respect to the Tranche A Term Loan Facility and the
Revolving Credit Facility (collectively, in such capacities, the “Tranche A and
Revolver Arrangers”, together with the Tranche B Arrangers, the “Arrangers”),
Barclays, RBCCM, BAML and DBSI, as co-syndication agents with respect to the
Tranche A Term Loan Facility and the Revolving Credit Facility (collectively, in
such capacities, the “Tranche A and Revolver Co-Syndication Agents”,
andArrangers”, together with the Tranche B Co-Syndication Agents, theB-4
Arrangers, the “Arrangers”), Barclays, RBCCM, BofA Securities and DBSI, as
co-syndication agents with respect to the Revolving Credit Facility
(collectively, in such capacities, the “Co-Syndication Agents”) and Citizens, TD
BANK, N.A. and Rabobank, as Co-Documentation Agents with respect to the Tranche
A Term Loan Facility

 



 

 

 

and the Revolving Credit Facility (collectively, in such capacities, the
“Tranche A and Revolver Co-Documentation Agents”, and together with the Tranche
BB-4 Co-Documentation Agents, the “Co-Documentation Agents”).

 

RECITALS:

 

WHEREAS, the Borrower, the lenders party thereto from time to time and Credit
Suisse AG, as administrative agent for the lenders and collateral agent for the
secured parties arewere parties to the Credit Agreement, dated as of June 5,
2014 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereofRestatement Effective Date,
the “Existing Credit Agreement”);

 

WHEREAS, on the Restatement Effective Date, the Borrower requested that the
Tranche B Term Loan Lenders extend credit in the form of new Tranche B Term
Loans on the Restatement Funding Date, in an aggregate principal amount of
$750,000,000;

 

WHEREAS, the proceeds of the new Tranche B Term Loans were used solely for the
purposes set forth in Section 3.16;

 

WHEREAS, the Lenders are willing to extend credit to the Borrower on the terms
and subject to the conditions set forth herein;

 

WHEREAS, on the First Amendment Effective Date, the Borrower requested that
Lenders lend to the Borrower $640,109,890.11 of Tranche B-2 Term Loans (as
hereinafter defined), the proceeds of which were used on the First Amendment
Effective Date to refinance and repay all outstanding Tranche B Term Loans; and

 

WHEREAS, on the Second Amendment Effective Date, the Borrower requestsrequested
that (a) Lenders lend to the Borrower $650,109,890.11 of Tranche B-3 Term Loans
(as hereinafter defined), the proceeds of which shall bewere used on the Second
Amendment Effective Date (i) to refinance and repay all outstanding Tranche B-2
Term Loans and (ii) for general corporate purposes.

 

WHEREAS, the Borrower prepaid in full the Tranche A Term Loans and the Tranche
B-3 Term Loans.

 

WHEREAS, on the Third Amendment Effective Date, the Borrower requests that
Lenders lend to the Borrower $450,000,000.00 of Tranche B-4 Term Loans (as
hereinafter defined), the proceeds of which shall be used on the Third Amendment
Effective Date to, together with the proceeds of New Senior Notes to be issued
on or about the Third Amendment Effective Date, refinance Borrower’s existing
Senior Notes due 2021 (the “Existing Senior Notes Due 2021”), pay certain
outstanding Revolving Credit Loans under this Agreement and to pay certain fees
and expenses in connection with the foregoing.

 

NOW, THEREFORE, in consideration of the above premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:

 



2

 

 

Section 1. SECTION 1.   DEFINITIONS

 

1.1              1.1   Defined Terms. As used in this Agreement, the terms
listed in this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

 

“Acquired Business”: substantially all of the assets comprising the Green Giant®
and Le Sueur® brands business, including the “Transferred Assets” and “Assumed
Liabilities” under and as defined in the Acquisition Agreement.

 

“Acquired Business Material Adverse Effect”: means any change, effect, event,
occurrence or state of facts that, individually or when taken together with all
other such changes, effects, events, occurrences or states of fact, has a
material adverse effect (i) on the business, condition (financial or otherwise)
or results of operations of the Acquired Business (including the Transferred
Assets and Assumed Liabilities), (ii) on the ability of Seller to consummate the
Acquisition and/or (iii) the ability of Seller to substantially perform those of
its obligations under the Transition Services Agreement and the Co-Manufacturing
Agreement that are necessary to avoid Purchaser being deprived of a substantial
portion of the benefits of the Acquisition (taking into account the availability
of alternative arrangements for the provision of such services and the potential
for an adequate monetary remedy for any failure to so perform such obligations).
For purposes of this Agreement, “Acquired Business Material Adverse Effect”
excludes any change, effect, event, occurrence or state of facts to the extent
resulting from (A) changes in Applicable Law or applicable accounting
regulations or principles to the extent not materially and disproportionately
affecting the Acquired Business as compared to other parties in its industries,
(B) any outbreak or escalation of hostilities or war or any act of terrorism to
the extent not materially and disproportionately affecting the Acquired Business
as compared to other parties in its industries, (C) changes in the United
States, Canadian or Mexican economies, financial markets or geopolitical
conditions in general, to the extent not materially and disproportionately
affecting the Acquired Business as compared to other parties in its industries,
(D) changes in industries relating to the Acquired Business in general and not
specifically relating to the Acquired Business (including fluctuations in prices
of vegetable inputs), to the extent not materially and disproportionately
affecting the Acquired Business as compared to other parties in its industries,
(E) the failure, in and of itself (that is, this clause (E) will not prevent a
determination that any change, effect, event, occurrence or state of facts
underlying such failure, as opposed to such failure itself, has resulted in a
Acquired Business Material Adverse Effect, so long as such underlying change,
effect, event, occurrence of state of facts is not otherwise excluded from this
definition of Acquired Business Material Adverse Effect), of the Acquired
Business to meet any published or internally prepared estimates of revenues,
earnings or other financial projections, performance measures or operating
statistics, and (F) the execution or announcement of the Purchase Agreement
(including the identity of Purchaser) or any of the Ancillary Agreements and the
consummation or announcement of the transactions contemplated hereby or thereby
(including the threatened or actual impact on relationships of the Acquired
Business with customers, vendors, suppliers, distributors, landlords or
employees). Capitalized terms used in the definition of Acquired Business
Material Adverse Effect above shall have the meaning assigned to such terms in
the Acquisition Agreement.

 

“Acquisition”: the acquisition by B&GNA and its Affiliates from the Seller and
its Affiliates of the Acquired Business.

 



3

 

 

“Acquisition Agreement”: the Asset Purchase Agreement, dated as of September 2,
2015, between the Seller, B&GNA and the Borrower.

 

“Administrative Agent”: as defined in the preamble hereto.

 

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.

 

“Agents”: the collective reference to the Administrative Agent and the
Collateral Agent.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s
Tranche A Term Loans, (b) the aggregate then unpaid principal amount of such
Lender’s Tranche B-24 Term Loans and (cb) the amount of such Lender’s Revolving
Credit Commitment then in effect or, if the Revolving Credit Commitments have
been terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

 

“Agreement”: as defined in the preamble hereto.

 

“All-In Yield”: as to any Indebtedness, the yield thereof, whether in the form
of interest rate, margin, original issue discount, upfront fees or Eurodollar
Rate or Base Rate “floor”, in each case, incurred or payable ratably to all
lenders of such Indebtedness; provided that (a) original issue discount and
upfront fees shall be equated to interest based on assumed four-year life to
maturity (or, if less, the stated life to maturity at the time of incurrence of
the applicable Indebtedness), (b) subject to the foregoing clause (a), “All-In
Yield” shall not include prepayment premiums, arrangement, commitment,
structuring, syndication, underwriting, placement, success, advisory, ticking
and unused line, consent and amendment fees or any other fees payable in
connection therewith (regardless of whether shared or paid, in whole or in part,
with or to any or all lenders) that are not generally paid ratably to all
lenders providing such Indebtedness or to one or more arrangers, bookrunners,
syndication and/or documentation agents (or their affiliates) thereof, and (c)
if the Other Term Loans include an interest rate floor greater than the
applicable interest rate floor under the Tranche B-4 Term Loans that are
Eurodollar Loans, such differential between interest rate floors shall be
equated to the applicable interest rate margin for purposes of determining
whether an increase to the interest rate margin under the Tranche B-4 Term Loans
that are Eurodollar Loans shall be required, but only to the extent an increase
in the interest rate floor in the Tranche B-4 Term Loans that are Eurodollar
Loans would cause an increase in the interest rate then in effect thereunder,
and in such case the interest rate floor (but not the interest rate margin)
applicable to the Tranche

 



4

 

 

B-4 Term Loans that are Eurodollar Loans shall be increased to the extent of
such differential between interest rate floors.

 

“Alternative Currency”: any currency which as of the time of any issuance or
renewal, as applicable, of a Permitted Foreign Currency Letter of Credit is
freely tradeable and convertible into Dollars and has been approved as an
“Alternative Currency” for the purposes of this Agreement by the Foreign
Currency L/C Issuing Lender.

 

“Amendment Agreement”: means the Amendment Agreement, dated as of the
Restatement Effective Date, effecting, among other things, the amendment and
restatement of the Existing Credit Agreement.

 

“Anti-Corruption Laws”: shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties from time to time concerning or
relating to bribery or corruption, including without limitation the FCPA, the UK
Bribery Act 2010 and other similar legislation in any other jurisdictions.

 

“Anti-Terrorism Laws”: shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224, the PATRIOT Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
OFAC (as any of the foregoing laws may from time to time be amended, renewed,
extended, or replaced).

 

“Applicable Margin”: (a) with respect to the Tranche B-34 Term Loans, 1.001.50%
in the case of Base Rate Loans, and 2.002.50% in the case of Eurodollar Loans,
(b) with respect to the Tranche A Term Loans and the Revolving Credit Loans, a
percentage per annum determined by reference to the Consolidated Leverage Ratio
in effect from time to time as set forth below:

 

Consolidated
Leverage Ratio Applicable Margin for Tranche
A Term Loans and Revolving
Loans that are Base Rate Loans Applicable Margin for
Tranche A Term Loans and
Revolving Loans that are
Eurodollar Loans > 4.00:1.00 0.75% 1.75%

< 4.00:1.00

> 3.50:1.00

0.50% 1.50% <  3.50:1.00 0.25% 1.25%

 

(c) with respect to Other Term Loans, the margin to be added to the Base Rate or
Eurodollar Rate, as the case may be, as agreed upon by the Borrower and the
Lender or Lenders providing the Incremental Term Loan Commitment relating
thereto as provided in Section 2.32, (d) with respect to Extended Term Loans,
such percentage as shall be agreed to by the Borrower and the applicable
Extending Term Lenders as shown in the applicable Loan Modification Offer, and
(e) with respect to any Extended Revolving Credit Commitment, such percentage as
shall be agreed to by the Borrower and the applicable Revolving Credit Lenders
pursuant to the applicable Revolving Extension Notice.

 



5

 

 

No change in the Applicable Margin shall be effective until three Business Days
after the date on which the Administrative Agent shall have received the
applicable financial statements and a Compliance Certificate pursuant to
Section 5.2(a) calculating the Consolidated Leverage Ratio. At any time the
Borrower has not submitted to the Administrative Agent the applicable
information as and when required under Section 5.1, the Applicable Margin shall
be determined as if the Consolidated Leverage Ratio were in excess of 4.00:1.00.
Within one Business Day of receipt of the applicable information under
Section 5.1, the Administrative Agent shall give each Lender telefacsimile or
telephonic notice (confirmed in writing) of the Applicable Margin in effect from
such date. In the event that any financial statement or certificate delivered
pursuant to Section 5.1 or 5.2(a) is shown to be inaccurate (at a time when this
Agreement is in effect and unpaid Obligations under this Agreement are
outstanding (other than contingent obligations in respect of which no assertion
of liability (whether oral or written) and no claim or demand for payment
(whether oral or written) has been made (and, in the case of Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (x)
the Borrower shall immediately deliver to the Administrative Agent a correct
certificate required by Section 5.2(a) for such Applicable Period and (y) the
Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period. Nothing in this paragraph shall limit the right of the
Administrative Agent or any Lender under Section 2.13(c) or Section 7.

 

“Application”: an application, in such form as the applicable Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.

 

“Approved Fund”: with respect to any Lender (other than an Excluded Lender) that
is a fund that invests in commercial loans, any other fund that invests in
commercial loans and is managed or advised by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.

 

“Arrangers”: as defined in the preamble hereto.

 

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c), (d)
or (g) of Section 6.5) which yields gross proceeds to the Borrower or any of its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$10,000,000.

 

“Assignee”: as defined in Section 9.6(d).

 

“Assignment and Assumption”: each Assignment and Assumption, substantially in
the form of Exhibit D, executed and delivered pursuant to Section 9.6.

 

“Assignor”: as defined in Section 9.6(d).

 

“Attributable Debt”: in respect of a sale and leaseback transaction, at the time
of determination, the present value of the obligation of the lessee for net
rental payments during the

 



6

 

 

remaining term of the lease included in such sale and leaseback transaction
including any period for which such lease has been extended or may, at the
option of the lessor, be extended. Such present value shall be calculated using
a discount rate equal to the rate of interest implicit in such transaction,
determined in accordance with GAAP; provided, however, that if such sale and
leaseback transaction results in a Capital Lease Obligation, the amount of
Attributable Debt represented thereby will be determined in accordance with the
definition of “Capital Lease Obligations.”

 

“Available Amount”: at any time, the sum of (a) $40,000,000, plus (b) the
cumulative amount of Excess Cash Flow of the Borrower and its Subsidiaries for
the Available Amount Reference Period plus (c) the amount of Net Cash Proceeds
received by the Borrower from the issuance of Capital Stock (other than
Disqualified Stock and other than Capital Stock issued to any directors,
officers or employees pursuant to compensation arrangements) of the Borrower (or
capital contributions in respect thereof) after the Original Closing Date, but
only to the extent such Net Cash Proceeds are not otherwise applied to build the
basket under clause (i) of the definition of “Permitted Acquisition” or under
Section 6.8(o), plus (d) an amount equal to any return (including dividends,
interest, distributions, returns of principal and profits on sale) received by
the Borrower or any of the Borrower’s Subsidiaries in cash in respect of any
Investments made using the Available Amount pursuant to Section 6.8(n) for the
Available Amount Reference Period; provided that such amount may not exceed the
original Investment made using the Available Amount pursuant to Section 6.8(n)
for the Available Amount Reference Period, minus (e) the aggregate amount of
Restricted Payments made pursuant to Section 6.6(b)(ii) for the Available Amount
Reference Period, minus (f) the aggregate amount of Investments made using the
Available Amount pursuant to Section 6.8(n) for the Available Amount Reference
Period, minus (g) [reserved], minus (h) the aggregate amount of any refinancing,
repayment, redemption, repurchase, retirement or other acquisition for
consideration of Indebtedness made with the proceeds of the Available Amount
pursuant to Section 6.9(a)(C) for the Available Amount Reference Period.

 

“Available Amount Reference Period”: the period commencing on the Original
Closing Date and ending on the last day of the most recent Fiscal Quarter or
fiscal year for which financial statements required to be delivered pursuant to
Section 5.1(a) or 5.1(b), as applicable, and the related certificate required to
be delivered pursuant to Section 5.2(a), have been received by the
Administrative Agent.

 

“Available Revolving Credit Commitment”: as to any Lender at any time, an amount
equal to the excess, if any, of (a) such Lender’s Revolving Credit Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

 

“B&GNA”: B&G Foods North America, Inc., a Delaware corporation and a wholly
owned Subsidiary of the Borrower.

 

“Bail-In Action”: means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 



7

 

 

“Bail-In Legislation”: means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Base Rate”: for any day, a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 0.50%, (b) the Prime Rate and (c) the Eurodollar
Rate determined on such date (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in Dollars with a maturity of
one month plus 1.00% (or, if such day is not a Business Day, the immediately
preceding Business Day); provided that if any of the rates set forth above shall
be less than zero percent per annum, such rate shall be deemed to be zero
percent per annum for purposes of this Agreement. Any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change. For
purposes of this definition, “Prime Rate” means the rate of interest last quoted
by The Wall Street Journal as the “Prime Rate” in the U.S. or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the Administrative Agent) or any similar release by the Federal Reserve Board
(as determined by the Administrative Agent). If the Base Rate is being used as
an alternate rate of interest pursuant to Section 2.15 hereof, then the Base
Rate shall be the greater of clause (a) and (b) above and shall be determined
without reference to clause (c) above.

 

“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.

 

“Benchmark Replacement”: means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBO Rate for
U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment”: means, with respect to any replacement of
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBO Rate with the applicable Unadjusted Benchmark Replacement by
the Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBO Rate with

 



8

 

 

the applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes”: means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date”: means the earlier to occur of the following events
with respect to LIBO Rate:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBO Rate permanently or indefinitely ceases to provide LIBO Rate; or

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event”: means the occurrence of one or more of the
following events with respect to LIBO Rate:

 

(1) a public statement or publication of information by or on behalf of the
administrator of LIBO Rate announcing that such administrator has ceased or will
cease to provide LIBO Rate, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide LIBO Rate;

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBO Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for LIBO Rate, a
resolution authority with jurisdiction over the administrator for LIBO Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBO Rate, which states that the administrator of LIBO Rate
has ceased or will cease to provide LIBO Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide LIBO Rate; or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBO Rate announcing that LIBO Rate is no
longer representative.

 



9

 

 

“Benchmark Transition Start Date”: means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 30th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 30 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period”: means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to LIBO Rate
and solely to the extent that LIBO Rate has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBO Rate for all purposes hereunder in accordance with Section 2.15
and (y) ending at the time that a Benchmark Replacement has replaced LIBO Rate
for all purposes hereunder pursuant to Section 2.15.

 

“Beneficial Ownership Certification”: means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation”: means United States 31 C.F.R. § 1010.230.

 

“Benefited Lender”: as defined in Section 9.7.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Bona Fide Lending Entity”: any bona fide (i) debt fund, (ii) investment
vehicle, (iii) regulated bank entity or (iv) non-regulated lending entity that
is engaged in purchasing, holding or otherwise investing in commercial loans,
bonds and similar extensions of credit in the ordinary course of business.

 

“Borrower”: as defined in the preamble hereto.

 

“Borrower Materials”: as defined in Section 9.2.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 



10

 

 

 

“Business Day”: (i) for all purposes other than as covered by clause (ii) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (ii) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

 

“Calculation Date”: with respect to each Permitted Foreign Currency Letter of
Credit, during the period that such Permitted Foreign Currency Letter of Credit
is outstanding (i) the last Business Day of each Fiscal Quarter, (ii) the date
on which such Permitted Foreign Currency Letter of Credit is to be issued or
renewed by the Foreign Currency L/C Issuing Lender, and (iii) the date on which
any draft presented under such Permitted Foreign Currency Letter of Credit is
paid by the Foreign Currency L/C Issuing Lender.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries but excluding (a)
expenditures financed with (i) the Net Cash Proceeds from any Reinvestment Event
or (ii) the proceeds of a Revolving Loan in the amount of Net Cash Proceeds of
any Reinvestment Event that were previously used to reduce the amount of the
Revolving Loans; (b) expenditures made in cash to fund the purchase price for
assets acquired in Permitted Acquisitions or incurred by the Person acquired in
the Permitted Acquisition prior to (but not in anticipation of) the closing of
such Permitted Acquisition; and (c) expenditures financed with Indebtedness
permitted under Section 6.2.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into, or exchangeable for, any of the
foregoing.

 

“Capital Stock Equivalents”: all securities convertible into or exchangeable for
Capital Stock or any other Capital Stock Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Capital Stock
or any other Capital Stock Equivalent, whether or not presently convertible,
exchangeable or exercisable.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the

 



11

 

 

 

full faith and credit of the United States, in each case maturing within one
year from the date of acquisition; (b) certificates of deposit, time deposits,
eurodollar time deposits or overnight bank deposits having maturities of six
months or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof having combined capital and surplus of not less than $500,000,000;
(c) commercial paper of an issuer rated at least A-2 by S&P or P-2 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; and (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

 

“Change in Law”: the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption of any law, rule or regulation or treaty after the
date of this Agreement, (b) any change in any law, rule or regulation or treaty
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority after the date of this Agreement or (c) compliance
by any Lender or the Issuing Lender (or, for purposes of Section 2.17, by any
lending office of such Lender or by such Lender’s or the Issuing Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case under this clause (ii), pursuant
to or in connection with Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.

 

“Closing Date”: June 5, 2014.

 

“Co-Documentation Agents”: as defined in the preamble hereto.

 

“Co-Syndication Agents”: as defined in the preamble hereto.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 



12

 

 



“Collateral Agent”: as defined in the preamble hereto.

 

“Commitment”: with respect to any Lender, such Lender’s Tranche A Term Loan
Commitment, Tranche B Term Loan Commitment, Tranche B-2 Term Loan Commitment,
Tranche B-3 Term Loan Commitment, Tranche B-4 Term Loan Commitment, Revolving
Credit Commitment or Incremental Term Loan Commitment.

 

“Commitment Fee Rate”: ½ of 1.00% per annum.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Communications”: as defined in Section 9.2.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
of the Borrower dated May 15, 2014.

 

“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) income tax expense, (b) Consolidated
Interest Expense of such Person and its Subsidiaries, amortization or writeoff
of debt discount and debt issuance costs and commissions, discounts and other
fees and charges associated with Indebtedness, (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business),
(f) the amount of any non-cash compensation deduction as the result of any
potential grant of Capital Stock or Capital Stock Equivalents to employees,
officers, directors or consultants and (g) any other non-cash charges, and
minus, to the extent included in the statement of such Consolidated Net Income
for such period, the sum of (a) interest income (except to the extent deducted
in determining Consolidated Interest Expense), (b) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), and (c) any other non-cash income, all as determined on a
consolidated basis.

 

“Consolidated Interest Coverage Ratio”: for any period, the ratio on a Pro Forma
Basis of (a) Consolidated EBITDA of the Borrower and its Subsidiaries for such
period to (b) Consolidated Interest Expense of the Borrower and its Subsidiaries
for such period payable in cash.

 

“Consolidated Interest Expense”: of any Person for any period, (a) total
interest expense (including that attributable to Capital Lease Obligations) of
such Person and its Subsidiaries for such period with respect to all outstanding
Indebtedness of such Person and its Subsidiaries (including, without limitation,
all commissions, discounts and other fees and charges

 



13

 

 

owed by such Person with respect to letters of credit and bankers’ acceptance
financing and net costs of such Person under Hedge Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP, but excluding any deferred financing costs relating to the
incurrence of any Indebtedness) minus (b) the total interest income of such
Person for such period, determined in accordance with GAAP. Consolidated
Interest Expense shall be deemed to include all amounts characterized as of the
Closing Date as interest in accordance with GAAP as in effect on the Closing
Date, whether or not such payment is characterized as interest under GAAP
thereafter.

 

“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive Fiscal Quarters, the ratio on a Pro Forma Basis of (a) Consolidated
Total Debt on such day to (b) Consolidated EBITDA of the Borrower and its
Subsidiaries for such period.

 

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided that in calculating
Consolidated Net Income of the Borrower and its consolidated Subsidiaries for
any period, there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document, the Senior Note
Indenture, the Senior Notes, the New Senior Note Indenture, the New Senior
Notes, or agreements governing other Indebtedness permitted under Section 6.2
that comply with Section 6.14) or Requirement of Law applicable to such
Subsidiary.

 

“Consolidated Senior Secured Debt”: all Consolidated Total Debt other than any
Consolidated Total Debt that is unsecured and/or has been subordinated to the
Obligations pursuant to an agreement reasonably satisfactory to the
Administrative Agent.

 

“Consolidated Senior Secured Leverage Ratio”: as of the last day of any period
of four consecutive Fiscal Quarters, the ratio on a Pro Forma Basis of (a)
Consolidated Senior Secured Debt on such day to (b) Consolidated EBITDA of the
Borrower and its Subsidiaries for such period.

 

“Consolidated Total Assets”: at any date, the total property and assets of
Borrower and its Subsidiaries at such date, determined on a consolidated basis
(on a pro forma basis after giving effect to any Permitted Acquisitions or any
Investments or dispositions permitted hereunder or by the other Loan Documents).

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Funded Debt of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis less the aggregate amount of cash and Cash Equivalents of the
Borrower and its Subsidiaries at such date that is not Restricted Cash.

 



14

 

 

“Continuing Directors”: the directors of the Borrower on the Closing Date, and
each other director of the Borrower, if, in each case, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by at least 50% of the then Continuing Directors.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

“Control Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

 

“Covered Entity” means any of the following:

 

(a)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(b)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(c)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Credit Agreement Refinancing Indebtedness”: (a) Permitted Second Priority
Refinancing Debt or (b) Permitted Unsecured Refinancing Debt, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace
or refinance, in whole or part, existing Term Loans (including any successive
Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that
(i) such extending, renewing or refinancing Indebtedness is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Debt except by an amount equal to a reasonable premium or other
similar amount paid, and fees and expenses reasonably incurred, in connection
with such Refinanced Debt, (ii) such Indebtedness has a later maturity and a
Weighted Average Life to Maturity equal to or greater than the Refinanced Debt
and (iii) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.

 

“Debtor Relief Laws”: the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default”: any event or condition that constitutes an Event of Default or that,
with the giving of any notice, the passage of time, or both, would constitute an
Event of Default.

 



15

 



 

“Default Excess”: means, as at the date of computation thereof with respect to
any Defaulting Lender, the sum of the amounts of defaulted Revolving Credit
Loans and defaulted payments of such Lender at such date.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender”: subject to Section 2.31(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, the Issuing Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent or the Issuing
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above (which determination, for
the avoidance of doubt, shall not be required for a Lender to be a Defaulting
Lender) shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.31(b)) upon
delivery of written notice of such determination to the Borrower, the Issuing
Lender and each Lender.

 

“Derivatives Counterparty”: as defined in Section 6.6.

 



16

 



 

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case, at the option of the holder of such Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of such Capital Stock, in whole or in part, on or prior to the date that is 91
days after the Latest Maturity Date. Notwithstanding the preceding sentence, any
Capital Stock that would constitute Disqualified Stock solely because the
holders of such Capital Stock have the right to require the Borrower to
repurchase such Capital Stock upon the occurrence of a change of control or an
asset sale will not constitute Disqualified Stock if the terms of such Capital
Stock provide that the Borrower may not repurchase or redeem any such Capital
Stock pursuant to such provisions unless such repurchase or redemption is
permitted under Section 6.6.

 

“Dollar Equivalent”: at any time, as to any amount denominated in an Alternative
Currency, the equivalent amount in Dollars as determined on the basis of the
Exchange Rate for the purchase of Dollars with such Alternative Currency as of
the most recent Calculation Date.

 

“Dollars” and “$”: lawful currency of the United States of America.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States of America.

 

“Earliest Term Loan Maturity Date” means the Tranche B-34 Term Loan Maturity
Date or, if applicable, the earliest scheduled maturity date of any other
tranche of Term Loans hereunder.

 

“Early Opt-in Election” means the occurrence of:

 

(1) (i) a determination by the Administrative Agent and the Borrower or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.15, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBO Rate, and

 

(2) (i) the joint election by the Administrative Agent and the Borrower or (ii)
the election by the Required Lenders to declare that an Early Opt-in Election
has occurred and the provision by the Administrative Agent or the Required
Lenders, as applicable, of written notice of such election to each of the other
parties hereto.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA

 



17

 



 

Member Country which is a subsidiary of an institution described in clauses (a)
or (b) of this definition and is subject to consolidated supervision with its
parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, enforceable guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

 

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, the regulations promulgated thereunder and any successor statute.

 

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Sections
414(b), 414(c), 414(m) or 414(o) of the Code, or solely for purposes of Section
302 or 303 of ERISA or Section 412 or 430 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event”: (a) any Reportable Event, (b) the failure of any Plan to meet the
minimum funding standard of Section 412 or 430 of the Code or Section 302 or 303
of ERISA, in each case, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Plan or Multiemployer Plan, (e) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan under Sections 4041 and 4042 of ERISA, respectively, (f) the adoption
of any amendment to a Plan that would require the provision of security pursuant
to Section 436(f) of the Code, (g) the receipt by the Borrower or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, Insolvent or in Reorganization, or a determination
that any Multiemployer Plan is, or is expected to be, in “critical” or
“endangered” status under Section 432 of the Code or Section 305 of ERISA, (h)
the occurrence of a “prohibited transaction” (within the meaning of Section 4975
of the Code or Section 406 of ERISA) with respect to which the

 



18

 



 

Borrower or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code), a “party in interest” (within the meaning
of Section 3(14) of ERISA) or with respect to which the Borrower or any such
Subsidiary could otherwise be liable or (i) any Foreign Benefit Event.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Reserve Requirements”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: for any Interest Period as to any Eurodollar Rate Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period; (the preceding clauses (i) and (ii), the
“LIBO Screen Rate”) provided that if LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; provided
that if any of the rates set forth above shall be less than zero percent per
annum, such rate shall be deemed to be zero percent per annum for purposes of
this Agreement. For purposes of this definition (i) “Interpolated Rate” means in
relation to the LIBO Rate, the rate which results from interpolating on a linear
basis between: (a) the applicable LIBO Rate for the longest period (for which
that LIBO Rate is available) which is less than the Interest Period of that
Loan; and (b) the applicable LIBO Rate for the shortest period (for which that
LIBO Rate is available) which exceeds the Interest Period of that Loan, each as
of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period of that Loan; and (ii) “Federal Funds
Effective Rate” means for any day, the rate calculated by the Federal Reserve
Bank of New York based on such day's federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate; provided further that in no event shall the LIBO
Rate be less than zero.

 



19

 

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

  Eurodollar Base Rate     1.00- Eurocurrency Reserve Requirements  

 

provided that the Eurodollar Rate shall not be less than 0.00% per annum.

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”: for any Fiscal Quarter or fiscal year of the Borrower (a)
Consolidated EBITDA for such period (provided that, for the purpose of this
definition, Consolidated EBITDA shall not be calculated on a Pro Forma Basis),
minus (b) the sum, without duplication, of (i) the amount of any Taxes imposed
by any Governmental Authority payable in cash by the Borrower and its
Subsidiaries with respect to such period (including payment of withholding taxes
on behalf of employees in connection with equity compensation awards of Capital
Stock or Capital Stock Equivalents), (ii) Consolidated Interest Expense for such
period paid in cash, (iii) Capital Expenditures made in cash during such period
and (iv) mandatory amortization payments pursuant to Sections 2.3(a) and 2.3(c)
made in cash by the Borrower and its Subsidiaries during such period.

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate”: on any day, with respect to any Alternative Currency, the spot
rate at which Dollars are offered on such day by the Foreign Currency L/C
Issuing Lender in New York, New York (or such other location selected by the
Foreign Currency L/C Issuing Lender) for such Alternative Currency.

 

“Excluded Issuance”: an issuance and sale of Capital Stock (other than
Disqualified Stock) of the Borrower to any of its equity holders.

 

“Excluded Lender”: (a) each person set forth on Schedule 1.1(a) and (b) any
other person and their respective Controlled Investment Affiliates named by the
Borrower, in good faith, which is engaged in the same or similar line of
business as the Borrower or any of its Subsidiaries and in each case designated
by name by the Borrower as such from time to time after the Closing Date in a
certificate duly executed by a Responsible Officer of Borrower (in each case
other than the Arrangers and their respective affiliates and any Bona Fide
Lending Entity). Any supplement to such list of Excluded Lenders pursuant to
clause (b) above will become effective two (2) Business Days after delivery to
the Administrative Agent and shall be posted to the Lenders as a

 



20

 

 

supplement to Schedule 1.1(a). In no event shall a supplement apply
retroactively to disqualify any Lender as of the date of such supplement who has
previously acquired an interest in the Loans or Commitments, but upon the
effectiveness of such designation, any such Lender may not acquire any
additional Loans or Commitments or participations in Loans or Commitments.

 

“Excluded Swap Obligation”: with respect to any Guarantor, (x) as it relates to
all or a portion of the Guarantee of such Guarantor, any Swap Obligation if, and
to the extent that, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guarantee of such Guarantor becomes effective with respect to such Swap
Obligation or (y) as it relates to all or a portion of the grant by such
Guarantor of a security interest, any Swap Obligation if, and to the extent
that, such Swap Obligation (or such security interest in respect thereof)  is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
security interest of such Guarantor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes”: with respect to the Administrative Agent, any Lender, the
Issuing Lender or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or as a result of a present or former
connection between the Administrative Agent, any Lender or the Issuing Lender,
as applicable, and the jurisdiction imposing such tax (other than a connection
arising by reason of such Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced its rights under, or sold or assigned an interest in this Agreement or
any other Loan Document), (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction described
in clause (a) above, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a Lender as a result of such Lender’s
failure to comply with Section 2.18(e)(ii) hereof, (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.22), any U.S. federal withholding tax that is imposed on amounts
payable to such Foreign Lender under laws in effect at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.18(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.18(a) and (e) any U.S. federal withholding Taxes
imposed under FATCA.

 



21

 

 

“Existing Issuing Lender”: Bank of America, as issuer of the Existing Letters of
Credit.

 

“Existing Letters of Credit”: the letters of credit described in Schedule II of
the Second Amendment.

 

“Existing Senior Notes Due 2021”: as defined in the Recitals.

 

“Existing Tranche”: as defined in Section 9.21(a).

 

“Extended Revolving Credit Commitment”: as defined in Section 9.21(b).

 

“Extended Term Loans”: as defined in Section 9.21(a).

 

“Extending Term Lender”: as defined in Section 9.21(a).

 

“Extension”: as defined in Section 9.21(b).

 

“Extension Election”: as defined in Section 9.21(a).

 

“Facility”: each of (a) the Tranche A Term Loan Commitments and the Tranche A
Term Loans made thereunder (the “Tranche A Term Loan Facility”), (b) the Tranche
B Term Loan Commitments and the Tranche B Term Loans made thereunder (the
“Tranche B Term Loan Facility”), (c) the Tranche B-2 Term Loan Commitments and
the Tranche B-2 Term Loans made thereunder (the “Tranche B-2 Term Loan
Facility”), (d) the Tranche B-3 Term Loan Commitments and the Tranche B-3 Term
Loans made thereunder (the “Tranche B-3 Term Loan Facility”), (e) the Tranche
B-4 Term Loan Commitments and the Tranche B-4 Term Loans made thereunder (the
“Tranche B-4 Term Loan Facility”), (f) the Revolving Credit Commitments and the
extensions of credit made thereunder (the “Revolving Credit Facility”) and (fg)
the extensions of credit made under any other separate tranche of Loans or
Commitments hereunder consisting of (i) Extended Term Loans converted from
existing Term Loans, (ii) any new tranche of Revolving Credit Commitments
established as a result of Revolving Extension Notices or (iii) Incremental Term
Loans as provided in Section 2.32.

 

“Fair Market Value”: the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the board of directors of the
Borrower.

 

“FATCA”: Sections 1471 through 1474 of the Code (as of the Closing Date), any
regulations or other official interpretations thereof and shall also include any
amended or successor versions of such legislation that are substantively
comparable and that contain requirements to avoid withholding which are not
materially more onerous than the requirements to avoid withholding under the
current legislation (and any future regulations and official interpretations),
any agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement between a non-U.S. jurisdiction and the United
States of America with respect to the foregoing and any law, regulation or
practice adopted pursuant to any such intergovernmental agreement.

 

22

 



 

 

“FCPA”: United States Foreign Corrupt Practices Act of 1977, as amended.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Federal Reserve Bank of New York’s Website”: means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“First Amendment”: that certain First Amendment to Credit Agreement, dated as of
March 30, 2017, by and among the Borrower, the Lenders party thereto, the
Administrative Agent and the Collateral Agent.

 

“First Amendment Effective Date”: as defined in the First Amendment.

 

“Fiscal Quarter”: a fiscal quarter of any fiscal year of the Borrower.

 

“Foreign Benefit Event”: with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, or (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments.

 

“Foreign Currency L/C Issuing Lender”: with respect to any Permitted Foreign
Currency Letters of Credit, the issuer thereof that, at the time such Permitted
Foreign Currency Letter of Credit was issued, was the Issuing Lender hereunder.

 

“Foreign Lender”: any Lender that is not a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Foreign Pension Plan”: any employee benefit plan that would be a Plan but for
the fact that such employee benefit plan is maintained outside of the United
States (but excluding any plan, program or arrangement maintained or mandated by
a Governmental Authority).

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Holding Company”: any Domestic Subsidiary of the Borrower
that wholly-owns the stock of one or more Foreign Subsidiaries and which is
disregarded for United States federal income tax purposes as an entity that is
separate from its owner but only so long as such Subsidiary has no assets other
than the stock of one or more Foreign Subsidiaries and de minimis other assets.

 

“Fronting Exposure”: at any time there is a Defaulting Lender, with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Percentage of the
L/C Obligations

 

23

 



 

with respect to Letters of Credit issued by the Issuing Lender other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateralized in accordance with the
terms hereof.

 

“Funded Debt”: as to any Person, all Indebtedness of such Person of the types
described in clauses (a) through (e) of the definition of “Indebtedness” in this
Section.

 

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time, except that for purposes of Section 6.1, GAAP
shall be determined on the basis of such principles in effect on the Closing
Date and consistent with those used in the preparation of the most recent
audited financial statements referred to in Section 3.1(b).

 

“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of June 5, 2014, by and among the Borrower and the other Grantors (as
defined therein) in favor of the Collateral Agent, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement. The amount of any Guarantee Obligation
of any guaranteeing person shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary

 



24

 

 

obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Hedge Agreements”: with respect to any Person or its Subsidiaries, all interest
rate or currency swaps, caps or collar agreements or similar arrangements
entered into by such Person or its Subsidiaries providing for protection against
fluctuations in interest rates or currency exchange rates or the exchange of
nominal interest obligations, either generally or under specific contingencies.

 

“Hedging Obligations”: with respect to any specified Person, the obligations of
such Person under Hedge Agreements.

 

“Highest Lawful Rate”: the maximum lawful interest rate, if any, that at any
time or from time to time may be contracted for, charged, or received under the
laws applicable to any Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws now
allow.

 

“Incremental Assumption Agreement”: an Incremental Assumption Agreement among,
and in form and substance reasonably satisfactory to, the Borrower, the
Administrative Agent and one or more Incremental Term Lenders or Incremental
Revolving Lenders, as applicable.

 

“Incremental Revolving Commitment”: the commitment of any Lender, established
pursuant to Section 2.32, to make Incremental Revolving Loans to the Borrower.

 

“Incremental Revolving Lender”: a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loans”: revolving loans made by one or more Lenders to
the Borrower pursuant to Section 2.4(b).

 

“Incremental Term Borrowing”: a Borrowing comprised of Incremental Term Loans.

 

“Incremental Term Lender”: a Lender with an Incremental Term Loan Commitment or
an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment”: the commitment of any Lender, established
pursuant to Section 2.32, to make Incremental Term Loans to the Borrower.

 

“Incremental Term Loan Maturity Date”: the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement.

 



25

 

 

“Incremental Term Loan Repayment Dates”: the dates scheduled for the repayment
of principal of any Incremental Term Loan, as set forth in the applicable
Incremental Assumption Agreement.

 

“Incremental Term Loans”: term loans made by one or more Lenders to the Borrower
pursuant to Section 2.1(d). Incremental Term Loans may be made in the form of
additional Tranche A Term Loans, additional Tranche B-2 Term Loans, additional
Tranche B-3 Term Loans, additional Tranche B-4 Term Loans or, to the extent
permitted by Section 2.32 and provided for in the relevant Incremental
Assumption Agreement, Other Term Loans.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than an
accrued expense, trade payables or any similar obligation to trade creditors
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to Property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
Property), (e) all Capital Lease Obligations of such Person, (f) all obligations
of such Person, contingent or otherwise, as an account party or applicant under
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person (other than pursuant to
clause (k) of this definition), (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above;
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation (provided that, if such Person has not assumed or become liable for
the payment of such obligation, the amount of Indebtedness constituted by such
obligation shall be deemed to be the lesser of (i) the stated amount thereof or
(ii) the Fair Market Value of the Property encumbered by such Lien), (j) for the
purposes of Section 7(e) only, all Hedging Obligations of such Person and (k)
the liquidation value of any preferred Capital Stock of such Person or its
Subsidiaries held by any Person other than such Person and its Wholly Owned
Subsidiaries if such preferred Capital Stock is mandatorily redeemable prior to
the date which is 91 days after the final payment is due on the Tranche B-34
Term Loans.

 

“Indemnified Liabilities”: as defined in Section 9.5.

 

“Indemnified Taxes”: Taxes other than Excluded Taxes.

 

“Indemnitee”: as defined in Section 9.5.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 



26

 

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any Base Rate Loan, the last Business Day of
each March, June, September and December to occur while such Base Rate Loan is
outstanding and the final maturity date of such Base Rate Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last
Business Day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day which is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
Business Day of such Interest Period and (d) as to any Eurodollar Loan or any
Base Rate Loan that is a Term Loan, the date of any repayment or prepayment made
in respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date or beyond the date final payment is due on the Tranche A Term
Loans or beyond the date final payment is due on the Tranche B-34 Term Loans,
any other Term Loans, as the case may be, shall end on the Revolving Credit
Termination Date, the Tranche A Term Loan Maturity Date, the Tranche B-34 Term
Loan Maturity Date or the Latest Maturity Date, as applicable; and

 

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and

 

the Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Eurodollar
Loan.

 

“Investments”: as defined in Section 6.8.

 



27

 

 

“Issuing Lender”: the Existing Issuing Lender and any other Lender selected by
the Borrower, with the consent of such Lender and the Administrative Agent, to
act as Issuing Lender, in its capacity as issuer of any Letter of Credit.

 

“L/C Commitment”: $50,000,000.

 

“L/C Disbursement”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit issued by the Issuing Lender.

 

“L/C Fee Payment Date”: the last Business Day of each March, June, September and
December and the last day of the Revolving Credit Commitment Period.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of L/C Disbursements that have not then been reimbursed
pursuant to Section 2.27. The L/C Obligations of any Revolving Credit Lender at
any time shall equal its Revolving Credit Percentage of the aggregate L/C
Obligations at such time.

 

“L/C Participants”: the collective reference to all the Revolving Credit Lenders
other than the relevant Issuing Lender.

 

“Latest Maturity Date”: at any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Term Loan,
Other Term Loan, Extended Term Loan or Extended Revolving Credit Commitment, in
each case as extended in accordance with this Agreement from time to time.

 

“Lenders”: each Revolving Credit Lender, each Tranche A Term Loan Lender, each
Tranche B Term Loan Lender, each Tranche B-2 Term Loan Lender, each Tranche B-3
Term Loan Lender, each Tranche B-4 Term Loan Lender and each other bank,
financial institution or other entity from time to time party to this Agreement
as a Lender.

 

“Letters of Credit”: as defined in Section 2.23(a).

 

“LIBO Screen Rate”: as defined in the definition of “Eurodollar Base Rate” in
this Section 1.1.

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Applications, the Security Documents, the
Amendment Agreement, each Incremental Assumption Agreement, the Notes, the First
Amendment, the Second Amendment, the Third Amendment and all other documents,

 



28

 

 

instruments or agreements designated therein as “Loan Documents” and executed
and delivered by a Loan Party for the benefit of any Agent, the Issuing Lender
or any Lender in connection herewith on or after the Closing Date, in each case,
as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

“Loan Modification Offer”: as defined in Section 9.21(a).

 

“Loan Parties”: the Borrower and each Subsidiary Guarantor.

 

“Majority Facility Lenders”: (a) with respect to the Tranche A Term Loan
Facility, the holders of more than 50% of the aggregate unpaid principal amount
of the Tranche A Term Loans outstanding, (b) with respect to the Tranche B Term
Loan Facility, the holders of more than 50% of the aggregate unpaid principal
amount of the Tranche B Term Loans outstanding , (c) with respect to the Tranche
B-2 Term Loan Facility, the holders of more than 50% of the aggregate unpaid
principal amount of the Tranche B-2 Term Loans outstanding, (d) with respect to
the Tranche B-3 Term Loan Facility, the holders of more than 50% of the
aggregate unpaid principal amount of the Tranche B-3 Term Loans outstanding, and
(e) with respect to the Tranche B-4 Term Loan Facility, the holders of more than
50% of the aggregate unpaid principal amount of the Tranche B-4 Term Loans
outstanding, and (f) with respect to the Revolving Credit Facility, prior to any
termination of the Revolving Credit Commitments, the holders of more than 50% of
the Total Revolving Credit Commitments and thereafter, of the Total Revolving
Extensions of Credit.

 

“Material Adverse Effect”: a material adverse effect on (i) the business,
assets, property or financial condition of the Borrower and its Subsidiaries
taken as a whole or (ii) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.

 

“Material Environmental Amount”: an amount or amounts payable by the Borrower
and/or any of its Subsidiaries, in the aggregate in excess of $5,000,000 in
respect of any one occurrence, for: costs to comply with any Environmental Law;
costs of any investigation, and any remediation, of any Material of
Environmental Concern; and compensatory damages (including, without limitation
damages to natural resources), punitive damages, fines, and penalties pursuant
to any Environmental Law.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances or forces of any kind, whether or not any such
substance or force is defined as hazardous or toxic under any Environmental Law,
that is regulated pursuant to or could reasonably be expected to give rise to
liability under any Environmental Law.

 

“Minimum Collateral Amount”: at any time, (a) with respect to cash collateral
consisting of cash or deposit account balances, an amount equal to 105% of the
Fronting Exposure of the Issuing Lender with respect to Letters of Credit issued
by the Issuing Lender and outstanding at such time and (b) for purposes of
Section 2.31, an amount reasonably determined by the

 



29

 

 

Administrative Agent and the Issuing Lender; provided that such amount does not
exceed the amount set forth in clause (a) hereof.

 

“Moody’s”: Moody’s Investors Service, Inc.

 

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of reasonable and customary attorneys’ fees, accountants’ fees, investment
banking fees, amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset which is the
subject of such Asset Sale or Recovery Event (other than any Lien pursuant to a
Security Document) and other reasonable and customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof, and (b) in connection with any issuance or
sale of debt or equity securities or instruments or the incurrence of loans, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

“New Senior Notes”: the senior notes of the Borrower issued from time to time
pursuant to the New Senior Note Indenture.

 

“New Senior Notes Indenture”: the Base Indenture, dated as of June 4, 2013,
entered into by the Borrower and The Bank of New York Mellon Trust Company,
N.A., as trustee, and the Supplemental Indenture entered into on April 3, 2017
by the Borrower, the “Guarantors” under and as defined therein and The Bank of
New York Mellon Trust Company N.A., as trustee, and the Tenth Supplemental
Indenture, dated as of September 26, 2019, by the Borrower, the “Guarantors”
under and as defined therein and The Bank of New York Mellon Trust Company N.A.,
as trustee, in each case in connection with the issuance of the New Senior
Notes, together with all instruments and other agreements entered into by the
Borrower or such Subsidiaries in connection therewith, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
Section 6.9.

 

“Non-Defaulting Lender”: as defined in Section 2.31(a)(ii).

 

“Notes”: the collective reference to each promissory note, if any, evidencing
Loans.

 

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Loan Party, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations, payments for early termination of Specified Hedge
Agreements and

 



30

 

 

all other obligations and liabilities of the Loan Parties to any Agent, any
Arranger, the Issuing Lender, any Co-Syndication Agent, the Co-Documentation
Agents, any Lender, any Qualified Counterparty or any Foreign Currency L/C
Issuing Lender, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Specified Hedge Agreement, any Permitted Foreign Currency Letters
of Credit or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel to the Agents, the Arrangers, the
Issuing Lender, the Co-Syndication Agents, the Co-Documentation Agents and the
Lenders that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided that (i) obligations of the Borrower or any Subsidiary under
any Specified Hedge Agreement or in respect of any Permitted Foreign Currency
Letter of Credit shall be secured and guaranteed pursuant to the Security
Documents only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed, (ii) any release of Collateral or Subsidiary
Guarantors or any waiver or modification of any other provision in the Loan
Documents regarding the Collateral effected in accordance with Section 9.15
shall not require the consent of holders of obligations under Specified Hedge
Agreements or in respect of Permitted Foreign Currency Letters of Credit and
(iii) the “Obligations” shall exclude any Excluded Swap Obligations.

 

“OFAC”: United States Treasury Department’s Office of Foreign Assets Control.

 

“OID”: as defined in Section 2.32(b).

 

“Original Closing Date”: November 30, 2011.

 

“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, excluding
any such Taxes resulting from an assignment by any Lender pursuant to Section
9.6 hereof.

 

“Other Term Loans”: as defined in Section 2.32(a).

 

“Participant”: as defined in Section 9.6(b).

 

“Participant Register”: as defined in Section 9.6(b).

 

“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

 

“PBGC”: the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor statute.

 

“Permitted Acquisition”: any acquisition by the Borrower or any of its
Subsidiaries of all of the Capital Stock of, or all or substantially all of the
assets constituting a business unit of, any other Person so long as, with
respect to any such acquisition having aggregate consideration in excess of
$100,000,000, the following conditions are satisfied:

 



31

 

 

(a)               (a)   either (i) no Default or Event of Default shall have
occurred and be continuing or would result from such acquisition or (ii) if the
Lenders providing an Incremental Term Loan or Incremental Revolving Loan to
finance a Permitted Acquisition have agreed to a “funds certain” provision, then
no Default or Event of Default shall have occurred and be continuing under
Section 7(a) or (f);

 

(b)               (b)   the Borrower shall be in compliance with the financial
covenants set forth in Section 6.1, after giving pro forma effect to such
acquisition as if it had occurred on the first day of the respective periods
measured by such covenants;

 

(c)               (c)   the target of such acquisition shall be in the same or a
similar line of business as the Borrower and its Subsidiaries;

 

(d)               (d)   [Reserved];

 

(e)               (e)   the Borrower shall have performed reasonable and
customary due diligence with respect to such acquisition and the target thereof,
including with respect to environmental matters;

 

(f)                (f)   the Borrower and/or the applicable Subsidiary shall
have obtained all material third party consents and approvals required in
connection with such acquisition;

 

(g)               (g)   [Reserved];

 

(h)               (h)   the Borrower shall have reasonably determined that it
has adequate liquidity available for working capital; and

 

(i)                (i)   with respect to any such acquisition having aggregate
consideration in excess of $250,000,000, substantially all of the assets so
acquired are located in the United States, Canada, Mexico or any member state of
the European Union or if such acquisition is structured as a purchase of stock,
the Person so acquired is organized under the laws of a state of the United
States, Canada, Mexico and member states of the European Union and substantially
all of the assets owned by such Person are located in the United States, Canada,
Mexico or any member state of the European Union; provided that (i) the Borrower
may acquire the stock of a Person organized under the laws of a state of the
United States whose assets are located, in whole or in part, in Puerto Rico,
Canada, Mexico or any member state of the European Union, if such Person becomes
a Subsidiary Guarantor and grants a security interest in its assets as
contemplated by Section 5.9 and (ii) the Borrower may acquire the stock of any
Person organized under the laws of any jurisdiction other than the United
States, Canada, Mexico or any member state of the European Union, so long as the
aggregate amount of Investments made pursuant to this clause (ii), together with
Investments made as permitted by Section 6.8(o), does not exceed an amount equal
to the sum of (A) $200,000,000 plus (B) the amount of proceeds received as
consideration for such Permitted Acquisition from Excluded Issuances after the
Closing Date less the proceeds of any such Excluded Issuances that have been
used after the Closing Date to make Investments pursuant to Section 6.8(o) or to
finance any other Permitted Acquisition.

 

“Permitted Foreign Currency Letter of Credit”: any letter of credit denominated
in a currency other than Dollars issued to the Borrower by the Foreign Currency
L/C Issuing Lender.

 



32

 

 

For the avoidance of doubt, no Permitted Foreign Currency Letter of Credit shall
be a Letter of Credit for any purpose under the Loan Documents.

 

“Permitted Second Priority Refinancing Debt”: secured Indebtedness incurred by
the Borrower in the form of one or more series of second lien secured notes or
second lien secured loans; provided that (i) such Indebtedness is secured by the
Collateral on a second lien, subordinated basis to the Obligations and is not
secured by any property or assets of the Borrower or any of its Subsidiaries
other than the Collateral, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Term Loans, (iii) such Indebtedness does
not mature or have scheduled amortization or payments of principal prior to the
date that is 91 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent; provided
that such differences are not more favorable to the investors in such secured
Indebtedness), (v) such Indebtedness is not also incurred by or guaranteed by
any Subsidiaries of the Borrower other than the Subsidiary Guarantors and is not
incurred by or guaranteed by any other Person, (vi) an agent or representative
acting on behalf of the holders of such Indebtedness (a “Second Lien Agent”)
shall have become party to an intercreditor agreement in form and substance
satisfactory to the Administrative Agent (the “Second Lien Intercreditor
Agreement”); provided that, if such Indebtedness is the initial Permitted Second
Priority Refinancing Debt incurred by the Borrower, then the Borrower, the
Subsidiary Guarantors, the Administrative Agent and the Second Lien Agent for
such Indebtedness shall have executed and delivered the Second Lien
Intercreditor Agreement, (vii) the other terms and conditions of such secured
Indebtedness are on the whole substantially identical to, or less favorable to
the investors providing such secured Indebtedness, than those applicable to the
Refinanced Debt (except for (x) pricing, fees, rate floors and prepayment or
redemption premiums, which shall reflect market terms and conditions at the time
of incurrence or issuance, (y) covenants or other provisions applicable only to
periods after the date that is 91 days after the Latest Maturity Date that is in
effect on the date such Indebtedness is issued, incurred or obtained and (z)
differences that reflect the nature of such secured debt as fixed or floating
rate securities), and (viii) a Responsible Officer shall have certified
compliance with the foregoing requirements and that the incurrence of such
Indebtedness complies with Section 6.2.

 

“Permitted Unsecured Refinancing Debt”: unsecured Indebtedness incurred by the
Borrower in the form of one or more series of senior unsecured notes or loans;
provided that (i) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of Term Loans, (ii) such Indebtedness does not mature or
have scheduled amortization or payments of principal prior to the date that is
91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (iii) such Indebtedness is not also incurred by or guaranteed by any
Subsidiaries of the Borrower other than the Subsidiary Guarantors and is not
incurred by or guaranteed by any other Person, (iv) such Indebtedness is not
secured by any Lien on any property or assets of the Borrower or any of its
Subsidiaries, (v) the terms of such Indebtedness, taken as a whole, are not
materially less favorable to the Borrower and the Subsidiary Guarantors than the
terms of the Refinanced Debt and (vi) a Responsible Officer shall have certified
compliance with the foregoing requirements and that the incurrence of such
Indebtedness complies with Section 6.2.

 



33

 

 

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: any “employee pension benefit plan” as defined in Section 3(2) of ERISA
(other than a Multiemployer Plan) subject to the provisions of Title IV of ERISA
or Section 412 or 430 of the Code or Section 302 or 303 of ERISA, and in respect
of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform”: as defined in Section 9.2.

 

“Principals”: the members of management of the Borrower or any of its
Subsidiaries as of the Closing Date.

 

“Pro Forma Basis”: for purposes of calculating the financial covenants set forth
in Section 6.1 or any other financial ratio or test, such calculation shall be
made in accordance with Section 1.3.

 

“Pro Forma Financial Statements”: as defined in Section 3.1(a).

 

“Projections”: as defined in Section 5.2(b).

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

 

“Public Lender”: as defined in Section 9.2.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an Affiliate of a Lender.

 

“Reaffirmation Agreement”: the Reaffirmation Agreement, dated as of the
Restatement FundingThird Amendment Effective Date, by and among, the Borrower
and the other Grantors (as defined therein) in favor of the Collateral Agent, as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries.

 



34

 

 

“Refinancing Arranger”: Barclays Bank PLC.

 

“Register”: as defined in Section 9.6(e).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
relevant Issuing Lender pursuant to Section 2.27 for amounts drawn under Letters
of Credit.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to prepay the Loans pursuant to
Section 2.10(b) as a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Borrower (directly or indirectly through a Wholly Owned Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire assets useful in its or such
Subsidiary’s business.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets useful in the
Borrower’s business.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 360 days after such Reinvestment Event
(provided that if the Borrower enters into a legally binding commitment to
reinvest the applicable Reinvestment Deferred Amount prior to such date, the
Reinvestment Prepayment Date shall be extended for 180 days) and (b) the date on
which the Borrower shall have determined not to, or shall have otherwise ceased
to, acquire assets useful in the Borrower’s business with all or any portion of
the relevant Reinvestment Deferred Amount.

 

“Related Parties”: (a) with respect to any Agent, any Arranger, any
Co-Syndication Agent, any Co-Documentation Agent, the Issuing Lender or any
Lender, such Person’s Affiliates and the respective directors, trustees,
officers, employees, agents, administrators, managers, partners, advisors,
controlling persons, representatives and members of such Person and of such
Person’s Affiliates, and (b) in all other cases, any (i) controlling
stockholder, 66⅔% (or more) owned Subsidiary, or immediate family member (in the
case of an individual) of any Principal, or (ii) any trust, corporation,
partnership, limited liability company or other entity, the beneficiaries,
stockholders, partners, members, owners or Persons beneficially holding 66⅔% or
more controlling interest of which consist of any one or more Principals and/or
such other Persons referred to in the immediately preceding clause (i).

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the

 



35

 

 

Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any “reportable event,” as defined in Section 4043 of ERISA
or the regulations issued thereunder, with respect to a Plan (other than an
event for which the 30-day notice period is waived).

 

“Repricing Transaction”: the prepayment or refinancing of all or a portion of
the Tranche B-34 Term Loans with the incurrence by the Borrower or any of its
Subsidiaries of any senior bank loan financing (other than in connection with a
Specified Change in Control or a Transformative Acquisition) having an effective
interest cost or weighted average yieldAll-In Yield (as determined by the
Administrative Agent consistent with generally accepted financial practice and,
in any event, excluding any arrangement or commitment fees in connection
therewith) that is less than the interest rate for or weighted average
yieldAll-In Yield (as determined by the Administrative Agent on the same basis)
of such Tranche B-34 Term Loans, including without limitation, as may be
effected through any amendment to this Agreement, including any amendment to
this Agreement relating to the interest rate for, or weighted average
yieldAll-In Yield of, such Tranche B-34 Term Loans (including any mandatory
assignment in connection therewith).

 

“Required Lenders”: at any time, Lenders having Loans, L/C Obligations and
unused Revolving Credit Commitments and Term Loan Commitments the holders of
more than 50% of the sum of all Loans outstanding, L/C Obligations, and unused
Revolving Credit Commitments and Term Loan Commitments at such time; provided
that the Revolving Credit Loans, L/C Obligations and unused Revolving Credit
Commitments and Term Loan Commitments of any Defaulting Lender or Excluded
Lender shall be disregarded in the determination of the Required Lenders at any
time.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

 

“Restatement Effective Date”: the date on which each of the conditions precedent
in Section 5 of the Amendment Agreement have been satisfied, but in any event,
no later than October 2, 2015.

 

“Restatement Funding Date”: the date on which each of the conditions precedent
in Section 6 of the Amendment Agreement were satisfied and the funding of the
Tranche B Term Loans, but in any event, no later than December 31, 2015;
provided that such date will be extended

 



36

 

 

to February 29, 2016 to the extent so extended pursuant to the terms of Section
12.05(b) of the Acquisition Agreement as in effect on the Restatement Funding
Date.

 

“Restricted Cash”: cash and Cash Equivalents held by a Subsidiary that is
contractually restricted from being distributed to the Borrower; provided, that
cash or Cash Equivalents maintained by any Foreign Subsidiary that is subject to
minority shareholder approval before being distributed to the Borrower shall not
deemed to be “Restricted Cash” as a result of such restriction.

 

“Restricted Payments”: as defined in Section 6.6.

 

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender
to make Revolving Credit Loans and participate in Letters of Credit, in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Revolving Credit Commitment” opposite such Lender’s name on
Schedule I to the Second Amendment on the Second Amendment Effective Date, or,
as the case may be, in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The aggregate amount of Total Revolving Credit
Commitments as of the Second Amendment Effective Date is $700,000,000.

 

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Revolving Credit Termination Date.

 

“Revolving Credit Facility”: as defined in the definition of “Facility” in this
Section 1.1.

 

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.

 

“Revolving Credit Loans”: the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.4(a).

 

“Revolving Credit Percentage”: as to any Lender at any time, the percentage
which such Lender’s Revolving Credit Commitment then constitutes of the Total
Revolving Credit Commitments (or, at any time after the Revolving Credit
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Revolving Credit Loans then outstanding
constitutes of the aggregate principal amount of the Revolving Credit Loans then
outstanding).

 

“Revolving Credit Termination Date”: the earlier of (a) November 21, 2022, (b)
the date that is ninety-one (91) days prior to the Earliest Term Loan Maturity
Date (provided that if on or prior to the date that is ninety-one (91) days
before the Earliest Term Loan Maturity Date, the Borrower has (i) refinanced
and/or prepaid all of the Tranche B-3 Term Loans (or, if applicable, any
replacement tranche of Term Loans hereunder) pursuant to Section 6.2 such that
there shall not be an Earliest Term Loan Maturity Date occurring prior to the
date that is 91 days after November 21, 2022 and/or (ii) prepaid all of the
Tranche B-3 Term Loans (or, if applicable, any replacement tranche of Term Loans
hereunder) pursuant to Section 2.9, then the Revolving Credit Termination Date
will not be triggered by operation of this clause (b)), and (c) such other
earlier

 



37

 

 

date as the Revolving Credit Commitments shall terminate in full hereunder. With
respect to Extended Revolving Credit Commitments, Revolving Credit Loans
extended pursuant thereto, and Letters of Credit issued thereunder, clauses (a)
and (b) above shall be deemed replaced with the date specified in the applicable
Revolving Extension Notice for any such Extended Revolving Credit Commitments.

 

“Revolving Extension Notice”: as defined in Section 9.21(b).

 

“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding and (b) such Lender’s Revolving Credit
Percentage of the L/C Obligations then outstanding.

 

“S&P”: Standard & Poor’s Ratings Services.

 

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is subject to comprehensive Sanctions (as of the Second Amendment Effective
Date, Cuba, Iran, North Korea, Syria, and the Crimea region of Ukraine).

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, the United Kingdom, or by the United Nations Security Council, the
European Union or any EU member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
other relevant sanctions authority or Her Majesty’s Treasury of the United
Kingdom.

 

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Second Amendment” shall mean that certain Second Amendment to Credit Agreement,
dated as of November 20, 2017, by and among the Borrower, the Lenders party
thereto, the Administrative Agent and the Collateral Agent.

 

“Second Amendment Effective Date” has the meaning set forth in the Second
Amendment.”

 

“Second Lien Intercreditor Agreement”: as defined in the definition of Permitted
Second Priority Refinancing Debt.

 

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

 



38

 

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Reaffirmation Agreement and all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any Property
of any Person to secure the obligations and liabilities of any Loan Party under
any Loan Document.

 

“Seller”: General Mills, Inc., a Delaware corporation.

 

“Senior Note Indenture”: the Base Indenture, dated as of June 4, 2013, entered
into by the Borrower and The Bank of New York Mellon Trust Company, N.A., as
trustee, and the First Supplemental Indenture, dated as of June 4, 2013, entered
into by the Borrower, the “Guarantors” under and as defined therein and The Bank
of New York Mellon Trust Company N.A., as trustee, in each case in connection
with the issuance of the Senior Notes, together with all instruments and other
agreements entered into by the Borrower or such Subsidiaries in connection
therewith, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with Section 6.9.

 

“Senior Notes”: the senior notes of the Borrower issued from time to time
pursuant to the Senior Note Indenture.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Solvent”: when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (A) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (B) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Specified Acquisition Agreement Representations” means the representations and
warranties made by or on behalf of the Seller and the Acquired Business in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that B&GNA or the Borrower (or any of their applicable Affiliates)
has the right to terminate its (or their) obligations (or decline to consummate
the Acquisition) under the Acquisition Agreement as a result of the breach of
such representations in and warranties in the Acquisition Agreement.

 



39

 

 

“Specified Change of Control”: the occurrence of (a) the direct or indirect
sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole to any “person” (as that term is used in Section
13(d)(3) of the Exchange Act) other than a Principal or a Related Party of a
Principal, (b) the adoption of a plan relating to the liquidation or dissolution
of the Borrower, or (c) the consummation of any transaction (including, without
limitation, any merger or consolidation), the result of which is that any
“person” (as defined above), other than the Principals and their Related
Parties, becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act), directly or indirectly, of more than 50% of the voting
Capital Stock of the Borrower, measured by voting power rather than number of
shares, or (d) the first day on which a majority of the members of the Board of
Directors of the Borrower are not Continuing Directors.

 

“Specified Hedge Agreement”: any Hedge Agreement entered into by the Borrower or
any of its Subsidiaries and any Qualified Counterparty.

 

“Specified Representations”: the representations and warranties set forth in
Sections 3.3(a), 3.4 (as it relates to entering into and performance of the
definitive documentation for the Incremental Term Loans and/or Incremental
Revolving Loans except that any such representation of an acquired person, if
applicable, is or will be true as of the closing date of the Permitted
Acquisition), 3.5 (as it relates to no conflicts between the definitive
documentation for the Incremental Term Loans and/or Incremental Revolving Loans
and the organizational documents of the Borrower and its Subsidiaries), 3.11,
3.14, 3.19 (it being understood that such representation shall be limited to the
extent any Collateral (including the creation or perfection of any security
interest therein) is not or cannot be provided on the applicable closing date
(other than the pledge and perfection of Collateral with respect to which a
security interest may be perfected by means of (x) delivery of a Uniform
Commercial Code financing statement in proper form for filing, (y) delivery of
certificated securities, if any or (z) delivery of intellectual property
security agreements in proper form for filing or recording; provided that such
security interest(s) will be required to be perfected after the applicable
closing date pursuant to arrangements to be mutually agreed by the
Administrative Agent and the Borrower), 3.20 and the use of proceeds of the
Loans not violating FCPA and OFAC and compliance in all material respects with
the Patriot Act as set forth in Section 3.21.

 

“Specified Transaction”: (a) any Asset Sale of all or substantially all the
assets of or all the Capital Stock of any of the Borrower’s Subsidiaries or of
any business unit, line of business or division of the Borrower or any of its
Subsidiaries, (b) any Permitted Acquisition or Investment that results in a
Person becoming a Subsidiary of the Borrower or (c) any proposed incurrence of
Indebtedness or making of a Restricted Payment in respect of which compliance
with the financial covenants set forth in Section 6.1 is by the terms of this
Agreement required to be calculated on a Pro Forma Basis.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers

 



40

 

 

of such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Foreign
Subsidiary.

 

“Swap Obligation”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act. 

 

“Tax”: any and all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings (including any interest, fines, penalties and additions
related thereto) imposed by any Governmental Authority.

 

“Term Loan Commitments”: collectively, the Tranche A Term Loan Commitments, the
Tranche B Term Loan Commitments, the Tranche B-2 Term Loan Commitments, the
Tranche B-3 Term Loan Commitments, the Tranche B-4 Term Loan Commitments and,
unless the context shall otherwise require, the Incremental Term Commitments and
any Commitments in respect of Extended Term Loans.

 

“Term Loan Lenders”: collectively, the Tranche A Term Loan Lenders, the Tranche
B Term Loan Lenders, the Tranche B-2 Term Loan Lenders, the Tranche B-3 Term
Loan Lenders, the Tranche B-4 Term Loan Lenders and, unless the context shall
otherwise require, the Incremental Term Lenders.

 

“Term Loan Repayment Dates”: collectively, the Tranche A Term Loan Repayment
Dates, the Tranche B-2 Term Loan Repayment Dates, the Tranche B-3 Term Loan
Repayment Dates, the Tranche B-4 Term Loan Repayment Dates and the Incremental
Term Loan Repayment Dates.

 

“Term Loans”: collectively, the Tranche A Term Loans, the Tranche B Term Loans,
the Tranche B-2 Term Loans, the Tranche B-3 Term Loans, the Tranche B-4 Term
Loans and, unless the context shall otherwise require, the term “Term Loans”
shall include any Extended Term Loans, any Incremental Term Loans and any Other
Term Loans.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Test Period”: a period of four consecutive Fiscal Quarters.

 

“Third Amendment”: that certain Third Amendment to Credit Agreement, dated as of
October 10, 2019, by and among the Borrower, the Lenders party thereto, the
Administrative Agent and the Collateral Agent.

 

“Third Amendment Effective Date”: as defined in the Third Amendment.

 



41

 

 

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments of the Lenders then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Lenders outstanding at such time.

 

“Tranche A Term Loan”: as defined in Section 2.1(a).

 

“Tranche A Term Loan Commitment”: as to any Tranche A Term Loan Lender, the
obligation of such Lender, if any, to make a Tranche A Term Loan to the Borrower
hereunder in a principal amount not to exceed the amount set forth under the
heading “Tranche A Term Loan Commitment” opposite such Lender’s name on Schedule
1 to the lender addendum delivered by such Lender on the Closing Date, or, as
the case may be, in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The aggregate amount of the Tranche A Term Loan Commitments as
of the Closing Date is $300,000,000.

 

“Tranche A Term Loan Facility”: as defined in the definition of “Facility” in
this Section 1.1.

 

“Tranche A Term Loan Installment” as defined in Section 2.3.

 

“Tranche A Term Loan Lender”: each Lender that has a Tranche A Term Loan
Commitment or is the holder of a Tranche A Term Loan.

 

“Tranche A Term Loan Maturity Date”: the earlier of (a) June 5, 2019 and (b) the
date on which all Tranche A Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

 

“Tranche A Term Loan Percentage”: as to any Tranche A Term Loan Lender at any
time, the percentage which such Lender’s undrawn Tranche A Term Loan Commitment
then constitutes of the aggregate undrawn Tranche A Term Loan Commitments or, at
any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Tranche A Term Loans then outstanding constitutes of the
aggregate principal amount of the Tranche A Term Loans then outstanding.

 

“Tranche A Term Loan Repayment Date”: as defined in Section 2.3(a).

 

“Tranche B Term Loan”: as defined in Section 2.1(b).

 

“Tranche B Term Loan Commitment”: as to any Tranche B Term Loan Lender, the
obligation of such Lender, if any, to make a Tranche B Term Loan to the Borrower
hereunder in a principal amount not to exceed the amount set forth on Schedule I
to the Amendment Agreement or, as the case may be, in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The aggregate amount
of the Tranche B Term Loan Commitments as of the Restatement Funding Date was
$750,000,000.

 



42

 

 

“Tranche B Term Loan Facility”: as defined in the definition of “Facility” in
this Section 1.1.

 

“Tranche B Term Loan Lender”: each Lender that has a Tranche B Term Loan
Commitment or is the holder of a Tranche B Term Loan.

 

“Tranche B Term Loan Percentage”: as to any Tranche B Term Loan Lender at any
time, the percentage which such Lender’s undrawn Tranche B Term Loan Commitment
then constitutes of the aggregate undrawn Tranche B Term Loan Commitments or, at
any time after the Restatement Funding Date, the percentage which the aggregate
principal amount of such Lender’s Tranche B Term Loans then outstanding
constitutes of the aggregate principal amount of the Tranche B Term Loans then
outstanding.

 

“Tranche B-2 Term Loan”: the loans in Dollars made to the Borrower on the First
Amendment Effective Date in an aggregate principal amount of $640,109,890.11.

 

“Tranche B-2 Term Loan Commitment”: the commitments of the Tranche B-2 Term Loan
Lenders pursuant to the First Amendment or, as the case may be, in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Tranche B-2 Term Loan Commitments as of the First
Amendment Effective Date was $640,109,890.11.

 

“Tranche B-2 Term Loan Facility”: as defined in the definition of “Facility” in
this Section 1.1.

 

“Tranche B-2 Term Loan Lender”: each Lender that has a Tranche B Term Loan
Commitment or is the holder of a Tranche B Term Loan.

 

“Tranche B-2 Term Loan Percentage”: as to any Tranche B-2 Term Loan Lender at
any time, the percentage which such Lender’s undrawn Tranche B-2 Term Loan
Commitment then constitutes of the aggregate undrawn Tranche B-2 Term Loan
Commitments or, at any time after the First Amendment Effective Date, the
percentage which the aggregate principal amount of such Lender’s Tranche B-2
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche B-2 Term Loans then outstanding.

 

“Tranche B-3 Term Loan”: the loans in Dollars made to the Borrower on the Second
Amendment Effective Date in an aggregate principal amount of $650,109,890.11.

 

“Tranche B-3 Term Loan Commitment”: the commitments of the Tranche B-3 Term Loan
Lenders pursuant to the Second Amendment or, as the case may be, in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Tranche B-3 Term Loan Commitments as of the Second
Amendment Effective Date is $650,109,890.11.

 

“Tranche B-3 Term Loan Facility”: as defined in the definition of “Facility” in
this Section 1.1.

 



43

 

 

 

“Tranche B-3 Term Loan Lender”: each Lender that has a Tranche B Term Loan
Commitment or is the holder of a Tranche B Term Loan.

 

“Tranche B-3 Term Loan Maturity Date”: the earlier of (a) November 2, 2022, and
(b) the date on which all Tranche B Term Loans shall become due and payable in
full hereunder, whether by acceleration or otherwise (but excluding, for the
avoidance of doubt, any voluntary prepayment under Section 2.9).

 

“Tranche B-3 Term Loan Percentage”: as to any Tranche B-3 Term Loan Lender at
any time, the percentage which such Lender’s undrawn Tranche B-3 Term Loan
Commitment then constitutes of the aggregate undrawn Tranche B-3 Term Loan
Commitments or, at any time after the Second Amendment Effective Date, the
percentage which the aggregate principal amount of such Lender’s Tranche B-3
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche B-3 Term Loans then outstanding.

 

“Tranche B-4 Term Loan”: the loans in Dollars made to the Borrower on the Third
Amendment Effective Date in an aggregate principal amount of $450,000,000.00.

 

“Tranche B-4 Term Loan Commitment”: the commitments of the Tranche B-4 Term Loan
Lenders pursuant to the Third Amendment or, as the case may be, in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Tranche B-4 Term Loan Commitments as of the Third
Amendment Effective Date is $450,000,00.00.

 

“Tranche B-4 Term Loan Facility”: as defined in the definition of “Facility” in
this Section 1.1.

 

“Tranche B-4 Term Loan Lender”: each Lender that has a Tranche B-4 Term Loan
Commitment or is the holder of a Tranche B-4 Term Loan.

 

“Tranche B-4 Term Loan Maturity Date”: the earlier of (a) October 10, 2026, and
(b) the date on which all Tranche B-4 Term Loans shall become due and payable in
full hereunder, whether by acceleration or otherwise (but excluding, for the
avoidance of doubt, any voluntary prepayment under Section 2.9).

 

“Tranche B-4 Term Loan Percentage”: as to any Tranche B-4 Term Loan Lender at
any time, the percentage which such Lender’s undrawn Tranche B-4 Term Loan
Commitment then constitutes of the aggregate undrawn Tranche B-4 Term Loan
Commitments or, at any time after the Third Amendment Effective Date, the
percentage which the aggregate principal amount of such Lender’s Tranche B-4
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche B-4 Term Loans then outstanding.

 

“Tranche B-34 Term Loan Repayment Date”: as defined in Section 2.3(ba).

 

“Transactions”: collectively, (a) the consummation of the Acquisition, (b) the
execution, delivery and performance by the Loan Parties of the Loan Documents to
which they are

 



 44 

 

 

a party, (c) the borrowings on the Restatement Funding Date and the use of
proceeds thereof, (d) the granting of Liens pursuant to the Security Documents
and (e) any other transactions related to or entered into in connection with any
of the foregoing.

 

“Transferee”: as defined in Section 9.14.

 

“Transformative Acquisition” means any acquisition by the Borrower or any
Subsidiary that is either (a) not permitted by the terms of the Loan Documents
immediately prior to the consummation of such acquisition or (b) if permitted by
the terms of the Loan Documents immediately prior to the consummation of such
acquisition, would not provide the Borrower and its Subsidiaries with adequate
flexibility under the Loan Documents for the continuation and/or expansion of
their combined operations following such consummation, as determined by the
Borrower acting in good faith.

 

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“USA PATRIOT Act”: The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as
amended.

 

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield Differential”: as defined in Section 2.32(b).

 



 45 

 

 

1.2              1.2   Other Definitional Provisions(a)   .(a)  

 

(a)               Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

 

(b)              (b)   As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP.

 

(c)               (c)   The words “hereof”, “herein” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

(d)              (d)   The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.

 

(e)               (e)   Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to in Section 6.1 shall be
made, without giving effect to (i) any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Loan Party or any Subsidiary of any Loan Party at “fair value” or (ii) any
change to lease accounting rules from those in effect pursuant to Financial
Accounting Standards Board Accounting Standards Codification 840 (Leases) and
other related lease accounting guidance as in effect on the Closing Date.

 

1.3              1.3   Pro Forma Basis. Notwithstanding anything to the contrary
contained herein, financial ratios and tests (including the Consolidated
Leverage Ratio, the Consolidated Senior Secured Leverage Ratio and the
Consolidated Interest Coverage Ratio) pursuant to this Agreement shall be
calculated in the manner prescribed by this Section 1.3.

 

(a)               (a)   In the event that the Borrower or any of its
Subsidiaries incurs, assumes, guarantees, redeems, repays, repurchases, retires
or extinguishes any Indebtedness (other than Indebtedness incurred or repaid
under any revolving credit facility unless such Indebtedness has been
permanently repaid and has not been replaced) subsequent to the end of the Test
Period for which such financial ratio or test is being calculated but prior to
or simultaneously with the event for which such calculation is being made, then
such financial ratio or test shall be calculated giving pro forma effect to such
incurrence, assumption, guarantee, redemption, repayment, repurchase, retirement
or extinguishment of Indebtedness, as if the same had occurred on the last day
of the applicable Test Period (except in the case of the Consolidated Interest
Coverage Ratio (or similar ratio), as if the same had occurred on the first day
of the applicable Test Period).

 

(b)              (b)   For purposes of calculating any financial ratio or test,
Specified Transactions that have been made by the Borrower or any of its
Subsidiaries during the applicable

 



 46 

 

 

Test Period or subsequent to such Test Period and prior to or simultaneously
with the event for which such calculation is being made shall be given pro forma
effect assuming that all such Specified Transactions (and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first day of the
applicable Test Period. If since the beginning of any such Test Period any
Person that subsequently became a Subsidiary of the Borrower or was merged,
amalgamated or consolidated with or into the Borrower or any of its Subsidiaries
since the beginning of such Test Period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.3,
then any applicable financial ratio or test shall be calculated giving pro forma
effect thereto for such period as if such Specified Transaction occurred at the
beginning of the applicable Test Period.

 

(c)               (c)   Whenever pro forma effect is to be given to a Specified
Transaction or the Transactions, the pro forma calculations shall be made in
good faith by a Responsible Officer (including the “run-rate” cost savings and
synergies resulting from such Specified Transactions that have been or are
expected to be realized (“run-rate” means the full recurring benefit for a
period that is associated with any action taken (including any savings expected
to result from the elimination of a public target’s compliance costs with public
company requirements), net of the amount of actual benefits realized during such
period from such actions; provided that with respect to the Transactions or to
any Specified Transaction, such cost savings or synergies for any period shall
not exceed 10% of Consolidated EBITDA (after giving effect to such Transaction
or Specified Transaction, but prior to giving effect to such adjustments in
respect of such cost savings or synergies) for such period); provided that (i)
such amounts are projected by the Borrower in good faith to result from actions
taken within 12 months after the end of such Test Period in which such Specified
Transaction occurred (or, in the case of the Transactions, the 12 months after
the Closing Date) and (ii) no amounts shall be added pursuant to this clause (c)
to the extent duplicative of any amounts that are otherwise added back in
computing Consolidated EBITDA for such Test Period.

 

(d)              (d)   If any Indebtedness bears a floating rate of interest and
is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of the event for which the
calculation of the Consolidated Interest Coverage Ratio is made had been the
applicable rate for the entire period (taking into account any interest hedging
arrangements applicable to such Indebtedness). Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a Eurocurrency interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Borrower may designate.

 

(e)               (e)   Notwithstanding the foregoing, when calculating the
Consolidated Interest Coverage Ratio and Consolidated Leverage Ratio for the
purposes of Section 6.1, the events described in Sections 1.3(b), (c) and (d)
above that occurred subsequent to the end of the applicable Test Period shall
not be given pro forma effect.

 

1.4              Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) any reference to a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets

 



 47 

 

 

to a series of a limited liability company (or the unwinding of such a division
or allocation), as if it were a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person and (b) any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 

Section 2. SECTION 2.   AMOUNT AND TERMS OF COMMITMENTS; LETTERS OF CREDIT

 

2.1              2.1   (a)   Term Loan Commitments. (a) Subject to the terms and
conditions in the Existing Credit Agreement and relying upon the representations
and warranties therein set forth, each Tranche A Term Loan Lender made a tranche
A term loan (each, a “Tranche A Term Loan”) on the Closing Date to the Borrower;

 

(b)              (b)   Subject to the terms and conditions herein and relying
upon the representations and warranties herein set forth, each Tranche B Term
Loan Lender, severally and not jointly, agreed to makemade, on the Restatement
Funding Date, a tranche B term loan (each, a “Tranche B Term Loan”) to the
Borrower in an amount equal to such Lender’s Tranche B Term Loan Commitment;

 

(c)               (c)   Pursuant to the terms of the First Amendment, the
Tranche B-2 Term Loan Lenders made Tranche B-2 Term Loans in Dollars (whether by
agreeing to exchange existing Tranche B Term Loans or by committing to make new
term loans) to the Borrower on the First Amendment Effective Date;

 

(d)              (d)   Pursuant to the terms of the Second Amendment, the
Tranche B-3 Term Loan Lenders have agreed to makemade Tranche B-3 Term Loans in
Dollars (whether by agreeing to exchange existing Tranche B-2 Term Loans or by
committing to make new loans) to the Borrower on the Second Amendment Effective
Date; and

 

(e)               Pursuant to the terms of the Third Amendment, the Tranche B-4
Term Loan Lenders, severally and not jointly, have agreed to make Tranche B-4
Term Loans in Dollars to the Borrower on the Third Amendment Effective Date; and

 

(f)                (e)   Subject to the terms and conditions and relying upon
the representations and warranties set forth in the applicable Incremental
Assumption Agreement, each Lender having an Incremental Term Loan Commitment,
severally and not jointly, hereby agrees to make Incremental Term Loans to the
Borrower, in an aggregate principal amount not to exceed its Incremental Term
Loan Commitment.

 

The Borrower has made a borrowing under the total Tranche A Term Loan Commitment
on the Closing Date. The Borrower has made a borrowing under the Tranche B Term
Loan Commitment on the Restatement Funding Date. The Borrower has made a
borrowing under (i) the Tranche B-2 Term Loan Commitment on the First Amendment
Effective Date and (ii) the Tranche B-3 Term Loan Commitment on the Second
Amendment Effective Date. The Borrower has made a borrowing under the Tranche
B-4 Term Loan Commitment on the Third Amendment Effective Date. Any amount
borrowed under this Section 2.1 and subsequently repaid or prepaid

 



 48 

 

 

may not be reborrowed. All (i) Tranche B Term Loans outstanding on the First
Amendment Effective Date and (ii) Tranche B-2 Term Loans outstanding on the
Second Amendment Effective Date were repaid in full. All (i) Tranche A Term
Loans and (ii) Tranche B-3 Term Loans were repaid in full. Subject to Sections
2.9 and 2.10, all amounts owed hereunder with respect to the Tranche A Term
Loans, the Tranche B-34 Term Loans and the Incremental Term Loans shall be paid
in full no later than the Tranche AB-4 Term Loan Maturity Date, the Tranche B-3
Term Loan Maturity Date or the applicable Incremental Term Loan Maturity Date,
respectively. Each Lender’s Tranche A Term Loan Commitment terminated
immediately and without further action on the Closing Date. Each Lender’s
Tranche B Term Loan Commitment terminated immediately and without further action
on the Restatement Funding Date. Each Lender’s Tranche B-2 Term Loan Commitment
shall terminateterminated immediately and without further action on the First
Amendment Effective Date after giving effect to such Lender’s Tranche B-2 Term
Loan Commitment on such date. Each Lender’s Tranche B-3 Term Loan Commitment
shall terminateterminated immediately and without further action on the Second
Amendment Effective Date after giving effect to such Lender’s Tranche B-3 Term
Loan Commitment on such date. Each Lender’s Tranche B-4 Term Loan Commitment
shall terminate immediately and without further action on the Third Amendment
Effective Date upon funding of the Tranche B-4 Term Loans. The Incremental Term
Loan Commitments shall terminate as provided in the related Incremental
Assumption Agreement. The Term Loans may from time to time be Eurodollar Loans
or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.11.

 

2.2              2.2   Procedure for Term Loan Borrowings. The Borrower shall
deliver to the Administrative Agent an irrevocable notice (which notice must be
received by the Administrative Agent prior to 10:00 A.M., New York City time,
one Business Day to the anticipated closing date set forth in the applicable
Incremental Assumption Agreement) requesting that the applicable Term Loan
Lenders make the applicable Term Loans on the date set forth in the applicable
Incremental Assumption Agreement and specifying the amount to be borrowed. Upon
receipt of such notice of borrowing the Administrative Agent shall promptly
notify each applicable Term Loan Lender thereof. Not later than 12:00 noon, New
York City time, on the SecondThird Amendment Effective Date (or on such other
date set forth in the applicable Incremental Assumption Agreement) each
applicable Term Loan Lender shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the Term
Loan or Term Loans to be made by such Lender on the SecondThird Amendment
Effective Date (or on such other date set forth in the applicable Incremental
Assumption Agreement). The Administrative Agent shall make available to the
Borrower the aggregate of the amounts made available to the Administrative Agent
by the applicable Term Loan Lenders, in like funds as received by the
Administrative Agent.

 

2.3   Repayment of Term Loans. (a) The principal amounts of the Tranche A Term
Loans (including any such Tranche A Term Loans that are Incremental Term Loans)
shall be repaid in consecutive quarterly installments (each, a “Tranche A Term
Loan Installment”) in the aggregate amounts set forth below on the dates set
forth below, or if any such date is not a Business Day, on the next preceding
Business Day (each such date being called a “Tranche A Term Loan Repayment
Date”), together in each case with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment, commencing
September 30, 2014:

 



 49 

 

 

Tranche A Term Loan
Repayment Date Tranche A Term Loan
Installments September 30, 2014 $3,750,000 December 31, 2014 3,750,000 March 31,
2015 3,750,000 June 30, 2015 3,750,000 September 30, 2015 5,625,000 December 31,
2015 5,625,000 March 31, 2016 5,625,000 June 30, 2016 5,625,000 September 30,
2016 7,500,000 December 31, 2016 7,500,000 March 31, 2017 7,500,000 June 30,
2017 7,500,000 September 30, 2017 9,375,000 December 31, 2017 9,375,000 March
31, 2018 9,375,000 June 30, 2018 9,375,000 September 30, 2018 48,750,000
December 31, 2018 48,750,000 March 31, 2019 48,750,000 Tranche A Term
Loan  Maturity Date 48,750,000 or remainder

 

; provided that, in the event any new Tranche A Term Loans are made, such new
Tranche A Term Loans shall be repaid on each Tranche A Term Loan Repayment Date
occurring on or after the applicable Tranche A Increased Amount Date in an
amount equal to (i) the aggregate principal amount of new Tranche A Term Loans
of the applicable series of new Tranche A Term Loans, times (ii) the ratio
(expressed as a percentage) of (A) the amount of all other Tranche A Term Loans
being repaid on such Tranche A Term Loan Repayment Date and (B) the total
aggregate principal amount of all other Tranche A Term Loans outstanding on such
Tranche A Increased Amount Date.

 

Notwithstanding the foregoing, (x) such Tranche A Term Loan Installments shall
be reduced in connection with any voluntary or mandatory prepayments of the
Tranche A Term Loans in accordance with Section 2.9 or 2.10, as applicable; and
(y) the Tranche A Term Loans, together with all other amounts owed hereunder
with respect thereto, shall in any event be paid in full no later than the
Tranche A Term Loan Maturity Date.

 



 50 

 

 

2.3              (b)   Repayment of Term Loans. (a) The Borrower shall pay to
the Administrative Agent, for the account of the Tranche B-34 Term Loan Lenders,
on the last Business Day of each March, June, September and December, commencing
on the last day of the first Fiscal Quarter following the SecondThird Amendment
Effective Date (each such date, a “Tranche B-34 Term Loan Repayment Date”), an
amount equal 0.25% of the original principal amount of such Tranche B-34 Term
Loans made on the SecondThird Amendment Effective Date, together in each case
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment; provided that, in the event any new Tranche
B-34 Term Loans are made, such new Tranche B-34 Term Loans shall be repaid on
each Tranche B-34 Term Loan Repayment Date occurring on or after the applicable
Tranche B-34 Increased Amount Date in an amount equal to (i) the aggregate
principal amount of new Tranche B-34 Term Loans of the applicable series of new
Tranche B-34 Term Loans, times (ii) the ratio (expressed as a percentage) of (A)
the amount of all other Tranche B-34 Term Loans being repaid on such Tranche
B-34 Term Loan Repayment Date and (B) the total aggregate principal amount of
all other Tranche B-34 Term Loans outstanding on such Tranche B-34 Increased
Amount Date.

 

Notwithstanding the foregoing, (x) such Tranche B-34 Term Loan quarterly
payments shall be reduced in connection with any voluntary or mandatory
prepayments of the Tranche B-34 Term Loans in accordance with Section 2.9 or
2.10, as applicable; and (y) the Tranche B-34 Term Loans, together with all
other amounts owed hereunder with respect thereto, shall in any event be paid in
full no later than the Tranche B-34 Term Loan Maturity Date. For the avoidance
of doubt, any and all prepayments made prior to the First Amendment Effective
Date and prior to the Second Amendment Effective Date that would have reduced
the quarterly payments of the Tranche B Term Loans and the Tranche B-2 Term
Loans shall also be deemed made to reduce the quarterly payments of the Tranche
B-3 Term Loans.

 

(b)              (c)   The Borrower shall pay to the Administrative Agent, for
the account of the Incremental Term Lenders, on each Incremental Term Loan
Repayment Date, a principal amount of the Other Term Loans (as adjusted from
time to time pursuant to Sections 2.9 and 2.10) equal to the amount set forth
for such date in the applicable Incremental Assumption Agreement, together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment.

 

(c)               (d)   To the extent not previously paid, all Term Loans shall
be due and payable on the Tranche A Term Loan Maturity Date or the Tranche B-34
Term Loan Maturity Date, as applicable, and all Other Term Loans shall be due
and payable on the applicable Incremental Term Loan Maturity Date, in each case,
together with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of payment.

 

(d)              (e)   In the event that all or any portion of the Tranche B-34
Term Loans then outstanding are prepaid in connection with a Repricing
Transaction prior to the six-month anniversary of the SecondThird Amendment
Effective Date, such prepayment shall be accompanied by a repayment fee equal to
1.00% of the aggregate principal amount of the Tranche B-34 Term Loans so
prepaid.

 

2.4              2.4   Revolving Credit Commitments (a). (a) Subject to the
terms and conditions hereof, each Revolving Credit Lender severally agrees to
make Revolving Credit Loans

 



 51 

 

 

to the Borrower from time to time during the Revolving Credit Commitment Period
in an aggregate principal amount at any one time outstanding which, when added
to such Lender’s Revolving Credit Percentage of the L/C Obligations then
outstanding, does not exceed the amount of such Lender’s Revolving Credit
Commitment; provided that the sum of (x) the aggregate principal amount of
Revolving Credit Loans plus (y) the aggregate amount of L/C Obligations, in each
case outstanding on and as of the Closing Date, shall not exceed $50,000,000.
During the Revolving Credit Commitment Period the Borrower may use the Revolving
Credit Commitments by borrowing, prepaying the Revolving Credit Loans in whole
or in part, and reborrowing, all in accordance with the terms and conditions
hereof. The Revolving Credit Loans may from time to time be Eurodollar Loans or
Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.11, provided that no
Revolving Credit Loan shall be made as a Eurodollar Loan after the day that is
one month prior to the Revolving Credit Termination Date.

 

Subject to the terms and conditions and relying upon the representations and
warranties set forth in the applicable Incremental Assumption Agreement, each
Lender having an Incremental Revolving Commitment, severally and not jointly,
hereby agrees to make Incremental Revolving Loans to the Borrower, in an
aggregate principal amount not to exceed its Incremental Revolving Commitment.

 

(b)               The Borrower shall repay all outstanding Revolving Credit
Loans on the Revolving Credit Termination Date.

 

2.5              2.5   Procedure for Borrowing Revolving Credit Loans. The
Borrower may borrow Revolving Credit Loans under the Revolving Credit
Commitments during the Revolving Credit Commitment Period on any Business Day,
provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 12:00
noon, New York City time, (i) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (ii) one Business Day prior
to the requested Borrowing Date, in the case of Base Rate Loans), specifying (A)
the amount and Type of Revolving Credit Loans to be borrowed, (B) the requested
Borrowing Date and (C) in the case of Eurodollar Loans, the length of the
initial Interest Period therefor. If no election as to the Type of Loans is
specified in any such notice, then the requested Loan shall be a Base Rate Loan.
If no Interest Period with respect to any Eurodollar Loan is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. Each borrowing under the Revolving Credit
Commitments shall be in an amount equal to (x) in the case of Base Rate Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Revolving Credit Commitments are less than $1,000,000, such lesser amount) and
(y) in the case of Eurodollar Loans, $1,000,000 or a whole multiple of
$1,000,000 in excess thereof. Upon receipt of any such notice from the Borrower,
the Administrative Agent shall promptly notify each Lender thereof. Each Lender
will make the amount of its pro rata share of each borrowing of Revolving Credit
Loans available to the Administrative Agent for the account of the Borrower at
the Funding Office prior to 12:00 noon, New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent in like funds as received by the Administrative
Agent.

 



 52 

 

 

 

2.6              2.6   (a)   Repayment of Loans; Evidence of Debt. (a)  The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of the appropriate Lender (i) the then unpaid principal amount of
each Revolving Credit Loan of such Lender on the Revolving Credit Termination
Date (or such earlier date on which such Loans become due and payable pursuant
to Section 7), (ii) the then unpaid principal amount of each Tranche A Term Loan
on the Tranche A Term Loan Maturity Date, (iii) the then unpaid principal amount
of each Tranche B-3 Term Loan on the Tranche B-3 Term Loan Maturity Date and,
(iv) the then unpaid principal amount of each Tranche B-4 Term Loan on the
Tranche B-4 Term Loan Maturity Date and (v) the then unpaid principal amount of
each Incremental Term Loan on the applicable Incremental Term Loan Maturity
Date. All Tranche A Term Loans were repaid in full. All Tranche B Term Loans
outstanding on the First Amendment Effective Date were repaid in full on the
First Amendment Effective Date. All Tranche B-2 Term Loans outstanding on the
Second Amendment Effective Date were repaid in full on the Second Amendment
Effective Date. All Tranche B-3 Term Loans were repaid in full. The Borrower
hereby further agrees to pay interest on the unpaid principal amount of the
Loans (other than the Tranche B-34 Term Loans) from time to time outstanding
from the Closing Date until payment in full thereof at the rates per annum, and
on the date, set forth in Section 2.13. The Borrower hereby further agrees to
pay interest on the unpaid principal amount of the Tranche B-34 Term Loans from
time to time outstanding from the SecondThird Amendment Effective Date until
payment in full thereof at the rates per annum, and on the dates, set forth in
Section 2.13.

 

(b)              (b)   Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of the Borrower to such
Lender resulting from each Loan of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

 

(c)               (c)   The Administrative Agent, on behalf of the Borrower,
shall maintain the Register pursuant to Section 9.6(d), and a subaccount therein
for each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type thereof and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

 

(d)              (d)   The entries made in the Register and the accounts of each
Lender maintained pursuant to Section 2.6(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

 

(e)               (e)   The Borrower agrees that, upon the request to the
Administrative Agent by any Lender, the Borrower will execute and deliver to
such Lender a promissory note of the Borrower evidencing any Revolving Credit
Loans, Tranche A Term Loans or Tranche B-34 Term Loans, as the case may be, of
such Lender, substantially in the forms of Exhibit F-1, F-2 and F-3,
respectively, with appropriate insertions as to date and principal amount;
provided that

 



53

 

 

delivery of such notes shall not be a condition precedent to the making of the
Loans on the Closing Date or the Restatement Funding Date.

 

2.7              2.7   Commitment Fees, Other Fees. (a) (a) The Borrower agrees
to pay to the Administrative Agent for the account of each Revolving Credit
Lender which is not a Defaulting Lender a commitment fee for the period from and
including the Closing Date to the last day of the Revolving Credit Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Credit Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the last Business Day of each
March, June, September and December and on the Revolving Credit Termination Date
(or any earlier date of termination of the Revolving Credit Commitments),
commencing on the first of such dates to occur after the Closing Date; provided
that to the extent previously paid by the Borrower to the Administrative Agent,
any such commitment fee owing to a Lender which is a Defaulting Lender shall be
withheld by the Administrative Agent for so long as such Lender remains a
Defaulting Lender.

 

(b)              (b)   The Borrower agrees to pay to the Agents and the
Arrangers the fees in the amounts and on the dates agreed to in writing by the
Borrower, the Agents and the Arrangers, as applicable, prior to the Restatement
Funding Date. All such fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent, the Collateral Agent or the
Arrangers, as applicable. Once paid, none of such fees shall be refundable under
any circumstances.

 

2.8              2.8  Termination or Reduction of Revolving Credit Commitments.
The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent (which shall promptly notify each Lender
thereof), to terminate the Revolving Credit Commitments or, from time to time,
to reduce the amount of the Revolving Credit Commitments; provided that no such
termination or reduction of Revolving Credit Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Credit Loans
made on the effective date thereof, the Total Revolving Extensions of Credit
would exceed the Total Revolving Credit Commitments. Any such reduction shall be
in an amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect.

 

2.9              2.9  Optional Prepayments. The Borrower may at any time and
from time to time prepay the Loans, in whole or in part, without premium or
penalty (except as otherwise provided herein, including Section 2.3(e)), upon
irrevocable notice delivered to the Administrative Agent, no later than 12:00
noon, New York City time, at least three Business Days prior thereto in the case
of Eurodollar Loans and at least one Business Day prior thereto in the case of
Base Rate Loans, which notice shall specify the date and amount of prepayment
and whether the prepayment is of Revolving Credit Loans or Term Loans and
whether of Eurodollar Loans or Base Rate Loans; provided that such notice of
prepayment may state that such notice is conditioned upon the effectiveness of
other financing, any public offering or any merger, acquisition or divestiture,
in which case such notice may be revoked by notice to the Administrative Agent
on or prior to the specified effective date if such condition is not satisfied
(it being understood and agreed that the foregoing shall not impair or otherwise
limit or reduce the Borrower’s obligation to indemnify and hold harmless Lenders
pursuant to Section 2.19(b) in connection with any such default in making any
prepayment as specified in a notice of borrowing that is later revoked);
provided, further, that

 



54

 

 

if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.19. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
prepayments of Base Rate Loans that are Revolving Credit Loans) accrued interest
to such date on the amount prepaid. Partial prepayments of Revolving Credit
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof. Voluntary prepayments of Term Loans shall be applied to any
tranche or tranches of Term Loans as specified by the Borrower and, within any
such tranche so specified by the Borrower, to the scheduled principal payments
of Loans under such applicable tranche or tranches as directed by the Borrower
and in the absence of such direction, in the direct order of maturity.

 

2.10           2.10   (a)    Mandatory Prepayments.  (a)  If any Indebtedness
shall be incurred by any Loan Party or its Subsidiaries (excluding any
Indebtedness incurred in accordance with Section 6.2 (other than pursuant to
clause (m) thereof)), then on the date of such incurrence, the Loans shall be
prepaid by an amount equal to the amount of the Net Cash Proceeds of such
incurrence, as set forth in Section 2.10(d).

 

(b)              (b)   If on any date the Borrower or any of its Subsidiaries
shall receive Net Cash Proceeds from any Asset Sale or Recovery Event then,
unless a Reinvestment Notice shall be delivered in respect thereof, not later
than five Business Days following the date of receipt by the Borrower of such
Net Cash Proceeds, the Loans shall be prepaid by an amount equal to the amount
of such Net Cash Proceeds, as set forth in Section 2.10(d); provided that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date the Loans
shall be prepaid by an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event, as set forth in Section 2.10(d). The
provisions of this Section do not constitute a consent to the consummation of
any Disposition not permitted by Section 6.5.

 

(c)               (c)   [Reserved];

 

(d)              (d)   Amounts to be applied in connection with prepayments made
pursuant to this Section 2.10 (other than amounts to be applied in respect of
Indebtedness incurred in accordance with Section 6.2(m)) shall be allocated pro
rata among the Tranche A Term Loans, the Tranche B-34 Term Loans, any Other Term
Loans and any Extended Term Loans (except to the extent that (i) any Loan
Modification Offer for any Extended Term Loans provides that such Extended Term
Loans shall participate on a lesser basis or not at all or (ii) any Incremental
Assumption Agreement for any Other Term Loans provides that such Other Term
Loans shall participate on a lesser basis or not at all) and applied in direct
order of maturity against the remaining scheduled installments of principal due
in respect of the Tranche A Term Loans, the Tranche BB-4 Term Loans, any Other
Term Loans and any applicable Extended Term Loans under Sections 2.3(a), 2.3(b),
2.3(c) and under the applicable Loan Modification Offer, respectively; provided
that in the event there are no Tranche AB-4 Term Loans, Tranche B Term Loans
Other Term Loans or Extended Term Loans outstanding, mandatory prepayments shall
be applied to the prepayment of outstanding Revolving Credit Loans (without any
accompanying mandatory reduction of the Revolving Credit Commitments) in direct
order of maturity, and second to cash collateralize outstanding Letters of
Credit pro rata. Prepayments of Loans shall in all cases be applied first to
Base Rate Loans and second to Eurodollar Loans. Amounts to be

 



55

 

 

applied pursuant to Section 2.10(a) resulting from Indebtedness incurred in
accordance with Section 6.2(m) shall be applied as directed by the Borrower.

 

(e)               (e)   The Borrower shall deliver to the Administrative Agent,
at the time of each prepayment required under this Section 2.10, (i) a
certificate signed by a Responsible Officer setting forth in reasonable detail
the calculation of the amount of such prepayment and (ii) to the extent
practicable, at least three Business Days’ (but in any event no later than one
Business Day’s) prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date, the Type of each Loan being
prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Loans under this Section 2.10 shall be subject to
Section 2.19, but shall otherwise be without premium or penalty, and shall be
accompanied by (except in the case of prepayments of Base Rate Loans that are
Revolving Credit Loans) accrued and unpaid interest on the principal amount to
be prepaid to but excluding the date of payment.

 

2.11          2.11   (a)   Conversion and Continuation Options.  (a)  The
Borrower may elect from time to time to convert Eurodollar Loans to Base Rate
Loans by giving the Administrative Agent at least three Business Days’ prior
irrevocable notice of such election, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect, from time to time, to convert Base Rate
Loans to Eurodollar Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election (which notice shall
specify the length of the initial Interest Period therefor); provided that no
Base Rate Loan may be converted into a Eurodollar Loan (i) when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions or (ii) after the date that
is one month prior to the final scheduled termination or maturity date of such
Facility. If no Interest Period with respect to any Eurodollar Loan is specified
in any such notice, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

(b)              (b)   Any Eurodollar Loan may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Borrower giving irrevocable notice to the Administrative Agent, in accordance
with the applicable provisions of the term “Interest Period” set forth in
Section 1.1, of the length of the next Interest Period to be applicable to such
Loan; provided that no Eurodollar Loan under a particular Facility may be
continued as such (i) when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Majority Facility Lenders in respect of
such Facility have determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Eurodollar Loan shall be automatically converted to a
Base Rate Loan on the last day of such then expiring Interest Period. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

 

2.12          2.12   Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans
hereunder and all selections of

 



56

 

 

Interest Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $1,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no
more than ten Eurodollar Tranches shall be outstanding at any one time.

 

2.13           2.13   (a)   Interest Rates and Payment Dates.  (a)  Each
Eurodollar Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurodollar Rate determined
for such day plus the Applicable Margin.

 

(b)              (b)   Each Base Rate Loan shall bear interest at a rate per
annum equal to the Base Rate plus the Applicable Margin.

 

(c)              (c)   If any Event of Default under Section 7(a) or 7(f) has
occurred and is continuing, then, from the date of such Event of Default and for
so long as such Event of Default is continuing, to the fullest extent permitted
by law, all amounts outstanding under this Agreement and the other Loan
Documents shall bear interest (after as well as before judgment), payable on
demand, (i) in the case of principal, at the rate otherwise applicable to such
Loan pursuant to the foregoing provisions of this Section 2.13 plus 2.00% per
annum and (ii) in all other cases, at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 365 or 366 days, as the case
may be, when determined by reference to the Prime Rate and over a year of 360
days at all other times) equal to the rate that would be applicable to Revolving
Credit Loans that are Base Rate Loans plus 2.00% per annum.

 

(d)              (d)   Interest shall be payable in arrears on each Interest
Payment Date, provided that interest accruing pursuant to paragraph (c) above
shall be payable from time to time on demand.

 

2.14           2.14   (a)   Computation of Interest and Fees. (a)  Interest,
fees and commissions payable pursuant hereto shall be calculated on the basis of
the actual number of days elapsed over a year of 365 or 366 days, as the case
may be, when determined by reference to the Prime Rate and over a year of 360
days at all other times. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b)              (b)   Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to Section
2.14(a).

 

2.15            Inability to Determine Interest Rate and Alternate Rate of
Interest(a)   .

 

(a)               If prior to the first day of any Interest Period:

 



57

 

 

(i)                 (i)   the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate (including, without limitation,
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period, or

 

(ii)              (ii)   the Administrative Agent shall have received notice
from the Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

 

(b)   If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
9.1, such amendment shall become effective without any further action or consent
of any other party to this Agreement so long as the Administrative Agent shall
not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment. .

 

(b)              Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower

 



58

 

 

may amend this Agreement to replace the LIBO Rate with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m., New York time, on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBO Rate with a Benchmark
Replacement pursuant to this clause (b) will occur prior to the applicable
Benchmark Transition Start Date.

 

(c)               Benchmark Replacement Conforming Changes. In connection with
the implementation of a Benchmark Replacement, the Administrative Agent will
have the right to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(d)              Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes, and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.15, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.15.

 

(e)               Benchmark Unavailability Period. Upon the Borrower’s receipt
of notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a Eurodollar Loan of, conversion to or continuation
of Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Loan of or conversion to Base
Rate Loans. During any Benchmark Unavailability Period, the component of Base
Rate based upon LIBO Rate will not be used in any determination of Base Rate.

 

2.16          2.16   Pro Rata Treatment and Payments(a)   . (a)    

 

(a)              Subject to the express provisions of this Agreement which
require, or permit, differing payments to be made to Non-Defaulting Lenders as
opposed to Defaulting Lenders, and other than with respect to any substituted
Lender in accordance with Section 2.22 or

 



59

 

 

as required or permitted under Section 2.20 or 9.21, each borrowing by the
Borrower of Loans hereunder, each payment or prepayment of principal in respect
of any Loans hereunder, each payment of commitment fees pursuant to this
Agreement, each reduction of the Term Loan Commitments or the Revolving Credit
Commitments and each conversion or continuation of any borrowing of Loans
hereunder shall be allocated pro rata among the Lenders in accordance with their
respective applicable Commitments (or if such Commitments shall have expired or
been terminated, in accordance with the respective principal amounts of their
outstanding Loans); provided that the foregoing provisions of this Section
2.16(a) shall not be construed to apply to any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Commitments to any assignee or participant, other than to the Borrower
or any of its Subsidiaries or Affiliates (unless made in accordance with Section
9.6(i) hereto) (as to which the foregoing provisions of this Section 2.16(a)
shall apply), made pursuant to and in accordance with the express provisions of
this Agreement. Each Lender agrees that in computing such Lender’s portion of
any borrowing of Loans to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such borrowing of Loans to the
next higher or lower whole Dollar amount. Each payment in respect of
Reimbursement Obligations in respect of any Letter of Credit shall be made to
the Issuing Lender that issued such Letter of Credit.

 

(b)              (b)   All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff or counterclaim and shall be made prior
to 12:00 noon, New York City time, on the due date thereof to the Administrative
Agent, for the account of the Lenders, at the Payment Office, in Dollars and in
immediately available funds. Any payment made after 12:00 noon, New York City
time, on any Business Day shall be deemed to have been made on the next
succeeding Business Day (or the same Business Day in the Administrative Agent’s
sole discretion). The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. Except as otherwise
expressly provided herein, if any payment hereunder becomes due and payable on a
day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

(c)              (c)   Unless the Administrative Agent shall have been notified
in writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the daily average Federal Funds Effective Rate for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent

 



60

 

 

by such Lender within three Business Days of such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to Base Rate Loans under the relevant
Facility, on demand, from the Borrower.

 

(d)              (d)   Unless the Administrative Agent shall have been notified
in writing by the Borrower prior to the date of any payment due to be made
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days of such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at a rate per annum equal
to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

2.17          Requirements of Law. (a)  Notwithstanding any other provision of
this Agreement, if any Change in Law shall:

 

(i)               (i)   subject the Administrative Agent, any Lender or the
Issuing Lender to any Taxes in connection with this Agreement or any loan,
letter of credit or commitment made hereunder or its deposits, reserves, other
liabilities or capital attributable thereto, or change the basis of taxation of
payments in respect thereof (except for Indemnified Taxes or Other Taxes that
are the subject of Section 2.18 and the imposition of any Excluded Tax payable
by such Lender or the Issuing Lender);

 

(ii)              (ii)   impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any Lender or the
Issuing Lender or any office of such Lender or the Issuing Lender (except any
such reserve requirement that is included in the determination of the Eurodollar
Rate hereunder); or

 

(iii)            (iii)   shall impose on such Lender or the Issuing Lender or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Issuing Lender, by an amount which such Lender or the Issuing
Lender deems to be material, of making, converting into, continuing or
maintaining Eurodollar Loans or issuing, maintaining or participating in Letters
of Credit, or to reduce any amount received or receivable hereunder in respect
thereof (whether of principal, interest or otherwise), then, in any such case,
the Borrower shall promptly pay such Lender or the Issuing Lender, upon its
demand, any additional amounts necessary to compensate such Lender or the
Issuing Lender for such increased cost or reduced amount received or receivable.
If any Lender or the Issuing Lender becomes entitled to claim

 



61

 

 

any additional amounts pursuant to this Section, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

 

(b)              (b)   If any Lender or the Issuing Lender shall have determined
that any Change in Law regarding capital adequacy or liquidity requirements has
or would have the effect of reducing the rate of return on such Lender’s or the
Issuing Lender’s capital or liquidity (or on the capital or liquidity of such
Lender’s or the Issuing Lender’s holding company) as a consequence of this
Agreement or the Loans made or participations in Letters of Credit purchased by
such Lender pursuant hereto or the Letters of Credit issued by the Issuing
Lender pursuant hereto to a level below that which such Lender or the Issuing
Lender of such Lender’s or the Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to capital adequacy or liquidity
requirements) by an amount deemed by such Lender or the Issuing Lender to be
material, then from time to time, after submission by such Lender or the Issuing
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender or the Issuing Lender
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for such
reduction.

 

(c)               (c)   A certificate as to any additional amounts payable
pursuant to this Section submitted by any Lender or the Issuing Lender or their
respective applicable holding company to the Borrower setting out in reasonable
detail the method of determination of such additional amounts (with a copy to
the Administrative Agent) shall be conclusive in the absence of manifest error.
The Borrower shall pay such Lender or the Issuing Lender the amount shown as due
on any such certificate delivered by it within 10 days after its receipt of the
same. The obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of amounts payable hereunder.

 

(d)              (d)   Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation for any increased costs or reduction in amounts
received or receivable or reduction in return on capital shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be under any obligation to
compensate any Lender or the Issuing Lender under paragraph (a) or (b) above
with respect to increased costs or reductions with respect to any period prior
to the date that is 120 days prior to such request if such Lender or the Issuing
Lender knew or could reasonably have been expected to know of the circumstances
giving rise to such increased costs or reductions and of the fact that such
circumstances would result in a claim for increased compensation by reason of
such increased costs or reductions; provided further that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 120-day period. The
protection of this Section shall be available to each Lender and the Issuing
Lender regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed.

 

2.18          2.18   (a)   Taxes.  (a)Any and all payments by or on account of
any obligation of the Borrower or any other Loan Party hereunder or under any
other Loan Document shall be made free and clear of and without deduction for
any Taxes, except as required by applicable law; provided that, if any
Indemnified Taxes or Other Taxes are required by law to be

 



62

 

 

withheld or deducted from such payments, then (i) the sum payable by the
Borrower or any other Loan Party shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, each Lender and the
Issuing Lender (as the case may be) receives an amount equal to the sum it would
have received had no such deductions or withholdings been made, (ii) the
Borrower or such Loan Party, or the Administrative Agent shall make such
deductions or withholdings and (iii) the Borrower or such Loan Party, or the
Administrative Agent shall pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law.

 

(b)              (b)   In addition, the Borrower shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

 

(c)             (c)   The Borrower shall indemnify the Administrative Agent,
each Lender and the Issuing Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Lender, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrower or any other Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Lender, or by the Administrative Agent on behalf of itself, a Lender or
the Issuing Lender, shall be conclusive absent manifest error.

 

(d)              (d)   As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower or any other Loan Party to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)              (e)   (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by law as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.18(e)(ii) and (f)) shall not be
required if in the Lender's judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense (or, in
the case of a Change in Law, any incremental material unreimbursed cost or
expense) or would materially prejudice the legal or commercial position of such
Lender or if such Lender is not legally eligible to deliver such documentation.
Upon the reasonable request of such

 



63

 

 

Borrower or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.18(e). If any form
or certification previously delivered pursuant to this Section 2.18(e) expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification or notify the Borrower and the Administrative Agent in writing of
its legal ineligibility to do so.

 

(ii)              (ii)   Without limiting the generality of the foregoing, any
Foreign Lender shall, if it is legally eligible to do so, deliver to such
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a party hereto and from time to time thereafter upon the
expiration of the previously delivered form or upon the reasonable request of
the Borrower or the Administrative Agent, two accurate and complete executed
copies of whichever of the following is applicable: (A) IRS Form W-8BEN or
W-8BEN-E (or the relevant successor form) claiming eligibility for benefits of
an income tax treaty to which the U.S. is a party; (B) IRS Form W-8ECI (or its
successor form); (C) IRS Form W-8IMY (or its successor form), together with any
required attachments; (D) IRS Form W-8EXP (or its successor form); or (E) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under the Code both, IRS Form W-8BEN or W-8BEN-E and a U.S. Tax
Compliance Certificate substantially in the applicable form of Exhibit H;
provided that if a Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner. Any Lender that is not a
Foreign Lender shall deliver to Borrower and the Administrative Agent (at the
times and in the manner provided with respect to Foreign Lenders under the
preceding sentence) IRS Form W-9 (or its successor form).

 

(f)              (f)   If a payment made to a Lender under this Agreement would
be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Administrative Agent as may be
necessary for the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.18(f), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

(g)             (g)   If the Administrative Agent, any Lender or the Issuing
Lender determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.18, it shall pay over such refund to the Borrower

 



64

 

 

(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the Issuing Lender, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the Issuing Lender agrees to repay the amount paid over to
the Borrower (plus any interest, penalties or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Issuing Lender in the event the Administrative Agent, such Lender or the Issuing
Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 2.18(g), in no event
will the Administrative Agent, any Lender or the Issuing Lender be required to
pay any amount to the Borrower pursuant to this paragraph if the payment of such
amount would place the Administrative Agent, such Lender or the Issuing Lender
in a less favorable net after-Tax position than it would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. Nothing in this Section 2.18(g) shall be construed to require
the Administrative Agent, any Lender or the Issuing Lender to make available its
Tax returns or any other information relating to its Taxes that it deems
confidential to the Borrower or any other Person.

 

(h)             (h)   For the avoidance of doubt, for purposes of determining
withholding Taxes imposed under FATCA, as of the SecondThird Amendment Effective
Date, the Tranche A Term Loans issued on the Closing Date shall continue to, and
the Tranche B-34 Loan Terms issued on the SecondThird Amendment Effective Date
shall not, qualify as “grandfathered obligations” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i) or 1.1471-2T(b)(2)(i).

 

(i)              (i)   Barclays, as Administrative Agent, and any successor or
supplemental Administrative Agent that is not a “United States person” within
the meaning of Section 7701(a)(3) of the Code, shall deliver to the Borrower, on
or prior to the date on which it becomes a party to this Agreement, two duly
completed copies of IRS Form W-8IMY, with the effect that the Borrower may make
payments to the Administrative Agent, to the extent such payments are received
by the Administrative Agent as an intermediary, without deduction or withholding
of any Taxes imposed by the United States.

 

2.19          2.19   Indemnity. The Borrower agrees to indemnify each Lender for
and to hold each Lender harmless from any loss or expense that such Lender may
reasonably sustain or incur as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid or converted, or not so borrowed, converted or continued, for the period
from the date of such prepayment or conversion or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable

 



65

 

 

Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

2.20          2.20   Illegality. Notwithstanding any other provision herein, if
any Change in Law shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then (a)
the commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert Base Rate Loans to Eurodollar Loans shall
forthwith be canceled, (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to Base Rate Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law and (c) all payments and
prepayments of principal that would otherwise have been applied to repay the
Eurodollar Loans that would have been made by such Lender or the converted
Eurodollar Loans of such Lender shall instead be applied to repay the Base Rate
Loans made by such Lender in lieu of, or resulting from the conversion of, such
Eurodollar Loans. If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.19.

 

2.21          2.21   Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.17, 2.18(a) or
2.20 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.17, 2.18(a) or 2.20. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

2.22          2.22   Substitution of Lenders. Upon the receipt by the Borrower
from any Lender of a claim under Section 2.17, 2.18 or 2.20, or upon receipt by
the Borrower of written notice that any Lender has become a Defaulting Lender in
accordance with the provisions set forth in the definition of “Defaulting
Lender”, or if any Lender refuses to consent to any amendment, waiver or other
modification of any Loan Document requested by the Borrower that requires the
consent of all Lenders directly affected thereby and such amendment, waiver or
other modification is consented to by the Required Lenders, the Borrower may:
(a) request one more of the other Lenders to acquire and assume all or part of
such Lender’s Loans, Reimbursement Obligations and Revolving Credit Commitment;
or (b) replace such Lender by designating another Lender or a financial
institution that is willing to acquire such Loans and Reimbursement Obligations
and assume such Revolving Credit Commitment; provided that (i) such replacement
does not conflict

 



66

 

 

with any Requirement of Law, (ii) no Event of Default (other than, in the case
of the replacement of a Defaulting Lender, as a result of the failure of the
Borrower to satisfy its cash collateralization obligations pursuant to Section
2.31(a)(ii)) shall have occurred and be continuing at the time of such
replacement, (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and Reimbursement Obligations,
accrued interest, fees and other amounts owing to such replaced Lender prior to
the date of replacement (including all amounts then owing to such replaced
Lender pursuant to Sections 2.17, 2.18 and 2.20 and, if applicable, the
prepayment fee pursuant to Section 2.3(d) (with such assignment being deemed to
be a voluntary prepayment for purposes of determining the applicability of
Section 2.9, such amount to be payable by the Borrower)), (iv) the Borrower
shall be liable to such replaced Lender under Section 2.19 if any Eurodollar
Loan owing to such replaced Lender shall be prepaid (or purchased) other than on
the last day of the Interest Period relating thereto, (v) the replacement bank
or institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent and the Issuing Lender, and (vi) the replaced Lender shall
be obligated to make such replacement in accordance with the provisions of
Section 9.6 (provided that the Borrower or replacement Lender shall be obligated
to pay the registration and processing fee except in the case of a Defaulting
Lender). Each of the Issuing Lender and each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of the Issuing Lender or
such Lender, as the case may be, as assignor, any Assignment and Assumption
necessary to effectuate any assignment of the Issuing Lender’s or such Lender’s
interests hereunder in the circumstances contemplated by this Section 2.22. A
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

2.23          2.23   (a)   L/C Commitment. (a) (a) Subject to the terms and
conditions hereof, each Issuing Lender, in reliance on the agreements of the
other Revolving Credit Lenders set forth in Section 2.26(a), agrees to issue
letters of credit (the letters of credit issued on and after the Closing Date,
together with the Existing Letters of Credit, collectively, the “Letters of
Credit”) for the account of the Borrower on any Business Day during the period
commencing on the Closing Date and ending 30 days prior to the Revolving Credit
Termination Date in such form as may be approved from time to time by such
Issuing Lender; provided that no Issuing Lender shall have any obligation to
issue any Letter of Credit, and no Revolving Credit Lender shall have any
obligations to participate in any Letter of Credit, if, after giving effect to
such issuance or participation, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Credit
Commitments would be less than zero; provided, further, that in no event shall
Barclays, RBC, Bank of America, Credit Suisse, Deutsche Bank AG New York Branch,
Bank of Montreal, Citizens, TD Securities or Rabobank, or any of their
respective offices, branches or Affiliates, in each case to the extent that it
is an Issuing Lender hereunder, be required to issue any trade Letter of Credit.
Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date which is five Business Days prior to the Revolving Credit
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above).

 



67

 

 

 

(b)              (b)   No Issuing Lender shall at any time be obligated to issue
any Letter of Credit hereunder if such issuance would conflict with, or cause
such Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law. Notwithstanding anything to the contrary
contained in this Section 2.23 or elsewhere in this Agreement, in the event that
a Revolving Credit Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue any Letter of Credit unless such Defaulting Lender’s
Revolving Credit Percentage of the L/C Obligations, after giving effect to the
issuance of such Letter of Credit, may be reallocated among Non-Defaulting
Lenders in accordance with Section 2.31(a)(iv) or, if such reallocation is not
available in accordance with such Section, each Issuing Bank has entered into
arrangements satisfactory to it and the Borrower to eliminate such Issuing
Bank’s risk with respect to the participation in Letters of Credit by all such
Defaulting Lenders, which may include by cash collateralizing each such
Defaulting Lender’s Pro Rata Percentage of each Letter of Credit issued while
such Defaulting Lender remains a Defaulting Lender.

 

2.24          2.24   Procedure for Issuance of Letter of Credit. The Borrower
may from time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified herein an
Application therefor, completed to the reasonable satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may reasonably request with respect to the requested
Letter of Credit. Upon receipt of any Application, an Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall any Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the Borrower. Promptly after issuance by an Issuing Lender of
a Letter of Credit, such Issuing Lender shall furnish a copy of such Letter of
Credit to the Borrower. Each Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit issued by it (including the
amount thereof).

 

2.25          2.25   (a)   Fees and Other Charges. (a) The Borrower will pay a
fee on the aggregate drawable amount of all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Revolving Credit Loans that are Eurodollar Loans, shared ratably among the
Lenders and payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date. In addition, the Borrower shall pay to each Issuing Lender for
its own account a fronting fee in an amount equal to 0.25% of the aggregate
drawable amount of all outstanding Letters of Credit issued by it, payable
quarterly in arrears on each L/C Fee Payment Date after the date of Issuance.

 

(b)              (b)   In addition to the foregoing fees, the Borrower shall pay
or reimburse each Issuing Lender for such normal and customary costs and
expenses as are incurred or charged by such Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.

 



68

 

 

2.26          2.26   (a)   L/C Participations.  (a) Each Issuing Lender
irrevocably agrees to grant and hereby grants to each L/C Participant, and, to
induce each Issuing Lender to issue Letters of Credit hereunder, each L/C
Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from each Issuing Lender, on the terms and conditions hereinafter
stated, for such L/C Participant’s own account and risk an undivided interest
equal to such L/C Participant’s Revolving Credit Percentage in each Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
issued by such Issuing Lender hereunder and the amount of each draft paid by
such Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Lender that, if a draft is paid under any
Letter of Credit by such Issuing Lender for which such Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to such Issuing Lender upon demand at
such Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Credit Percentage of the amount of such draft,
or any part thereof, that is not so reimbursed.

 

(b)              (b)   If any amount required to be paid by any L/C Participant
to an Issuing Lender pursuant to Section 2.26(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit is
paid to such Issuing Lender within three Business Days after the date such
payment is due, such L/C Participant shall pay to such Issuing Lender on demand
an amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to such Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 2.26(a) is not made available to such Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Credit
Facility. A certificate of such Issuing Lender submitted to any L/C Participant
with respect to any such amounts owing under this Section shall be conclusive in
the absence of manifest error.

 

(c)               (c)   Whenever, at any time after an Issuing Lender has made
payment under any Letter of Credit and has received from any L/C Participant its
pro rata share of such payment in accordance with Section 2.26(a), such Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise, including proceeds of collateral applied thereto
by such Issuing Lender), or any payment of interest on account thereof, such
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

 

(d)              (d)   Each Revolving Credit Lender’s obligation to purchase,
pursuant to Section 2.26(a), such Lender’s Revolving Credit Percentage in each
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit issued by such Issuing Lender hereunder shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (i) any setoff, counterclaim, recoupment, defense or other right
which such Lender or the Borrower may have against such Issuing Lender, the
Borrower or any other Person

 



69

 

 

for any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 4; (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any other Loan Party; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Lender; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 

2.27          2.27   Reimbursement Obligation of the Borrower. The Borrower
agrees to reimburse each Issuing Lender on each date on which such Issuing
Lender notifies the Borrower of the date and amount of a draft presented under
any Letter of Credit and paid by such Issuing Lender (but in any event no such
reimbursement shall be required before the date on which Base Rate Loans would
be made (or the procedure specified in Section 2.26 would become applicable) as
described in the last two sentences of this Section) for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such payment (the amounts
described in the foregoing clauses (a) and (b) in respect of any drawing,
collectively, the “Payment Amount”). Each such payment shall be made to such
Issuing Lender at its address for notices specified herein in lawful money of
the United States of America and in immediately available funds. Interest shall
be payable on each Payment Amount from the date of the applicable drawing until
payment in full at the rate set forth in (i) until the second Business Day
following the date of the applicable drawing, Section 2.13(b) and (ii)
thereafter, Section 2.13(c). Each drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 7(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 2.26 for funding by L/C Participants
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing pursuant to Section 2.5 of Base Rate Loans in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Credit Loans could be made, pursuant to
Section 2.5, if the Administrative Agent had received a notice of such borrowing
at the time of such drawing under such Letter of Credit.

 

2.28          2.28   Obligations Absolute. The Borrower’s obligations under
Sections 2.23 through 2.29 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower may have or have had against any Issuing Lender, any L/C
Participant, any beneficiary of a Letter of Credit or any other Person. The
Borrower also agrees that each Issuing Lender and the L/C Participant shall not
be responsible for, and the Borrower’s Reimbursement Obligations under Section
2.27 shall not be affected by, among other things, the validity or genuineness
of documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee. No Issuing Lender or L/C Participant shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or,
willful misconduct or bad faith of such Issuing Lender. The Borrower agrees that
any action taken or omitted by an Issuing Lender under or in connection with any
Letter of Credit issued by it or the related drafts or documents, if done in the
absence of gross negligence or, willful misconduct or

 



70

 

 

bad faith and in accordance with the standards of care specified in the Uniform
Commercial Code of the State of New York, shall be binding on the Borrower and
shall not result in any liability of such Issuing Lender or any L/C Participant
to the Borrower.

 

2.29          2.29   Letter of Credit Payments. If any draft shall be presented
for payment under any Letter of Credit, the relevant Issuing Lender shall
promptly notify the Borrower of the date and amount thereof. The responsibility
of the relevant Issuing Lender to the Borrower in connection with any draft
presented for payment under any Letter of Credit issued by such Issuing Lender
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.

 

2.30          2.30   Applications. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of Sections 2.23 through 2.29, the provisions of Sections 2.23 through 2.29
shall apply; provided, however, that any term, condition or provision of any
Application which is in addition to, or the subject matter of which is not in,
part of or covered by, the provisions of Sections 2.23 through 2.29 shall not be
considered as being or deemed to be in conflict with or inconsistent with the
provisions of Sections 2.23 through 2.29.

 

2.31          2.31   Defaulting Lenders. (a) (a) Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

(i)                 (i)   Waivers and Amendments. Such Defaulting Lender’s right
to approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.

 

(ii)              (ii)   Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Section 7 or otherwise) or received by the Administrative Agent from
a Defaulting Lender pursuant to Section 9.7 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender hereunder; third, to cash
collateralize the Issuing Lender’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.31(d); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Lender’s future Fronting Exposure with respect to such

 



71

 

 

Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.31(d); sixth, to the payment of any
amounts owing to the Lenders or the Issuing Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender or the Issuing
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, so long as payment
on account of any amount owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against the Defaulting
Lender required to be paid under the seventh clause above has been made, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Disbursements in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Disbursements owed to, all Lenders that are not Defaulting
Lenders (such Lenders, “Non-Defaulting Lenders”) on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Disbursements owed to, such
Defaulting Lender until such time as all Loans and L/C Exposure are held by the
Lenders pro rata in accordance with the Commitments under the applicable
facility without giving effect to Section 2.31(a)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section 2.31(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)            (iii)   Certain Fees. (A) No Defaulting Lender shall be
entitled to receive any Commitment Fee for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(A)             (B) Each Defaulting Lender shall be entitled to receive L/C
Participation Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Percentage of the stated
amount of Letters of Credit for which it has provided cash collateral pursuant
to Section 2.31(d).

 

(B)              (C) With respect to any L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit that
have been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the Issuing Lender the amount of any such fee otherwise
payable to such

 



72

 

 

Defaulting Lender to the extent allocable to the Issuing Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee

 

(iv)             (iv)   Reallocation of Participations to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s obligation to fund
participations in respect of Letters of Credit shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Extensions of
Credit of any Non-Defaulting Lender to exceed such non-Defaulting Lender’s
Revolving Credit Commitment. Subject to Section 9.24, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)               (v)   Cash Collateral. If the reallocation described in clause
(iv) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
cash collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.31(d).

 

(b)              (b)   Defaulting Lender Cure. If the Borrower, the
Administrative Agent and the Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with the Commitments under the applicable
facility (without giving effect to Section 2.31(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender; and provided, further, that if any amounts would be
due to the Non-Defaulting Lenders under Section 2.19 as a result of a payment of
a Eurodollar Loan, the Defaulting Lender shall pay such amounts to the
Non-Defaulting Lenders entitled thereto.

 



73

 

 

 

(c)               (c)   New Letters of Credit. So long as any Lender is a
Defaulting Lender, the Issuing Lender shall not be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that it will have
no Fronting Exposure after giving effect thereto.

 

(d)              (d)   Cash Collateral. (i)At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall cash collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.31(a)(iv) and any cash collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

(ii)              (ii)   The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender, and agrees to maintain, a first
priority security interest in all such cash collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letters of
Credit, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that cash collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Lender
as herein provided (other than Permitted Liens), or that the total amount of
such cash collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional cash collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any cash collateral provided
by the Defaulting Lender.

 

(iii)            (iii)   Notwithstanding anything to the contrary contained in
this Agreement, cash collateral provided under this Section 2.31 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to cash collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the cash collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(iv)             (iv)   Cash collateral (or the appropriate portion thereof)
provided to reduce the Issuing Lender’s Fronting Exposure shall no longer be
required to be held as cash collateral pursuant to this Section 2.31 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and the Issuing Lender that there
exists excess cash collateral; provided that, subject to this Section 2.31 the
Person providing cash collateral and the Issuing Lender may agree that cash
collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided, further, that to the extent that such cash
collateral was provided by the Borrower, such cash collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

2.32          2.32   Incremental Loans and Commitments. (a)  

 



74

 

 

(a)               The Borrower may, by written notice to the Administrative
Agent from time to time request (A) Incremental Term Loan Commitments, and/or
(B) Incremental Revolving Commitments by increasing the Total Revolving Credit
Commitments, from one or more Incremental Term Lenders and/or Incremental
Revolving Lenders, all of which must meet the requirements for assignees under
Section 9.6(d). Such notice shall set forth (i) the amount of the Incremental
Term Loan Commitments or Incremental Revolving Commitments being requested
(which shall be in minimum increments of $5,000,000 and a minimum amount of
$10,000,000), (ii) the date on which such Incremental Term Loan Commitments or
Incremental Revolving Commitments are requested to become effective (which shall
not be less than 10 Business Days nor more than 60 days after the date of such
notice) (the “Increased Amount Date”), and (iii) with respect to Incremental
Term Loan Commitments, whether such Incremental Term Loan Commitments are
commitments to make additional Tranche AB-4 Term Loans, additional Tranche B-3
Term Loans or commitments to make term loans with terms different from the
Tranche AB-4 Term Loans and the Tranche B-3 Term Loans, including, for the
avoidance of doubt, tranche A term loans (such other term loans, the “Other Term
Loans”).

 

(b)              (b)   The Borrower may seek Incremental Term Loan Commitments
or Incremental Revolving Commitments from existing Lenders (each of which shall
be entitled to agree or decline to participate in its sole discretion) and
additional banks, financial institutions and other institutional lenders who
will become Incremental Term Lenders or Incremental Revolving Lenders in
connection therewith. The Borrower and each Incremental Term Lender or
Incremental Revolving Lender shall execute and deliver to the Administrative
Agent an Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment or Incremental Revolving Commitments of each Incremental Term
Lender or Incremental Revolving Lender. The terms and provisions of any
Incremental Term Loans that are additional Tranche A Term Loans shall be
identical to those of the Tranche A Term Loans made on the Closing Date. The
terms and provisions of any Incremental Term Loans that are additional Tranche
B-34 Term Loans shall be identical to those of the Tranche B-34 Term Loans on
the SecondThird Amendment Effective Date. The terms and provisions of any
Incremental Revolving Loans and Incremental Revolving Commitments shall be
identical to those of the Revolving Credit Loans and Revolving Credit
Commitments made on the Closing Date. The terms and provisions of the Other Term
Loans shall be identical to those of the Tranche AB-4 Term Loans or Tranche B-3
Term Loans, as applicable, except as otherwise set forth herein or in the
Incremental Assumption Agreement, and any such terms not consistent with those
of such applicable Loans, shall be reasonably satisfactory to the Administrative
Agent (provided that, notwithstanding anything to the contrary contained herein
or in any other Loan Document, the Incremental Term Loans and Incremental
Revolving Loans shall constitute Obligations hereunder and shall be secured by
the Collateral on a pari passu basis with all other Obligations). Without the
prior written consent of the Required Lenders:

 

(i)                 (i)   except with respect to Other Term Loans that contain
provisions customarily applicable to tranche A term loans, the final maturity
date of any Other Term Loans shall be no earlier than the Latest Maturity Date,

 

(ii)              (ii)   except with respect to Other Term Loans that contain
provisions customarily applicable to tranche A term loans, the Weighted

 



75

 

 

Average Life to Maturity of the Other Term Loans shall be no shorter than the
Weighted Average Life to Maturity of the Tranche of Term Loans hereunder which
has the longest Weighted Average Life to Maturity,

 

(iii)            (iii)   the obligations of the Borrower and its Subsidiaries in
respect of the Other Term Loans shall not be secured by any property or assets
of the Borrower or any of its Subsidiaries other than the Collateral and shall
not be guaranteed by any Subsidiaries of the Borrower other than the Subsidiary
Guarantors,

 

(iv)             (iv)   the Other Term Loans shall not receive mandatory
prepayments in excess of their ratable share hereunder in accordance with
Section 2.10(d),

 

(v)               (v)   in connection with Other Term Loans that are incurred
prior to the twenty four-month anniversary of the Third Amendment Effective Date
and contain provisions customarily applicable to Tranche AB term loans, if the
initial yield on such Other Term Loans (as determined by the Administrative
Agent to be equal to the sum of (x) the margin above the Eurodollar Rate on such
Other Term Loans and (y) if such Other Term Loans are initially made at a
discount or the Lenders making the same receive a fee directly or indirectly
from the Borrower or any Subsidiary for doing so (the amount of such discount or
fee, expressed as a percentage of the Other Term Loans, being referred to herein
as “OID”), the amount of such OID divided by the lesser of (A) the Weighted
Average Life to MaturityAll-In Yield of such Other Term Loans and (B) four,
exceeds the Applicable Margin then in effect forAll-In Yield for the Tranche
AB-4 Term Loans that are Eurodollar Loans by more than 50 basis points (the
amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”), then the Applicable Margin then in effect for Tranche
AB-4 Term Loans shall automatically be increased by the Yield Differential,
effective upon the making of the Other Term Loans; provided, further, that this
clause (vi) shall not apply to Other Term Loans that are incurred to finance, in
whole or in part, a Transformative Acquisition, and

 

(vi)   in connection with Other Term Loans that contain provisions customarily
applicable to Tranche B term loans, if the initial yield on such Other Term
Loans (as determined by the Administrative Agent to be equal to the sum of (x)
the margin above the Eurodollar Rate on such Other Term Loans and (y) if such
Other Term Loans are initially made at a discount or the Lenders making the same
receive a fee directly or indirectly from the Borrower or any Subsidiary for
doing so (the amount of such discount or fee, expressed as a percentage of the
Other Term Loans, being referred to herein as “OID”), the amount of such OID
divided by the lesser of (A) the Weighted Average Life to Maturity of such Other
Term Loans and (B) four; provided that in determining the margin above the
Eurodollar Rate or the Base Rate, if the Eurodollar Rate or the Base Rate in
respect of any Other Term Loans includes a floor different from the applicable
floor in respect of the Eurodollar

 





76

 

 



Rate or the Base Rate applicable to the Tranche B-3 Term Loans, such
differential amount shall be equated to interest margin for purposes of
determining Yield Differential) exceeds the Applicable Margin then in effect for
Tranche B-3 Term Loans that are Eurodollar Loans by more than 50 basis points
(the amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”), then the Applicable Margin then in effect for Tranche B-3
Term Loans shall automatically be increased by the Yield Differential, effective
upon the making of the Other Term Loans.

 

(vi)             with respect to Other Term Loans that contain provisions
customarily applicable to tranche A term loans, the pricing of Other Term Loans
may be subject to “most favored nations” provisions if and to the extent set
forth in the Incremental Assumption Agreement for such tranche of Other Term
Loans,

 

The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Assumption Agreement. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Assumption
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitment or the Incremental Revolving Commitments and the Incremental
Term Loans or the Incremental Revolving Loans evidenced thereby, and the
Administrative Agent and the Borrower may revise this Agreement to evidence such
amendments.

 

(c)               (c)   Notwithstanding the foregoing, no Incremental Term Loan
Commitment or Incremental Revolving Commitment shall become effective under this
Section 2.32 unless on the date of such effectiveness, (i) the conditions set
forth in Section 4.2(a) (provided that, if such extension of credit is used to
finance a Permitted Acquisition, then the only representations and warranties
that will be required to be true and correct in all material respects as a
condition to funding on the applicable extension of credit date shall be (x) the
Specified Representations and (y) such of the representations and warranties
made by or on behalf of the applicable acquired company or business (or the
seller thereof) in the applicable acquisition agreement as are material to the
interests of the Lenders, but only to the extent that the Borrower or any
Subsidiary Guarantor has the right to terminate the obligations of the Borrower
or any Subsidiary Guarantor under such acquisition agreement or not consummate
such acquisition as a result of the inaccuracy of such representations or
warranties in such acquisition agreement) and 4.2(b) (provided that, if such
extension of credit is used to finance a Permitted Acquisition, then such
Incremental Term Lenders or Incremental Revolving Lender, as applicable, may
agree that Section 4.2(b) shall not apply to such extension of credit (unless
the Default or Event of Default arises from Section 7(a) or (f))) shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Responsible Officer, (ii) the Borrower
would be in compliance with the covenants set forth in Section 6.1 and the
Consolidated Senior Secured Leverage Ratio would be less than or equal to 4.00
to 1.00 as of the most recently completed Fiscal Quarter ending prior to such
transaction for which the financial statements and certificates required by
Sections 5.1 and 5.2(a) have been delivered, after giving effect to such
Incremental Term Loan Commitments transaction and to any other event occurring
after such

 



77

 

 

period as to which pro forma recalculation is appropriate as if such events had
occurred as of the first day of such period, and assuming that (X) the
Incremental Revolving Commitments are fully drawn and (Y) the cash proceeds of
any Incremental Revolving Loans and Incremental Term Loans are not netted from
Consolidated Total Debt for purposes of calculating such Consolidated Senior
Secured Leverage Ratio, (iii) except as otherwise specified in the applicable
Incremental Assumption Agreement, the Administrative Agent shall have received
(with sufficient copies for each of the Incremental Lenders) legal opinions,
board resolutions and other closing certificates reasonably requested by the
Administrative Agent and consistent with those delivered on the Restatement
Funding Date under Section 4.1, (iv) the Administrative Agent and each
applicable Lender shall have received all fees and expenses owed in respect of
such Incremental Term Loan Commitments or Incremental Revolving Commitment and
(v) the terms and documentation in respect of such Incremental Term Loan
Commitments or Incremental Revolving Commitment, to the extent not consistent
with this Agreement, shall be reasonably satisfactory to the Administrative
Agent.

 

(d)              (d)   Each of the parties hereto hereby agrees that the
Administrative Agent may, in consultation with the Borrower, take any and all
action as may be reasonably necessary to ensure that all Incremental Term Loans
(other than Other Term Loans), when originally made, are included in each
borrowing hereunder of outstanding Tranche AB-4 Term Loans or Tranche B-3 Term
Loans, as applicable, on a pro rata basis. This may be accomplished by requiring
each outstanding borrowing of the Tranche AB-4 Term Loans or Tranche B-3 Term
Loans, as applicable, that are Eurodollar Loans to be converted into Base Rate
Loans on the date of each Incremental Term Loan, or by allocating a portion of
each Incremental Term Loan to each outstanding borrowing of Tranche AB-4 Term
Loans or Tranche B-2 Term Loans, as applicable, that are Eurodollar Loans on a
pro rata basis. Any conversion of Tranche A Term Loans or Tranche B-34 Term
Loans that are Eurodollar Loans to Base Rate Loans required by the preceding
sentence shall not be subject to Section 2.19. If any Incremental Term Loan is
to be allocated to an existing Interest Period for a borrowing of Tranche A Term
Loans or Tranche B-34 Term Loans that are Eurodollar Loans, then the interest
rate thereon for such Interest Period and the other economic consequences
thereof shall be as set forth in the applicable Incremental Term Loan Assumption
Agreement. In addition, to the extent any Incremental Term Loans are not Other
Term Loans, the scheduled amortization payments under Section 2.3(a) or 2.3(b),
as applicable, required to be made after the making of such Incremental Term
Loans shall be ratably increased by the aggregate principal amount of such
Incremental Term Loans and shall be further increased for all Lenders on a pro
rata basis to the extent necessary to avoid any reduction in the amortization
payments to which the Tranche AB-4 Term Lenders or Tranche B-3 Term Lenders, as
applicable, were entitled before such recalculation.

 

(e)               (e)   The Loans and Commitments extended or established
pursuant to this Section 2.32 shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
Uniform Commercial Code or otherwise after giving effect to the extension or
establishment of any such Loans or any such Commitments.

 



78

 

 

 

(f)                (f)   On any Increased Amount Date on which Incremental
Revolving Commitments are effected, subject to the satisfaction of the foregoing
terms and conditions, (a) each of the Revolving Credit Lenders shall assign to
each of the Incremental Revolving Lenders, and each of the Incremental Revolving
Lenders shall purchase from each of the Revolving Credit Lenders, at the
principal amount thereof (together with accrued interest), such interests in the
Revolving Credit Loans outstanding on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Credit Loans will be held by existing Revolving Credit
Lenders and Incremental Revolving Lenders ratably in accordance with their
Revolving Credit Commitments after giving effect to the addition of such
Incremental Revolving Commitments to the Revolving Commitments, (b) each
Incremental Revolving Commitment shall be deemed for all purposes a Revolving
Credit Commitment and each Loan made thereunder shall be deemed, for all
purposes, a Revolving Credit Loan and (c) each Incremental Revolving Lender
shall become a Lender with respect to the Incremental Revolving Commitment and
all matters relating thereto.

 

Section 3. SECTION 3.   REPRESENTATIONS AND WARRANTIES

 

To induce the Agents, the Issuing Lender and the Lenders to enter into this
Agreement and to make the Loans and to issue or participate in Letters of
Credit, the Borrower hereby represents and warrants to each Agent, the Issuing
Lender and each Lender that:

 

3.1              3.1   (a)   Financial Condition. (a) The unaudited pro forma
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at June 30, 2014 and related pro forma consolidated statements of income and
cash flows of the Borrower and its consolidated Subsidiaries (collectively, the
“Pro Forma Financial Statements”), copies of which have heretofore been
furnished to each Lender, have been prepared giving effect (as if such events
had occurred on such date) to (i) the Loans and other extensions of credit to be
made hereunder on the Closing Date and the use of proceeds thereof and (ii) the
payment of fees and expenses in connection with the foregoing. The Pro Forma
Financial Statements have been prepared based on the information available to
the Borrower as of the date of delivery thereof, and presents fairly in all
material respects on a pro forma basis the estimated financial condition of
Borrower and its consolidated Subsidiaries as at June 30, 2014 (in the case of
such balance sheet) or at the beginning of such period (in the case of such
other financial statements), assuming that the events specified in the preceding
sentence had actually occurred at such date.

 

(b)              (b)   The audited consolidated balance sheets of the Borrower
as at December 31, 2011, December 29, 2012 and December 28, 2013, and the
related consolidated statements of income and of cash flows for the fiscal years
ended on such dates, reported on by and accompanied by an unqualified report
from KPMG LLP, present fairly in all material respects the consolidated
financial condition of the Borrower as at such date, and the consolidated
results of its operations and its consolidated cash flows for the respective
fiscal years then ended. The unaudited consolidated balance sheet of the
Borrower as at May 1, 2014, and the related unaudited consolidated statements of
income and cash flows for the 17-week period ended on such date, present fairly
in all material respects the consolidated financial condition of Borrower as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the 17-week period then ended (subject to normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP

 



79

 

 

applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein and subject, in the
case of any such unaudited financial statements to normal year-end audit
adjustments and the absence of notes). The Borrower and its Subsidiaries do not
have any material Guarantee Obligations, contingent liabilities and liabilities
for taxes, or any long-term leases or unusual forward or long-term commitments,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.
During the period from March 31, 2014 to and including the SecondThird Amendment
Effective Date there has been no Disposition by the Borrower of any material
part of its business or Property (other than any Disposition permitted by
Section 6.5).

 

3.2              3.2   No Change. Since December 28, 2013, there has not been
any event, change, condition or development that has had or could reasonably be
expected to have a Material Adverse Effect.

 

3.3              3.3   Corporate Existence; Compliance with Law. Each of the
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the corporate or business trust power and authority, and the legal right, to own
and operate its Property, to lease the Property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified as
a foreign corporation or business trust and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law except, in the case of each of the foregoing
clauses (c) and (d), to the extent that the failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

3.4              3.4   Corporate Power; Authorization; Enforceable Obligations.
Each Loan Party has the corporate or business trust power and authority, and the
legal right, to make, deliver and perform the Loan Documents to which it is a
party and, in the case of the Borrower, to consummate the Transactions and to
borrow and obtain other extensions of credit hereunder. Each Loan Party has
taken all necessary corporate action or other organizational action to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party and, in the case of the Borrower, to authorize the borrowings and other
extensions of credit on the terms and conditions of this Agreement and to grant
the security interests and Liens as provided in the Loan Documents, and, in the
case of each Subsidiary Guarantor, to guarantee the Obligations of the Borrower
on the terms and conditions of the applicable Loan Documents and to grant the
security interests and Liens as provided in the Loan Documents. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
consummation of the Transactions, the borrowings and other extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Loan Documents, except (i)
consents, authorizations, filings and notices described in Schedule 3.4, which
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect, (ii) the filings referred to in Section 3.19 and (iii)
consents, notices and filings which the failure to make or obtain could not
reasonably be expected to have a Material Adverse Effect. Each Loan Document has
been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and

 



80

 

 

binding obligation of each Loan Party party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

3.5              3.5   No Legal Bar. The execution, delivery and performance of
this Agreement and the other Loan Documents, the consummation of the
Transactions, the issuance of Letters of Credit, borrowings hereunder and the
use of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of the Borrower or any of its Subsidiaries and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable on the Restatement to
the Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.

 

3.6              3.6   No Material Litigation. No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge the Borrower, threatened by or against the Borrower or any of
its Subsidiaries or against any of their respective properties or revenues (a)
with respect to this Agreement or any other Loan Document or the Transactions
contemplated hereby or thereby, or (b) that could reasonably be expected to have
a Material Adverse Effect.

 

3.7              3.7   No Default. Neither the Borrower nor any of its
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.

 

3.8              3.8   Ownership of Property; Liens. Each of the Borrower and
each of its Subsidiaries has title in fee simple to, or a valid leasehold
interest in, all its real property, subject only to Liens and other matters
permitted by Section 6.3, and good title to, or a valid leasehold or other
property interest in, all its other Property, and none of such Property is
subject to any Lien except as permitted by Section 6.3.

 

3.9              3.9   Intellectual Property. To the knowledge of the Borrower,
the Borrower and each of its Subsidiaries owns, or is licensed to use, all
Intellectual Property necessary and material for the conduct of its business as
currently conducted. To the knowledge of the Borrower, except as indicated on
Schedule 3.9, no material claim has been asserted and is pending by any Person
alleging that the use of any Intellectual Property by the Borrower and its
Subsidiaries infringes on the intellectual property rights of any Person in any
material respect nor does the Borrower know of any valid basis for any such
claim.

 

3.10          3.10   Taxes. Each of the Borrower and each of its Subsidiaries
has timely filed or caused to be filed all Federal, state and other material tax
returns that are required to be filed (all such Tax returns being true and
correct in all material respects) and has timely paid all Taxes payable,
collectible or remittable by it and any assessments made against it or any of
its Property and all other material Taxes, fees or other charges imposed on it
or any of its Property by

 



81

 

 

any Governmental Authority (other than any the amount or validity of which are
either currently being contested in good faith by appropriate proceedings or
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be); and as of the
Restatement Effective Date no Tax Lien has been filed, and, to the knowledge of
the Borrower, no claim is being asserted, with respect to any such Tax, fee or
other charge.

 

3.11          3.11   Federal Regulations. No part of the proceeds of any Loans
and no Letters of Credit will be used for “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender, the Issuing Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent, the Issuing Lender and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1 referred to in Regulation U.

 

3.12          3.12   Labor Matters. There are no strikes or other labor disputes
against the Borrower or any of its Subsidiaries pending or, to the knowledge of
the Borrower, threatened that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect. All payments due from
the Borrower or any of its Subsidiaries on account of employee health and
welfare insurance that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of the Borrower or the relevant Subsidiary.

 

3.13          3.13   ERISA. Each of the Borrower and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder. No
material liability to the PBGC (other than required premium payments), or,
except in the ordinary course, any Plan or any trust established thereunder, has
been or is expected to be incurred by the Borrower or any of its ERISA
Affiliates with respect to any Plan. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events, resulted or could reasonably be expected to result, in material
liability of the Borrower or any of its ERISA Affiliates. The present value of
all benefit liabilities under each Plan (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the last annual valuation date applicable thereto, exceed by more than
$10,000,000 the fair market value of the assets of such Plan. None of the
Borrower nor any Subsidiary has any material liability with respect to any
Foreign Pension Plan.

 

3.14          3.14   Investment Company Act; Other Regulations. No Loan Party is
an “investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) which limits its ability to incur Indebtedness.

 



82

 

 

3.15          3.15   (a)   Subsidiaries. (a) The Subsidiaries listed on Schedule
3.15 constitute all the Subsidiaries of the Borrower as of the Restatement
Effective Date. Schedule 3.15 sets forth as of the Restatement Effective Date
the name and jurisdiction of incorporation of each Subsidiary and, as to each
such Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party.

 

(b)              (b)   As of the Restatement Effective Date, no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options, equity compensation awards granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Subsidiary.

 

3.16          3.16   Use of Proceeds. The proceeds of the Tranche B-34 Term
Loans shall be used by the Borrower on the SecondThird Amendment Effective Date
(i) to refinance and repay all outstanding Tranche B-2 Term Loans and (ii) for
general corporate purposesthe Existing Senior Notes Due 2021, pay certain
outstanding Revolving Credit Loans under this Agreement and to pay certain fees
and expenses in connection with the foregoing. The proceeds of the Revolving
Credit Loans and the Incremental Revolving Loans shall be used by the Borrower
solely for general corporate purposes (including Permitted Acquisitions) and as
working capital. The Letters of Credit shall be used by the Borrower solely for
general corporate purposes. The proceeds of the Incremental Term Loans shall be
used by the Borrower solely for general corporate purposes (including Permitted
Acquisitions).

 

3.17          3.17   Environmental Matters. Other than exceptions to any of the
following that could not, individually and in the aggregate, reasonably be
expected to have a Material Adverse Effect:

 

(a)               (a)   the Borrower and its Subsidiaries: (i) are, and within
the period of all applicable statutes of limitation have been, in compliance
with all applicable Environmental Laws; (ii) hold all Environmental Permits
(each of which is in full force and effect) required for any of their current
operations or for any property owned, leased, or otherwise operated by any of
them; (iii) are, and within the period of all applicable statutes of limitation
have been, in compliance with all of their Environmental Permits; and (iv)
reasonably believe that: each of their Environmental Permits will be timely
renewed and complied with; any additional Environmental Permits that may be
required of any of them will be timely obtained and complied with; and
compliance with any Environmental Law that is or is expected to become
applicable to any of them will be timely attained and maintained.

 

(b)              (b)   Materials of Environmental Concern are not present at,
on, under, in, or about any real property now or, to the knowledge of the
Borrower and its Subsidiaries, formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or, to the knowledge of the Borrower and
its Subsidiaries, at any other location (including, without limitation, any
location to which Materials of Environmental Concern have been sent for re-use
or recycling or for treatment, storage, or disposal) which could reasonably be
expected to (i) give rise to liability of the Borrower or any of its
Subsidiaries under any applicable Environmental Law or otherwise result in costs
to the Borrower or any of its Subsidiaries, or (ii) interfere with the
Borrower’s or any of its Subsidiaries’ continued operations.

 



83

 

 

(c)               (c)   There is no judicial, administrative, or arbitral
proceeding (including any notice of violation or alleged violation) under or
relating to any Environmental Law to which the Borrower or any of its
Subsidiaries is, or to the knowledge of the Borrower or any of its Subsidiaries
will be, named as a party that is pending or, to the knowledge of the Borrower
or any of its Subsidiaries, threatened.

 

(d)               (d)   Neither the Borrower nor any of its Subsidiaries has
received any written request for information, or been notified that it is a
potentially responsible party under or relating to the federal Comprehensive
Environmental Response, Compensation, and Liability Act or any similar
Environmental Law, or with respect to any Materials of Environmental Concern.

 

(e)                (e)   Neither the Borrower nor any of its Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, or is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum for dispute
resolution, relating to compliance with or liability under any Environmental
Law.

 

(f)                 (f)   Neither the Borrower nor any of its Subsidiaries has
assumed or retained, by contract, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Material of Environmental Concern.

 

3.18          3.18   Accuracy of Information, etc. No written statement or
written information (other than projections, other forward-looking information,
information of a general economic or general industry nature and pro forma
financial information) contained in this Agreement, any other Loan Document, the
Confidential Information Memorandum or any other document, certificate or
written statement furnished to the Agents, the Arrangers, the Issuing Lender or
the Lenders or any of them, by or on behalf of any Loan Party for use in
connection with the transactions contemplated by or pursuant to this Agreement
or the other Loan Documents, taken as a whole, contained as of the date such
statement, information, document or certificate was so furnished, any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances under which such statements were made. The projections,
other forward-looking information with respect to the Borrower and its
Subsidiaries and the pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such projections and pro forma financial
information as it relates to future events are not to be viewed as fact and that
actual results during the period or periods covered by such projections, other
forward-looking information and pro forma financial information may differ from
the projected and pro forma results set forth therein by a material amount.

 

3.19          3.19   Security Documents. The Guarantee and Collateral Agreement
is effective to create in favor of the Administrative Agent, for the benefit of
the Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, when any stock certificates
representing such Pledged Stock are delivered to the Administrative Agent
together with stock powers endorsed to the Collateral Agent or in blank, and in
the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 3.19(a)-1 as of the Closing Date,

 



84

 

 

(which financing statements have been duly completed and delivered to the
Collateral Agent) and such other filings as are specified on Schedule 3 to the
Guarantee and Collateral Agreement (all of which filings have been duly
completed), the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Secured Obligations (as defined in the Guarantee and Collateral Agreement),
in each case prior and superior in right to any other Person (except, in the
case of Collateral other than Pledged Stock, Liens permitted by Section 6.3).
Schedule 3.19(a)-2 lists each UCC Financing Statement (other than any naming the
Collateral Agent as secured party) that (i) names any Loan Party as debtor and
(ii) will remain on file after the Closing Date.

 

3.20          3.20   Solvency. The Borrower and its Subsidiaries, on a
consolidated basis, are, and immediately after the consummation of the
Acquisition and the other Transactions to occur on the Restatement Funding Date
and immediately following the making of each Loan or other extension of credit
hereunder and after giving effect to the application of the proceeds of each
Loan or other extension of credit hereunder, will be and will continue to be,
Solvent.

 

3.21          3.21   Anti-Terrorism Laws; Sanctions; Anti-Corruption Laws(a)  
Laws.

 

(a)               To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (i) Trading with the Enemy Act, and each of the
Anti-Terrorism Laws, (ii) the Anti-Corruption Laws and (iii) applicable
Sanctions.

 

(b)              None of the Loan Parties nor any of their respective
Subsidiaries nor, to the knowledge of the Borrower, any director, officer,
agent, employee or Affiliate of any of the Loan Parties or any of their
respective Subsidiaries, is a Sanctioned Person that is, or is owned or
controlled by Sanctioned Persons or are located, organized or resident in a
Sanctioned Country. The Loan Parties will not directly or indirectly use the
proceeds of the Loans or the Letters of Credit or otherwise make available such
proceeds to (i) any Sanctioned Person or whose government is a Sanctioned
Country, or (ii) in any other manner that would result in a violation of
Sanctions by any Person (including any person participating in the Loans,
whether as underwriter, advisor, investor, or otherwise).

 

(c)               No part of the proceeds of the Loans will be used by the
Borrower or any of its Subsidiaries, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the Anti-Corruption Laws.

 

3.22          3.22   EEA Financial Institutions. The Borrower is not an EEA
Financial Institution.

 

Section 4. SECTION 4.   CONDITIONS PRECEDENT

 

4.1              4.1   Conditions to Restatement Funding Date. The agreement of
each Lender to make its extension of credit on the Restatement Funding Date is
subject to the satisfaction, prior to or concurrently with the making of any
extensions of credit on the Restatement Funding Date, of the following
conditions precedent:

 

85

 

 

(a)               (a)   Loan Documents. The Administrative Agent shall have
received (i) the Amendment Agreement, executed and delivered by a duly
authorized officer of the Borrower, (ii) this Agreement, executed and delivered
by a duly authorized officer of the Borrower, (iii) a Reaffirmation Agreement,
executed and delivered by a duly authorized officer of the Borrower and each
Subsidiary Guarantor and (v) each Note signed by the Borrower (to the extent
requested prior to the Closing Date).

 

(b)              (b)   Financial Statements and Pro Forma Financial Statements.
The Administrative Agent shall have received (i) unaudited income statements for
the Acquired Business for each of Seller’s fiscal years ended May 31, 2015, May
25, 2014 and May 26, 2013 (each in local currency), (ii) an unaudited statement
of Inventory owned by Seller or any of the Seller Parties (as defined in the
Acquisition Agreement) that is used or held for use exclusively in the operation
or conduct of the Acquired Business at May 31, 2015, (iii) a pro forma
consolidated balance sheet and related pro forma consolidated statements of
income and cash flows of the Borrower as of and for the 12-month period ending
on the last day of the most recently completed four-fiscal quarter period for
which financial statements have been delivered by Borrower pursuant to Section
5.1, prepared after giving effect to the Transactions and any other transactions
for which pro forma effect may be given under Section 1.3 as if the Transactions
and other transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such other financial
statements), (iv) at least 20 calendar days prior to the Restatement Funding
Date, an unaudited Statement of Inventory and an unaudited Statement of Profit
Before Overheads for any interim period or periods of the Acquired Business
ended after the date of the most recent unaudited Statement of Inventory and
unaudited Statement of Profit Before Overheads; which, in each case, shall be in
a form consistent with the forecasts previously provided to the Administrative
Agent and (v) with respect to the Borrower, each of the financial statements
required to be furnished to the Administrative Agent under Section 5.1.

 

(c)               (c)   No Indebtedness. After giving effect to the Transactions
to occur on the Restatement Funding Date, the Borrower and its Subsidiaries
shall have outstanding no Indebtedness or preferred Capital Stock other than (A)
the Loans and other extensions of credit hereunder, (B) the Senior Notes, and
(C) the other Indebtedness permitted to be incurred pursuant to Section 6.2.

 

(d)              (d)   Representations and Warranties. The (i) Specified
Acquisition Agreement Representations shall be true and correct as required by
the terms of the definition thereof and (ii) the Specified Representations shall
be true and correct in all material respects; provided that in the case of any
Specified Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be.

 

(e)               (e)   Fees and Expenses. The Arrangers and the Agents shall
have received all fees and other compensation required to be paid (including
pursuant to any engagement or fee letters entered into between the Borrower and
any Arranger or Agent on or prior to the Restatement Funding Date), and all
costs and expenses payable hereunder or under any other Loan Document for which
invoices have been presented (including reasonable fees, disbursements and other
charges of counsel to the Arrangers and the Agents), on or before the
Restatement Funding Date.

 



86

 

 

(f)                (f)   Lien Searches. The Administrative Agent shall have
received the results of a recent lien search in each relevant jurisdiction with
respect to the Borrower and its Subsidiaries, and such search shall reveal no
liens on any of the assets of the Borrower or its Subsidiaries except for liens
permitted by Section 6.3 or liens to be discharged on or prior to the Closing
Date pursuant to documentation satisfactory to the Administrative Agent.

 

(g)               (g)   Restatement Funding Date Certificate. The Administrative
Agent and the Arrangers shall have received a certificate of each Loan Party,
dated the Restatement Funding Date, substantially in the form of Exhibit C, with
appropriate insertions and attachments.

 

(h)               (h)   Legal Opinion. The Administrative Agent and the
Arrangers shall have received the legal opinion of Dechert LLP, counsel to the
Borrower and its Subsidiaries, substantially in the form of Exhibit E.

 

(i)                 (i)   Filings, Registrations and Recordings. Each document
(including, without limitation, any Uniform Commercial Code financing
statement) required by the Security Documents or under law or reasonably
requested by the Administrative Agent or the Collateral Agent to be filed,
registered or recorded in order to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens and other matters expressly permitted by Section 6.3), shall be
in proper form for filing, registration or recordation.

 

(j)                 (j)   Solvency. The Administrative Agent and the Arrangers
shall have received a certificate executed by the chief financial officer of the
Borrower, in the form attached as Exhibit H hereto, which shall document the
solvency of the Borrower and its Subsidiaries, on a consolidated basis, after
giving effect to the Transactions contemplated hereby.

 

(k)               (k)   Pledged Stock; Stock Powers. The Collateral Agent shall
have received the certificates representing the shares of Capital Stock pledged
pursuant to the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof.

 

(l)                 (l)   Transactions. Substantially concurrently with the
initial funding of the Tranche B Term Loans, the Acquisition shall have been
consummated in accordance with the terms of the Acquisition Agreement (without
any amendment, modification or waiver thereof or any consent thereunder which is
materially adverse to the Lenders, the Arrangers, the Co-Syndication Agents or
the Co-Documentation Agents without the prior written consent of the Arrangers,
the Co-Syndication Agents and the Co-Documentation Agents (such consent not to
be unreasonably withheld, conditioned or delayed) (it being understood and
agreed that any decrease in the purchase price in excess of 10% shall be deemed
to be a modification which is materially adverse to the Lenders and the
Arrangers, the Co-Syndication Agents and the Co-Documentation Agents)).

 

(m)              (m)   Closing Date Material Adverse Effect. Except as otherwise
contemplated by the Acquisition Agreement, since the date of the Acquisition
Agreement, there has been no development, change, event or occurrence that,
individually or in the aggregate, has had, or is reasonably likely to have, an
Acquired Business Material Adverse Effect.

 



87

 



 

(n)              (n)   USA PATRIOT Act. No later than five (5) Business Days in
advance of the Restatement Funding Date (to the extent requested at least ten
(10) days prior to the Restatement Funding Date), the Administrative Agent shall
have received, on behalf of the Arrangers and Lenders, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act.

 

(o)               (o)   Agency Fee Letter. The Administrative Agent and the
Borrower shall have entered into a fee letter in connection with the fees to be
paid to the Administrative Agent in connection with such capacity.

 

4.2              4.2   Conditions to Each Extension of Credit. The agreement of
each Lender to make any extension of credit requested to be made by it on any
date (including, without limitation, its initial extension of credit) is subject
to the satisfaction of the following conditions precedent:

 

(a)               (a)   Representations and Warranties. Each of the
representations and warranties made by any Loan Party in or pursuant to this
Agreement or any other Loan Document shall be true and correct in all material
respects (except to the extent any such representation and warranty itself is
qualified by “materiality”, “Material Adverse Effect” or similar qualifier, in
which case, it shall be true and correct in all respects) on and as of such date
as if made on and as of such date (unless stated to relate to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects (except to the extent any such representation and warranty
itself is qualified by “materiality”, “Material Adverse Effect” or similar
qualifier, in which case, it shall have been true and correct in all respects)
as of such earlier date); provided that, if such extension of credit is an
Incremental Term Borrowing or Incremental Revolving Loan used to finance a
Permitted Acquisition, then the only representations and warranties that will be
required to be true and correct in all material respects as a condition to
funding on the date of the applicable Incremental Term Borrowing or applicable
Incremental Revolving Loan shall be (x) the Specified Representations and (y)
such of the representations and warranties made by or on behalf of the
applicable acquired company or business (or the seller thereof) in the
applicable acquisition agreement as are material to the interests of the
Lenders, but only to the extent that the Borrower or any Subsidiary Guarantor
has the right to terminate the obligations of the Borrower or any Subsidiary
Guarantor under such acquisition agreement or not consummate such acquisition as
a result of the inaccuracy of such representations or warranties in such
acquisition agreement.

 

(b)              (b)   No Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the making of
the extensions of credit requested to be made on such date; provided that if the
Lenders providing an Incremental Term Loan or Incremental Revolving Loan to
finance a Permitted Acquisition have agreed to a “funds certain” provision, then
no Default or Event of Default shall have occurred and be continuing under
Section 7(a) or (f).

 

(c)               (c)   Borrowing Request. The Administrative Agent shall have
received a notice of borrowing as and when required by Sections 2.2 and/or
Section 2.5, as applicable, which

 



88

 

 

notice shall (i) confirm compliance with clauses (a) and (b) of this Section 4.2
and (ii) set forth all information required by Section 2.2 and/or Section 2.5,
as applicable.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 4.2 have been satisfied.

 

Section 5. SECTION 5.   AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender, the Issuing Lender or any Agent hereunder, the
Borrower shall and shall cause each of its Subsidiaries to:

 

5.1              5.1   Financial Statements. Furnish to the Administrative Agent
(who will furnish such information to the Lenders):

 

(a)               (a)   as soon as available, but in any event within 90 days
(or such earlier date as required by the SEC) after the end of each fiscal year
of the Borrower, a copy of the audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures as of the end
of the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG, L.L.P. or other independent certified public accountants of
nationally recognized standing; and

 

(b)              (b)   as soon as available, but in any event not later than 45
days (or such earlier date as required by the SEC) after the end of each of the
first three quarterly periods of each fiscal year of the Borrower, the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures as of the end of and for the corresponding period in the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments);

 

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

5.2              5.2   Certificates; Other Information. Furnish to the
Administrative Agent and each Lender (other than any Excluded Lenders), or, in
the case of clause (e), to the relevant Lender:

 

(a)               (a)   concurrently with the delivery of any financial
statements pursuant to Section 5.1, (i) a certificate of a Responsible Officer
stating that, to such Responsible Officer’s knowledge, each Loan Party during
such period has observed or performed all of its covenants and other agreements,
and satisfied every condition, contained in this Agreement and the other Loan

 



89

 

 

Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (A) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Borrower and its Subsidiaries with the provisions of this Agreement
referred to therein as of the last day of the Fiscal Quarter or fiscal year of
the Borrower, as the case may be, which Compliance Certificate shall, in
connection with each delivery of financial statements pursuant to Section
5.1(a), (y) in the case of annual financial statements, show in reasonable
detail the calculations used in determining Excess Cash Flow for the most
recently completed fiscal year of the Borrower and (z) if the Available Amount
was applied during such period, show the Available Amount as of the end of such
period, and (B) to the extent not previously disclosed to the Administrative
Agent, a listing of any material Intellectual Property acquired by any Loan
Party since the date of the most recent list delivered pursuant to this clause
(B);

 

(b)              (b)   as soon as available, and in any event no later than 90
days after the end of each fiscal year of the Borrower, a detailed consolidated
budget for the following fiscal year (including a projected consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of the following fiscal
year, and the related consolidated statements of projected cash flow, projected
changes in financial position and projected income) (collectively, the
“Projections”);

 

(c)               (c)   within five days after the same are sent, copies of all
financial statements and reports that the Borrower sends to the holders of any
class of its debt securities or public equity securities and, within five days
after the same are filed, copies of all financial statements and reports that
the Borrower may make to, or file with, the SEC;

 

(d)              (d)   as soon as possible and in any event within five days of
obtaining knowledge thereof: (i) a description of any development, event, or
condition that, individually or in the aggregate with other developments, events
or conditions, could reasonably be expected to result in the payment by the
Borrower and its Subsidiaries, in the aggregate, of a Material Environmental
Amount; and (ii) any notice that any Governmental Authority may deny any
application for an Environmental Permit sought by, or revoke or refuse to renew
any Environmental Permit held by, any Loan Party which could reasonably be
expected to have a Material Adverse Effect; and

 

(e)               (e)   promptly, such additional financial and other
information as any Lender (other than any Excluded Lender) may from time to time
reasonably request.

 

5.3              5.3   Payment of Obligations. Pay and discharge promptly when
due all material Taxes, assessments and governmental charges or levies imposed
upon it or in respect of its income, profits or property, before the same shall
become delinquent or in default, and pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all other
material obligations of whatever nature, except, in each case, where (a) the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings, (b) such contest effectively suspends the enforcement
of any Lien on the Borrower’s Property securing such obligations and (c)
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Borrower or its Subsidiaries, as the case may be.

 



90

 

 

5.4              Conduct of Business and Maintenance of Existence, etc.
(a)  (i)  Preserve, renew and keep in full force and effect its corporate
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 6.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

5.5              5.5   Maintenance of Property; Insurance. (a) Keep all Property
and systems useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its Property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

 

5.6              5.6   Inspection of Property; Books and Records; Discussions.
(a) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and (b)
permit representatives of any Agent or any Lender accompanying any Agent upon
reasonable notice to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time during
normal business hours and upon reasonable advance notice and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Borrower and its Subsidiaries with officers
and employees of the Borrower and its Subsidiaries and with its independent
certified public accountants (with reasonable notice to the chief financial
officer of the Borrower (provided that the Borrower or such Subsidiaries may, at
their option, have one or more employees or representatives present at any
discussion with any such accountants)); provided that, absent the existence of
an Event of Default, inspections pursuant to this Section 5.6 shall be limited
to one time per fiscal year.

 

5.7              5.7   Notices. Promptly, and in any event within five Business
Days of obtaining knowledge thereof, give notice to each Agent and each Lender
of:

 

(a)               (a)   the occurrence of any Default or Event of Default;

 

(b)              (b)   any (i) default or event of default under any Contractual
Obligation of the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time between the Borrower or
any of its Subsidiaries and any Governmental Authority that, in either case,
could reasonably be expected to have a Material Adverse Effect;

 

(c)               (c)   any litigation or proceeding affecting the Borrower or
any of its Subsidiaries in which the amount involved is $10,000,000 or more and
not covered by insurance or in which injunctive or similar relief is sought;

 

(d)              (d)   the occurrence of any ERISA Event or Foreign Benefit
Event that, alone or together with any other ERISA Events or Foreign Benefit
Events that have occurred,

 



91

 

 

resulted or could reasonably be expected to result, in liability of the Borrower
and the Subsidiaries in an aggregate amount exceeding $10,000,000;

 

(e)               (e)   any amendment or other modification of any of the
documents described in Section 6.9(b) or (c); and

 

(f)                (f)   any development or event that has had or could
reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.

 

5.8              5.8   (a)   Environmental Laws. (a) Comply in all material
respects with, and ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and ensure that all tenants
and subtenants obtain and comply in all material respects with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

 

(b)              (b)   Conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, or contest such orders and directives by appropriate legal means.

 

5.9              5.9   (a)   Additional Collateral, etc. (a) With respect to any
Property acquired after the Closing Date by the Borrower or any of its
Subsidiaries (other than (v) any real property (or interest therein), (w) any
Intellectual Property to the extent creation of a security interest therein
would be contractually prohibited (other than to the extent that any such
prohibition would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the Uniform Commercial Code of any relevant jurisdiction or
any other applicable law or principles of equity), (x) any Property described in
paragraph (b) of this Section, (y) any Property subject to a Lien expressly
permitted by Section 6.3(g) and (z) Property acquired by a Foreign Subsidiary)
as to which the Collateral Agent, for the benefit of the Secured Parties, does
not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments to the Guarantee
and Collateral Agreement or such other documents as the Administrative Agent or
the Collateral Agent deems necessary or advisable to grant to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in such
Property and (ii) take all actions necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such Property (subject to Liens permitted by
Section 6.3), including without limitation, the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent or the Collateral Agent.

 

(b)              (b)   With respect to any new Subsidiary of the Borrower (other
than a Foreign Subsidiary or a Foreign Subsidiary Holding Company) created or
acquired after the

 



92

 

 

Closing Date (which, for the purposes of this paragraph, shall include any
existing Subsidiary that ceases to be a Foreign Subsidiary or a Foreign
Subsidiary Holding Company), by the Borrower or any of its Subsidiaries,
promptly (i) execute and deliver to the Administrative Agent and the Collateral
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent or the Collateral Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by the Borrower or any of its Subsidiaries, (ii)
deliver to the Collateral Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the Borrower or such Subsidiary, as the case may be,
(iii) cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement and (B) to take such actions reasonably necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Collateral
described in the Guarantee and Collateral Agreement with respect to such new
Subsidiary (subject to Liens and other matters permitted by Section 6.3 and
excluding real property and any interests therein, and Intellectual Property to
the extent creation of a security interest therein would be contractually
prohibited), including, without limitation, the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent or the Collateral Agent, and (iv) if reasonably requested
by the Administrative Agent or the Collateral Agent, deliver to the
Administrative Agent and the Collateral Agent legal opinions covering matters
consistent with those covered by the opinions delivered by Dechert LLP or the
applicable local counsel, as the case may be, on the Closing Date relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent and the
Collateral Agent.

 

(c)               (c)   With respect to any new Foreign Subsidiary and Foreign
Subsidiary Holding Company created or acquired after the Closing Date by the
Borrower or any of its Domestic Subsidiaries, promptly (i) execute and deliver
to the Administrative Agent and the Collateral Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent or the Collateral
Agent deems necessary or advisable in order to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in the Capital Stock of such new Subsidiary that is directly owned by
the Borrower or any of its Domestic Subsidiaries (provided that in no event
shall more than 65% of the total outstanding voting Capital Stock of any such
new Foreign Subsidiary or Foreign Subsidiary Holding Company be required to be
so pledged (it being understood and agreed that 100% of the total non-voting
Capital Stock of any such Subsidiary shall be required to be pledged)),
(ii) deliver to the Collateral Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the Borrower or such Subsidiary, as the case may be,
and take such other action as may be necessary or, in the opinion of the
Administrative Agent or the Collateral Agent, desirable to perfect the Lien of
the Collateral Agent thereon, and (iii) if requested by the Administrative Agent
or the Collateral Agent, deliver to the Administrative Agent and the Collateral
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent and the Collateral Agent.

 

(d)              (d)   Notwithstanding the foregoing, the requirements of this
Section 5.9 shall not apply to, and the Collateral shall exclude, those assets
as to which the Collateral Agent

 



93

 

 

reasonably determines that the costs (time, expense or otherwise) of obtaining a
security interest in or Lien upon such assets are excessive in relation to the
benefits to the Secured Parties of the security afforded thereby.

 

5.10          5.10   Further Assurances. From time to time execute and deliver,
or cause to be executed and delivered, such additional instruments, certificates
or documents, and take all such actions, as the Administrative Agent or the
Collateral Agent may reasonably request, for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or
of more fully perfecting or renewing the rights of the Agents, the Issuing
Lender and the Lenders with respect to the Collateral (or with respect to any
additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by the Borrower or any Subsidiary
which may be deemed to be part of the Collateral) pursuant hereto or thereto.
Upon the exercise by any Agent, the Issuing Lender or any Lender of any power,
right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that such Agent, the
Issuing Lender or such Lender may be required to obtain from the Borrower or any
of its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization.

 

5.11          5.11   Ratings. Use commercially reasonable efforts to (a) cause
the Facilities to be continuously rated by S&P and Moody’s and (b) maintain a
corporate rating from S&P and a corporate family rating from Moody’s, in each
case in respect of the Borrower.

 

5.12          5.12   Use of Proceeds. Use the proceeds of the Loans and request
the issuance of Letters of Credit only for the purposes specified in Section
3.16. The Borrower will not request any extension of credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any extension of credit hereunder (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

5.13          Beneficial Ownership Regulation. Notify the Administrative Agent
and each Lender if the Borrower ceases to fall within an express exclusion to
the definition of “legal entity customer” under the Beneficial Ownership
Regulation. The Borrower will, promptly following any request therefor, deliver
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with the Beneficial Ownership
Regulation.

 

Section 6. SECTION 6.   NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any

 



94

 

 

Lender, the Issuing Agent or any Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

 

6.1              6.1   Financial Condition Covenants.

 

(a)               Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as at the last day of any period of four consecutive Fiscal Quarters
ending with any Fiscal Quarter, commencing with the Fiscal Quarter ending on or
around June 30, 2014, to exceed 7.00:1.00.

 

(b)              (b)   Consolidated Interest Coverage Ratio. Permit the
Consolidated Interest Coverage Ratio as at the last day of any period of four
consecutive Fiscal Quarters ending with any Fiscal Quarter, commencing with the
Fiscal Quarter ending on or around June 30, 2014, to be less than 1.75 to 1.00.

 

Notwithstanding the provisions set forth in Section 9.1, the provisions of this
Section 6.1 and the definitions of Consolidated Leverage Ratio and Consolidated
Interest Coverage Ratio (and, in each case, the component definitions therein)
solely for purposes of this Section 6.1 may be amended, waived or otherwise
modified solely with the written consent of the Majority Facility Lenders of the
Revolving Credit Facility.

 

6.2              6.2   Limitation on Indebtedness. Create, incur, assume or
suffer to exist any Indebtedness, except:

 

(a)               (a)   Indebtedness of any Loan Party pursuant to any Loan
Document;

 

(b)              (b)   Indebtedness of (i) the Borrower to any Subsidiary, (ii)
any Subsidiary Guarantor to the Borrower or any other Subsidiary, (iii) any
Subsidiary that is not a Subsidiary Guarantor to the Borrower or any Subsidiary
Guarantor in an amount not to exceed the greater of $50,000,000 or 2.00% of
Consolidated Total Assets outstanding at any one time, and (iv) any Subsidiary
that is not a Subsidiary Guarantor to any other Subsidiary that is not a
Subsidiary Guarantor;

 

(c)               (c)   Indebtedness (including, without limitation, Capital
Lease Obligations) secured by Liens permitted by Section 6.3(g); provided that
the aggregate principal amount of such Indebtedness, plus the aggregate
principal amount of Indebtedness permitted by Section 6.2(h), shall not at any
time exceed $40,000,000 outstanding;

 

(d)              (d)   Indebtedness outstanding on the Closing Date and listed
on Schedule 6.2(d) and any refinancings, refundings, renewals or extensions
thereof (without any increase in the principal amount thereof or any shortening
of the maturity of any principal amount thereof, except by an amount equal to a
reasonable premium or other similar amount paid, and fees and expenses
reasonably incurred, in connection therewith);

 

(e)               (e)   Guarantee Obligations made in the ordinary course of
business by (i) the Borrower or any of its Subsidiaries of obligations of the
Borrower or any Subsidiary Guarantor, (ii) the Borrower or any of its
Subsidiaries of obligations of any Subsidiary that is not a Subsidiary Guarantor
in an amount not to exceed the greater of $50,000,000 or 2.00% of Consolidated
Total

 



95

 

 

Assets outstanding at any time and (iii) any Subsidiary that is not a Subsidiary
Guarantor of the obligations of any other Subsidiary that is not a Subsidiary
Guarantor;

 

(f)                (f)   (i) Indebtedness of the Borrower in respect of the
Senior Notes and the New Senior Notes, (ii) Guarantee Obligations of any
Subsidiary Guarantor in respect of such Indebtedness, (iii) Indebtedness of the
Borrower that refinances the Senior Notes, the New Senior Notes and Guarantee
Obligations of any Subsidiary Guarantor in respect of such refinancing
Indebtedness; provided that (A) the maturity date of such refinancing
Indebtedness shall be no earlier than six months after the Latest Maturity Date,
(B) the terms of such refinancing Indebtedness, taken as a whole, shall not be
materially less favorable to the Borrower and the Subsidiary Guarantors than the
terms of the Senior Notes or the New Senior Notes and (C) the principal amount
of such refinancing Indebtedness does not exceed the principal amount of Senior
Notes or New Senior Notes, as applicable, refinanced thereby except by an amount
equal to a reasonable premium or other similar amount paid, and fees and
expenses reasonably incurred, in connection therewith and (iv) Indebtedness of
the Borrower that refinances Indebtedness incurred in accordance with clause
(iii) above and this clause (iv) and Guarantee Obligations of any Subsidiary
Guarantor in respect of such refinancing Indebtedness; provided that (A) the
maturity date of such refinancing Indebtedness shall be no earlier than six
months after the maturity date of such Indebtedness incurred in accordance with
clause (iii) above, (B) the terms of such refinancing Indebtedness, taken as a
whole, shall not be materially less favorable to the Borrower and the Subsidiary
Guarantors than the terms of such Indebtedness incurred in accordance with
clause (iii) above and (C) the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness incurred in accordance
with clause (iii) above, except by an amount equal to a reasonable premium or
other similar amount paid, and fees and expenses reasonably incurred, in
connection therewith;

 

(g)               (g)   Indebtedness of the Borrower or its Subsidiaries
incurred to finance the acquisition (including, without limitation, by way of
merger) of Capital Stock of any Person engaged in, or assets used or useful in,
a business permitted pursuant to Section 6.15; provided that (i) such
Indebtedness does not mature or have scheduled amortization or payments of
principal prior to the date that is 91 days after the Latest Maturity Date at
the time such Indebtedness is incurred, (ii) both immediately prior and after
giving effect to the incurrence thereof, no Default or Event of Default shall
exist or would result therefrom, (iii) the Borrower shall be in pro forma
compliance with the financial covenants set forth in Section 6.1 after giving
effect to such incurrence of Indebtedness (determined on the assumption that
such incurrence of Indebtedness had occurred on the first day of the relevant
period measured by such covenants), (iv) such Indebtedness is not also incurred
by or guaranteed by any Subsidiaries of the Borrower other than the Subsidiary
Guarantors and is not incurred by or guaranteed by any other Person and (v) if
such Indebtedness is secured, (A) such Indebtedness is secured by the Collateral
(or a portion thereof) on a second lien, subordinated basis to the Obligations
and is not secured by any property or assets of the Borrower or any of its
Subsidiaries other than the Collateral (or a portion thereof), (B) the security
agreements relating to such Indebtedness are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent; provided that such differences are not more favorable to
the investors in such secured Indebtedness) and (C) an agent or representative
acting on behalf of the holders of such Indebtedness shall have executed and
delivered the Second Lien Intercreditor Agreement or an accession thereto in
form and substance satisfactory to the Administrative Agent;

 



96

 

 

(h)              (h)   Indebtedness secured by Liens permitted by Section
6.3(l); provided that the aggregate principal amount of such Indebtedness, plus
the aggregate principal amount of Indebtedness permitted by Section 6.2(c),
shall not at any time exceed $40,000,000 outstanding;

 

(i)                 (i)   Indebtedness of the Borrower or its Subsidiaries
arising from the honoring by a bank or other financing institution of a check,
draft or similar instrument inadvertently drawn against insufficient funds in
the ordinary course of business;

 

(j)                (j)   Indebtedness of the Borrower or its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred in connection with the
disposition of any business, assets or a Subsidiary, other than the guaranties
of Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition;
provided, however, that: (i) such Indebtedness is not reflected on the balance
sheet of the Borrower or any of its Subsidiaries (contingent obligations
referred to in a footnote to financing statements and not otherwise reflected on
the balance sheet will not be deemed to be reflected on such balance sheet for
purposes of this clause (i)) and (ii) the maximum assumable liability in respect
of all such Indebtedness shall at no time exceed the gross proceeds including
non-cash proceeds (the Fair Market Value of such non-cash proceeds being
measured at the time received and without giving effect to any subsequent
changes in value) actually received by the Borrower and its Subsidiaries in
connection with such disposition;

 

(k)              (k)   subordinated Indebtedness of the Borrower or any of its
Subsidiaries in an aggregate principal amount at any time outstanding not to
exceed $5,000,000 issued to directors, officers or employees of the Borrower or
any of its Subsidiaries in connection with the redemption or purchase of Capital
Stock that is not secured by any assets of the Borrower or any of its
Subsidiaries, does not require cash payments prior to the stated maturity of the
Senior Notes or the New Senior Notes and contains subordination terms reasonably
acceptable to the Administrative Agent;

 

(l)                 (l)   Indebtedness of the Borrower consisting of outstanding
Permitted Foreign Currency Letters of Credit, the Dollar Equivalent of which
shall not exceed $20,000,000 in aggregate principal amount as of the most recent
Calculation Date;

 

(m)              (m)   Credit Agreement Refinancing Indebtedness; and

 

(n)               (n)   other Indebtedness, not included in clauses (a) through
(m) above, not to exceed the greater of $50,000,000 or 2.00% of Consolidated
Total Assets in an aggregate principal amount (or accreted value, as applicable)
at any time outstanding.

 

6.3               6.3   Limitation on Liens. Create, incur, assume or suffer to
exist any Lien upon any of its Property, whether now owned or hereafter
acquired, except for:

 

(a)                (a)   Liens for taxes, assessments or governmental charges or
claims that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded; provided
that any reserve or other appropriate provision as is required in conformity
with GAAP has been made therefor;

 



97

 

 

(b)               (b)   Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, landlord’s or other like Liens arising
in the ordinary course of business which are not overdue for a period of more
than 30 days or that are being contested in good faith by appropriate
proceedings;

 

(c)                (c)   Liens (other than any Lien imposed by ERISA or any rule
or regulation promulgated thereunder) incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance, and other types of social security;

 

(d)               (d)   Liens to secure the performance of statutory
obligations, surety or appeal bonds, performance bonds, deposits to secure the
performance of bids, trade contracts, government contracts, warranty
requirements, leases or licenses or other obligations of a like nature or
incurred in the ordinary course of business (including, without limitation,
landlord Liens on leased real property);

 

(e)               (e)   survey exceptions, easements or reservations of, or
rights of others for, licenses, rights-of-way, sewers, electric lines, telegraph
and telephone lines and other similar purposes, or zoning or other restrictions
as to the use of real property that were not incurred in connection with
Indebtedness and that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

 

(f)                (f)   Liens in existence on the Closing Date listed on
Schedule 6.3(f), securing Indebtedness permitted by Section 6.2(d), provided
that no such Lien shall at any time encumber any additional Property after the
Closing Date and that the amount of Indebtedness secured thereby shall not be
increased (except by an amount equal to a reasonable premium or other similar
amount paid, and fees and expenses reasonably incurred, in connection
therewith);

 

(g)               (g)   Liens securing Indebtedness of the Borrower or any other
Subsidiary incurred pursuant to Section 6.2(c) to finance the acquisition of
fixed or capital assets, provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens shall not at any time encumber any Property other than
the Property financed by such Indebtedness and (iii) the amount of Indebtedness
secured thereby shall not be increased;

 

(h)                (h)   Liens created pursuant to the Security Documents;

 

(i)                 (i)   any interest or title of a lessor under any lease
entered into by the Borrower or any other Subsidiary in the ordinary course of
its business and covering only the assets so leased;

 

(j)                 (j)   judgment liens securing judgments not constituting (or
which would otherwise create) an Event of Default;

 

(k)                (k)   licenses of Intellectual Property in the ordinary
course of business;

 

(l)                 (l)   liens on fixed assets existing at the time such fixed
assets are acquired in connection with a Permitted Acquisition and not created
in contemplation thereof;

 



98

 

 

 

(m)            (m)   deposits in an aggregate amount not to exceed $5,000,000 at
any one time outstanding made in the ordinary course of business to secure
liability to insurance carriers;

 

(n)              (n)   Liens in favor of customs and revenue authorities to
secure payment of customs duties in connection with the importation of goods in
the ordinary course of business and other similar Liens arising in the ordinary
course of business;

 

(o)              (o)   Liens upon specific items of inventory or other goods and
proceeds of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

 

(p)              (p)   leases or subleases granted to third Persons not
interfering with the ordinary course of business of the Borrower or any of its
Subsidiaries;

 

(q)              (q)   Liens on assets of a Subsidiary of the Borrower that is
not a Subsidiary Guarantor securing Indebtedness of that Subsidiary; provided
that such Indebtedness was permitted to be incurred by Section 6.2;

 

(r)              (r)   Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business;

 

(s)              (s)   Liens securing Indebtedness of the Borrower or any
Subsidiary incurred pursuant to Section 6.2(g) to finance the acquisition
(including, without limitation, by way of merger) of Capital Stock of any
Person; provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such Capital Stock, (ii) such Liens do
not at any time encumber any Property other than the Capital Stock of such
acquired Person and (iii) the amount of Indebtedness secured thereby does not
exceed $50,000,000;

 

(t)               (t)   Liens securing Indebtedness of the Borrower or any
Subsidiary incurred pursuant to Section 6.2(g) or (m); provided that such Liens
shall at all times be subject to the Second Lien Intercreditor Agreement; and

 

(u)              (u)   Liens not otherwise permitted by this Section 6.3, so
long as neither (i) the aggregate outstanding principal amount of the
obligations secured thereby nor (ii) the aggregate Fair Market Value (determined
as of the date such Lien is incurred) of the assets subject thereto exceeds the
greater of $25,000,000 or 1.00% of Consolidated Total Assets at any one time.

 

6.4             6.4   Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:

 

(a)               (a)   any Subsidiary may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Subsidiary Guarantor (provided that
such Subsidiary Guarantor shall be the continuing or surviving corporation);

 



99

 

 

(b)              (b)   any Subsidiary that is not a Subsidiary Guarantor may be
merged or consolidated with or into any other Subsidiary that is not a
Subsidiary Guarantor;

 

(c)              (c)   any Subsidiary may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any Subsidiary
Guarantor; and

 

(d)              (d)   any Subsidiary that is not a Subsidiary Guarantor may
Dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
any other Subsidiary that is not a Subsidiary Guarantor.; and

 

(e)               any Subsidiary may divide if such division would otherwise be
permitted if effectuated in the form of a merger, consolidation, amalgamation,
sale, lease, transfer, disposition, liquidation, dissolution or other
transaction permitted hereunder.

 

6.5              6.5   Limitation on Disposition of Property. Dispose of any of
its Property (including, without limitation, receivables and leasehold
interests), whether now owned or hereafter acquired, or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:

 

(a)               (a)   the Disposition of obsolete or worn out property in the
ordinary course of business;

 

(b)               (b)   the sale of inventory and the Disposition of cash and
Cash Equivalents in the ordinary course of business;

 

(c)               (c)   Dispositions permitted by Section 6.4;

 

(d)               (d)   the sale or issuance of any Subsidiary’s Capital Stock
to (i) the Borrower or any Subsidiary Guarantor or (ii) a Subsidiary that is not
a Subsidiary Guarantor to the extent permitted by Section 6.8;

 

(e)               (e)   the Disposition of other assets in any fiscal year of
the Borrower that contributed, in the aggregate, not more than 20% of
Consolidated EBITDA for the prior fiscal year; provided that in the case of each
such Disposition, the Borrower shall be in pro forma compliance with the
financial covenants set forth in Section 6.1 after giving effect to such
Disposition (determined on the assumption that such Disposition and the
repayment of any Indebtedness resulting therefrom had occurred on the first day
of the relevant period measured by such covenants);

 

(f)                 (f)   any Disposition constituting a Recovery Event; and

 

(g)               (g)   Dispositions of Intellectual Property that in the
exercise of its reasonable business judgment, the Borrower has determined are
not of material value to the business of the Borrower and its Subsidiaries,
taken as a whole.

 

6.6              6.6   Limitation on Restricted Payments. Declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the

 



100

 

 

purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of the Borrower or any Subsidiary, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Borrower or
any Subsidiary, or enter into any derivatives or other transaction with any
financial institution, commodities or stock exchange or clearinghouse (a
“Derivatives Counterparty”) obligating the Borrower or any Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any such Capital Stock (collectively, “Restricted Payments”), except:
(a) any Subsidiary may declare and make Restricted Payments to the Borrower, any
Subsidiary Guarantor or any other Person that owns Capital Stock of such
Subsidiary on a pro rata basis; (b) so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, and the Borrower would
be in compliance with the covenants set forth in Section 6.1 for the applicable
period for which the financial statements and certificates required by
Section 5.1(a) or (b) and Section 5.2(a) have been delivered or are available,
after giving pro forma effect to such Restricted Payment and to any other event
occurring after such period as to which pro forma recalculation is appropriate,
the Borrower may declare and make Restricted Payments during any Fiscal Quarter
if, at the time such Restricted Payment is made, such Restricted Payment,
together with all other Restricted Payments made pursuant to this clause (b)
during such Fiscal Quarter, does not exceed an aggregate amount equal to the
Available Amount at such time; and (c) so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, the Borrower may
declare and make Restricted Payments (i) in exchange for Capital Stock of the
Borrower (other than Disqualified Stock), (ii) to be used for the repurchase,
redemption or other acquisition or retirement for value of any Capital Stock of
the Borrower held by any current or former officer, director or employee of the
Borrower pursuant to any equity subscription agreement, stock option plan or any
other management or employee benefit plan or agreement, shareholders’ agreement
or similar agreement; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Capital Stock may not exceed
$10,000,000 in any fiscal year of the Borrower (provided that the Borrower may
carry over and make in a subsequent fiscal year, commencing with 2013, in
addition to the amounts permitted for such fiscal year, up to $2,000,000 of
unutilized capacity under this clause (c)(ii) attributable to the immediately
preceding fiscal year); provided, further, that such amount in any fiscal year
may be increased by an amount not to exceed the Net Cash Proceeds received by
the Borrower or any of its Subsidiaries (to the extent contributed to the
Borrower) from sales of Capital Stock (other than Disqualified Stock) of the
Borrower to officers, directors or employees of the Borrower or any of its
Subsidiaries that occur after the Closing Date (provided that the Borrower may
elect to apply all or any portion of the aggregate increase contemplated by this
proviso in any fiscal year); provided, further, that cancellation of
Indebtedness owing to the Borrower from members of management of the Borrower or
any Subsidiary in connection with a repurchase of Capital Stock of the Borrower
will not be deemed to constitute a Restricted Payment, (iii) to be used for the
repurchase of Capital Stock deemed to occur upon the exercise of stock options
to the extent such Capital Stock represent a portion of the exercise price of
those stock options, (iv) to holders of its Capital Stock in lieu of the
issuance of fractional shares of its Capital Stock and (v) to be used for the
acquisition of any shares of Disqualified Stock of the Borrower in exchange for
other shares of Disqualified Stock of the Borrower or with the net cash proceeds
from an issuance of Disqualified Stock by the Borrower within 10 Business Days
of such issuance, in each case to the extent such issuance is not prohibited
under Section 6.2 hereto, Section 4.09 of the Senior Note Indenture and
applicable provision under the New Senior Note Indenture.

 



101

 

 

6.7              6.7   [Reserved.]

 

6.8             6.8   Limitation on Investments. Make after the Closing Date any
advance, loan, extension of credit (by way of guaranty or otherwise) or capital
contribution to, or purchase any Capital Stock, bonds, notes, debentures or
other debt securities of, or any assets constituting an ongoing business from,
or make any other investment in, any other Person (all of the foregoing,
“Investments”), except:

 

(a)               (a)   extensions of trade credit in the ordinary course of
business;

 

(b)               (b)   investments in Cash Equivalents;

 

(c)               (c)   Investments arising in connection with the incurrence
and lending of Indebtedness permitted by Sections 6.2(b) and (e);

 

(d)              (d)   loans and advances to employees of the Borrower or any
Subsidiaries of the Borrower in the ordinary course of business (including,
without limitation, for travel, entertainment and relocation expenses) in an
aggregate amount for the Borrower and its Subsidiaries not to exceed $5,000,000
at any one time outstanding;

 

(e)               (e)   Permitted Acquisitions;

 

(f)                (f)   (i) Investments (other than those relating to the
incurrence of Indebtedness permitted by Section 6.8(c)) by the Borrower or any
of its Subsidiaries in the Borrower or any Person that, prior to such
investment, is a Subsidiary Guarantor; (ii) Investments by any Subsidiary that
is not a Subsidiary Guarantor to any other Subsidiary that is not a Subsidiary
Guarantor; and (iii) Investments by the Borrower or any Subsidiary Guarantor in
any Subsidiary that is not a Subsidiary Guarantor in an amount not to exceed the
greater or $50,000,000 or 2.00% of Consolidated Total Assets;

 

(g)               (g)   any Investments received (i) in compromise or resolution
of (x) obligations of trade creditors or customers that were incurred in the
ordinary course of business of the Borrower or any of its Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or (y) litigation,
arbitration or other disputes with Persons who are not Affiliates; or (ii) in
satisfaction of judgments;

 

(h)              (h)   loans by the Borrower in an aggregate principal amount
not exceeding $5,000,000 to employees of the Borrower or its Subsidiaries to
finance the sale of the Borrower’s Capital Stock by the Borrower to such
employees;

 

(i)                (i)   receivables owing to the Borrower or any Subsidiary if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

 

(j)                (j)   any Investment in any Person to the extent such
Investment consists of prepaid expenses, negotiable instruments held for
collection and lease, utility and workers’ compensation, performance and other
similar deposits made in the ordinary course of business by the Borrower of any
of its Subsidiaries;

 



102

 

 

(k)              (k)   Investments obtained as consideration for a Disposition
of property permitted under Section 6.5 in an aggregate amount not to exceed 25%
of the total aggregate consideration received from all Dispositions of property
permitted under Section 6.5 during the term hereof;

 

(l)               (l)   Investments consisting of Hedging Obligations;

 

(m)             (m)   the Acquisition;

 

(n)              (n)   Investments in an amount that does not exceed the
Available Amount immediately prior to the time of the making of such Investment;
provided that no Default or Event of Default has occurred and is continuing or
would result therefrom; and

 

(o)               (o)   other Investments in any Person having an aggregate Fair
Market Value (measured on the date each such Investment was made and without
giving effect to subsequent changes in value), when taken together with all
other Investments made pursuant to this clause (o) or clause (i)(ii) of the
definition of “Permitted Acquisition” that are at the time outstanding, not to
exceed an amount equal to the sum of (i) $200,000,000 plus (ii) any amount
attributable to Excluded Issuances after the Closing Date less the amount of any
such Excluded Issuances that have been used after the Closing Date to make any
Investments pursuant to this clause (o) or to finance any Permitted Acquisition;
provided that, if an Investment made pursuant to this clause (o) is made in any
Person that is not a Subsidiary at the date of the making of such Investment and
such Person becomes a Subsidiary after such date, such Investment will
thereafter be deemed to have been made pursuant to clause (f) above and shall
cease to have been made pursuant to this clause (o).

 

6.9              6.9   Limitation on Optional Payments and Modifications of Debt
Instruments, etc(a)   . (a)   (a) Make any distribution, whether in cash,
property, securities or a combination thereof, other than regular scheduled
payments of principal and interest as and when due (to the extent not prohibited
by applicable subordination provisions), in respect of, or pay, or commit to
pay, or directly or indirectly redeem, repurchase, retire or otherwise acquire
for consideration, or set apart any sum for the aforesaid purposes, any
Indebtedness except (A) the payment of the Indebtedness created hereunder, (B)
refinancings of Indebtedness to the extent such refinancings are permitted by
Section 6.2, (C) any refinancing, repayment, redemption, repurchase, retirement
or other acquisition for consideration of Indebtedness, in an amount that does
not exceed the Available Amount immediately prior to the time of such
refinancing, repayment, redemption, repurchase, retirement or other acquisition
for consideration; provided that no Default or Event of Default has occurred and
is continuing or would result therefrom and, (D) the payment of secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (E) the prepayment of the
Existing Senior Notes Due 2021 with the proceeds of the Tranche B-4 Term Loans,
Revolving Credit Loans and the proceeds of New Senior Notes to be issued on or
about the Third Amendment Effective Date, (b) amend, modify or otherwise change,
or consent or agree to any amendment, modification, waiver or other change to,
any of the terms of the Senior Notes, the Senior Note Indenture, the New Senior
Notes or the New Senior Note Indenture, or the indenture or instruments
governing any Indebtedness that refinances the Senior Notes or the New Senior
Notes in a manner materially adverse to the Agents or the Lenders or in a manner
which imposes terms, conditions, covenants or obligations

 



103

 

 

on the Loan Parties which are materially more restrictive on such Loan Parties
or (c) amend, modify or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, the certificate of incorporation,
by-laws, limited liability company agreement, operating agreement, partnership
agreement or similar organizational document of the Borrower or any of its
Subsidiaries in any manner materially adverse to the Agents or the Lenders.

 

6.10          6.10   Limitation on Transactions with Affiliates. Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than the
Borrower or any Subsidiary Guarantor) unless such transaction is (a) otherwise
not prohibited under this Agreement and (b) upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary, as the case may be, than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate. Notwithstanding the foregoing, the Borrower and its Subsidiaries
may enter into the transactions set forth on Schedule 6.10.

 

6.11          6.11   Limitation on Sales and Leasebacks. Enter into any sale and
leaseback transaction; provided that the Borrower or any Subsidiary may enter
into a sale and leaseback transaction if:

 

(a)               (a)   the Borrower or such Subsidiary, as applicable, could
have (i) incurred Indebtedness in an amount equal to the Attributable Debt
relating to such sale and leaseback transaction under Section 6.2 and (ii)
incurred a Lien to secure such Indebtedness pursuant to Section 6.3;

 

(b)              (b)   the gross cash proceeds of that sale and leaseback
transaction are at least equal to the Fair Market Value of the property that is
the subject of that sale and leaseback transaction; and

 

(c)               (c)   the transfer of assets in that sale and leaseback
transaction is permitted by Section 6.5.

 

6.12          6.12   Limitation on Changes in Fiscal Periods. Permit the fiscal
year of the Borrower to end on a day other than the Saturday nearest to December
31 or change the Borrower’s method of determining Fiscal Quarterswithout the
consent of the Administrative Agent.

 

6.13          6.13   Limitation on Negative Pledge Clauses. Enter into or suffer
to exist or become effective any agreement that prohibits or limits the ability
of the Borrower or any of its Subsidiaries to create, incur, assume or suffer to
exist any Lien upon any of its Property or revenues, whether now owned or
hereafter acquired, to secure the Obligations or, in the case of any Subsidiary
Guarantor, its obligations under the Guarantee and Collateral Agreement, other
than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) customary non-assignment
provisions in licenses or sublicenses by the Borrower and its Subsidiaries in
the ordinary course of business (in which case such prohibition or limitation
shall

 



104

 

 

only be effective against the Intellectual Property subject thereto), (d)
customary provisions in joint venture agreements and similar agreements that
restrict transfers of assets of, or equity interests in, such joint venture, (e)
agreements governing Indebtedness permitted by Sections 6.2(g), (h) and (m)
(provided that, in the case of such agreements governing Indebtedness permitted
by Section 6.2(h), such prohibition or limitation shall be effective only
against the property acquired thereby) and (f) agreements entered into by a
Subsidiary that is not a Subsidiary Guarantor governing Liens permitted by
Section 6.3(m) or the Indebtedness secured thereby (in which case such
prohibition or limitation shall only be effective against the assets of such
Subsidiary subject to such Lien).

 

6.14          6.14   Limitation on Restrictions on Subsidiary Distributions.
Enter into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay or subordinate
any Indebtedness owed to, the Borrower or any other Subsidiary, (b) make
Investments in the Borrower or any other Subsidiary or (c) transfer any of its
assets to the Borrower or any other Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions existing under the New Senior Note
Indenture, the New Senior Note Indenture and any agreements governing
Indebtedness permitted by Sections 6.2(f), to the extent such restrictions are
no more restrictive than those in the Senior Note Indenture or the New Senior
Note Indenture, (iii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary, (iv) customary net worth provisions contained in real property
leases entered into in by any Loan Party so long as such net worth provisions
would not reasonably be expected to impair materially the ability of the Loan
Parties to meet their ongoing obligations under this Agreement or any of the
other Loan Documents, and (v) with respect to clause (c) only, (i) customary
non-assignment provisions in licenses or sublicenses by the Borrower and its
Subsidiaries in the ordinary course of business (in which case such prohibition
or limitation shall only be effective against the Intellectual Property subject
thereto), (ii) customary provisions in joint venture agreements and similar
agreements that restrict transfers of assets of, or equity interests in, such
joint venture, (iii) agreements governing Indebtedness permitted by Sections
6.2(g), (h) and (m) (provided that, in the case of such agreements governing
Indebtedness permitted by Section 6.2(h), such prohibition or limitation shall
be effective only against the property acquired thereby), (iv) agreements
entered into by a Subsidiary that is not a Subsidiary Guarantor governing Liens
permitted by Section 6.3(m) or the Indebtedness secured thereby (in which case
such prohibition or limitation shall only be effective against the assets of
such Subsidiary subject to such Lien) and (v) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby).

 

6.15          6.15   Limitation on Lines of Business. Enter into any business,
either directly or through any Subsidiary, except for those businesses in which
the Borrower and its Subsidiaries are engaged on the date of this Agreement or
that are reasonably related thereto.

 

Section 7. SECTION 7.   EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 



105

 



 

(a)               (a)   the Borrower shall fail to pay any principal of any Loan
or Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof; or

 

(b)              (b)   any representation or warranty made or deemed made by any
Loan Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other written statement furnished by it at
any time under or in connection with this Agreement or any other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished; or

 

(c)               (c)   any Loan Party shall default in the observance or
performance of any agreement contained in clause (i) or (ii) of Section 5.4(a)
(with respect to the Borrower only), Section 5.7(a) or Section 6 (provided
that an Event of Default under Section 6.1 shall not constitute an Event of
Default for purposes of the Tranche B-4 Term Loan Facility or any other Term
Loan Facility unless and until the Majority Facility Lenders with respect to the
Revolving Credit Facility have terminated the Revolving Credit Commitments and
declared the Revolving Credit Loans due and payable), or Section 5.6 of the
Guarantee and Collateral Agreement; or

 

(d)              (d)   any Loan Party shall default in the observance or
performance of any other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 30 days; or

 

(e)               (e)   the Borrower or any of its Subsidiaries shall (i)
default in making any payment of any principal of any Indebtedness (including,
without limitation, any Guarantee Obligation, but excluding the Loans and
Reimbursement Obligations) on the scheduled or original due date with respect
thereto; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $40,000,000; or

 

(f)                (f)   (i) the Borrower or any of its Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
Debtor Relief Law, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or

 



106

 

 

seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

(g)               (g)   there shall occur an ERISA Event, a Foreign Benefit
Event or any other similar event or condition with respect to a Plan or
Multiemployer Plan (other than in the ordinary course of business) that could
result in liability of the Borrower or any Subsidiary that, in the sole judgment
of the Required Lenders, when taken together with all other such ERISA Events,
Foreign Benefit Events or other similar events or conditions, resulted or could
reasonably be expected to result in a Material Adverse Effect; or

 

(h)              (h)   one or more judgments or decrees shall be entered against
the Borrower or any of its Subsidiaries involving for the Borrower and its
Subsidiaries taken as a whole a liability (not paid or fully covered by
insurance as to which the relevant insurance company has not disputed or denied
coverage (but only to the extent of the dispute or denial of coverage)) of
$40,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

 

(i)               (i)   any of the Security Documents or any other material Loan
Document shall cease, for any reason (other than in accordance with their
respective terms), to be in full force and effect, or any Loan Party or any
Affiliate of any Loan Party shall so assert, or any Lien created or purported to
be created by any of the Loan Documents shall cease to be, or shall be asserted
by any Loan Party not to be, at any time a valid and perfected Lien on a
material portion of the Collateral purported to be secured thereby (except Liens
released in accordance with the terms of the Loan Documents); or

 

(j)                (j)   the guarantee contained in Section 2 of the Guarantee
and Collateral Agreement shall cease, for any reason, to be in full force and
effect or any Loan Party or any Affiliate of any Loan Party shall so assert
(except, in each case, in accordance with its terms or guarantees released in
accordance with the terms of the Loan Documents); or

 

(k)              (k)   any subordinated Indebtedness of the Borrower and its
Subsidiaries the outstanding principal amount of which exceeds in the aggregate
$40,000,000 shall cease (or any Loan Party or an Affiliate of any Loan Party
shall so assert), for any reason, to be validly

 



107

 

 

subordinated to the Obligations as provided in the agreements evidencing such
subordinated Indebtedness; or

 

(l)                 (l)   (i) a “Change of Control” as defined in the Senior
Note Indenture (or in any document or agreement governing or evidencing
refinancing Indebtedness in respect of all or any portion of the Senior Notes)
or in the New Senior Note Indenture (or in any document or agreement governing
or evidencing refinancing Indebtedness in respect of all or any portion of the
New Senior Notes) shall occur or (ii) a Specified Change of Control shall occur;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Credit Commitments shall immediately terminate and
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default (other than in the case of an Event of
Default under Section 7(c) with respect to any default of performance or
compliance with the covenants under Section 6.1 prior to the date the Revolving
Credit Loans (if any) have been accelerated and the Revolving Credit Commitments
have been terminated), either or both of the following actions may be taken: (i)
with the consent of the Required Lenders, the Administrative Agent may, or upon
the request of the Required Lenders, the Administrative Agent shall, by notice
to the Borrower declare the Revolving Credit Commitments to be terminated
forthwith, whereupon the Revolving Credit Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable, (C) if
such event is an Event of Default under Section 7(c) with respect to any default
of performance or compliance with the covenants under Section 6.1, either or
both of the following actions may be taken: (i) with the consent of the Majority
Facility Lenders of the Revolving Credit Facility, the Administrative Agent may,
or upon the request of the Majority Facility Lenders of the Revolving Credit
Facility, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Credit Commitments to be terminated forthwith, whereupon the Revolving
Credit Commitments shall immediately terminate; and (ii) with the consent of the
Majority Facility Lenders of the Revolving Credit Facility, the Administrative
Agent may, or upon the request of the Majority Facility Lenders of the Revolving
Credit Facility, the Administrative Agent shall, by notice to the Borrower,
declare the Revolving Credit Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement with respect to the Revolving
Credit Facility (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash

 



108

 

 

collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Loan Documents. After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto).

 

Section 8. SECTION 8.   THE AGENTS; THE ARRANGERS

 

8.1              8.1   Appointment. Each of the Issuing Lender and each Lender
hereby irrevocably designates and appoints the Administrative Agent and the
Collateral Agent (for purposes of this Section 8, the Administrative Agent and
the Collateral Agent are referred to collectively as the “Agents”) as its agent
under this Agreement and the other Loan Documents, and each of the Issuing
Lender and each Lender irrevocably authorizes each Agent, in such capacity, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agents, the Issuing Lender and the Lenders, and neither the Borrower nor any
other Loan Party shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent or the Collateral Agent, as applicable, is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties. Without limiting the generality of the
foregoing, the Agents are hereby expressly authorized to (i) execute any and all
documents (including releases and the Security Documents) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents and (ii) negotiate, enforce or the settle any claim, action
or proceeding affecting the Lenders in their capacity as such, at the direction
of the Required Lenders, which negotiation, enforcement or settlement will be
binding upon each Lender.

 

The Person serving as the Administrative Agent and/or the Collateral Agent
hereunder or under any other applicable Loan Document shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not an Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as an Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof (subject to securities law and other
Requirements of Law) as if it were not an Agent hereunder and without any duty
to account therefor to the Lenders.

 



109

 

 

8.2              8.2   Delegation of Duties. Each Agent may perform any, and all
of its duties and exercise its rights and powers, under this Agreement and the
other Loan Documents by or through agents, sub-agents or attorneys-in-fact
appointed by it and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Each Agent and any such agent, sub-agent or
attorney-in-fact may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of Section 8.3 shall apply to any such agent, sub-agent and
attorney-in-fact and to the Related Parties of each Agent and any such agent,
sub-agent and attorney-in-fact, and shall apply to their respective activities
in connection with the syndication of the Facilities as well as activities as
Agent. No Agent shall be responsible for the negligence or misconduct of any
agents, sub-agents or attorneys-in-fact except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
such Agent acted with gross negligence or, willful misconduct or bad faith in
the selection of such agent, sub-agent or attorney-in-fact.

 

8.3              8.3   Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents, and each
Agent’s duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, no Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates shall (a) be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing, (b) have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that such Agent is instructed in
writing to exercise by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided for
herein or in the other Loan Documents); provided that no Agent shall be required
to take any action that, in its opinion or the opinion of its counsel, may
expose such Agent to liability or that is contrary to any Loan Document or
applicable law, and (c) except as expressly set forth in the Loan Documents, no
Agent shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the Person serving as Administrative
Agent and/or Collateral Agent or any of its Affiliates in any capacity. No Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 7) or in the
absence of its own gross negligence or, willful misconduct or bad faith as
determined by a court of competent jurisdiction by a final non-appealable
judgment. No Agent shall be responsible for or have any duty to inspect the
properties, books or records of any Loan Party or to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report, statement or other document referred to or provided for, or received by
any Agent under or in connection with, this Agreement or any other Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Section 4 or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to such Agent.

 



110

 

 

8.4              8.4   Reliance by Administrative Agent. Each Agent shall be
entitled to rely, and shall not incur any liability for relying, upon any
instrument, writing, resolution, notice, request, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent, made or otherwise authenticated by the proper Person
or Persons. Each Agent may also rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, each Agent may presume that such
condition is satisfactory to such Lender or the Issuing Lender unless such Agent
shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense (other than any liability or
expense arising from its gross negligence or, willful misconduct or bad faith)
that may be incurred by it by reason of taking or continuing to take any such
action. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders or, in the case of the Collateral Agent, if so specified
by the applicable Security Document, such other requisite number or percentage
of Secured Parties), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans, the Commitments and L/C Obligations.

 

8.5              8.5   Notice of Default. No Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Agent has received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders.

 

8.6              8.6   Non-Reliance on Agents and Other Lenders. Each of the
Issuing Lender and each Lender expressly acknowledges that none of the Agents
nor any of their respective Related Parties have made any representations or
warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any Affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by such Agent to the Issuing
Lender or any Lender. Each of the Issuing Lender and each Lender represents to
each Agent that it has, independently and without reliance upon any Agent or any
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and

 



111

 

 

investigation into, the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their respective
Affiliates and made its own decision to make its Loans and other extensions of
credit hereunder and enter into this Agreement. Each of the Issuing Lender and
each Lender also represents that it will, independently and without reliance
upon any Agent or any Lender or any of their respective Related Parties, and
based on such documents and information as it shall deem appropriate at the
time, it will, independently and without reliance upon any Agent or any Lender
or any of their respective Related parties, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under or based
upon this Agreement or any other Loan Document, any related agreement or any
document furnished hereunder or thereunder, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
respective Affiliates. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
no Agent shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

8.7              8.7   Indemnification. The Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Revolving Credit
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including, without limitation, at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of, the Revolving Credit Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or, willful misconduct or bad faith. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

 

8.8              8.8   Administrative Agent in Its Individual Capacity. The
Person serving as the Administrative Agent and its Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with any Loan
Party as though the Person serving as the Administrative Agent were not the
Administrative Agent hereunder. With respect to its Loans made or renewed by it
and with respect to any Letter of Credit issued or participated in by it, the
Person serving as the Administrative Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it

 



112

 

 

were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Person serving as the Administrative Agent in its individual
capacity.

 

8.9              8.9   Successor Agents. Each Agent may resign at any time upon
10 days’ written notice to the Lenders, the Issuing Lender and the Borrower.
Upon any such resignation, the Required Lenders shall have the right to appoint
from among the Lenders a successor Agent, which successor Agent shall (unless an
Event of Default under Section 7(a) or Section 7(f) with respect to the Borrower
shall have occurred and be continuing) be subject to approval by the Borrower
(which approval shall not be unreasonably withheld or delayed), whereupon such
successor Agent shall succeed to the rights, powers and duties of the resigning
Agent, and the term “Administrative Agent” and/or “Collateral Agent”, as
applicable, shall mean such successor Agent effective upon such appointment and
approval, and the resigning Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such
resigning Agent or any of the parties to this Agreement or any holders of the
Loans. If no successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 10 days after the resigning Agent
gives notice of its resignation, then the resigning Agent may, on behalf of the
Lenders and the Issuing Lender, appoint a successor Agent which shall be a
financial institution with an office in New York, New York, or an Affiliate of
any such financial institution. If no successor Agent has been appointed
pursuant to the immediately preceding sentence by the 10th day after the date
such notice of resignation was given by such Agent, such Agent’s resignation
shall become effective (and such Agent shall be relieved from its duties and
obligations hereunder) and the Required Lenders shall thereafter perform all the
duties of such Agent hereunder and/or under any other Loan Document until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
and/or Collateral Agent, as the case may be. Any such resignation by such Agent
hereunder shall also constitute, to the extent applicable, its resignation as
the Issuing Lender, in which case such resigning Agent (a) shall not be required
to issue any further Letters of Credit hereunder and (b) shall maintain all of
its rights as Issuing Lender with respect to any Letters of Credit issued by it
prior to the date of such resignation. Upon the acceptance of its appointment as
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Agent, and the resigning Agent shall be discharged from its duties and
obligations hereunder (if not already discharged therefrom as provided above).
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Section 8 and Section 9.5 shall continue in effect for the benefit of such
resigning Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.

 

8.10          8.10   Authorization to Release Liens; Other Actions Relating to
Security Documents. The Secured Parties irrevocably authorize the Collateral
Agent, at its option and in its discretion, (a) to release any Lien on any
property granted to or held by the Collateral Agent under any Loan Document (i)
upon termination of all Commitments and payment in full of all Obligations
(other than contingent obligations in respect of which no assertion of liability
(whether oral or written) and no claim or demand for payment (whether oral or
written) has been made (and, in the case of Obligations for indemnification, no
notice for indemnification has been issued by the indemnitee) at such time) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit that have been cash collateralized or backstopped in a manner reasonably

 



113

 

 

acceptable to the relevant Issuing Lender and the Administrative Agent), (ii)
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted under the
Loan Documents, or (iii) subject to Section 9.1, if approved, authorized or
ratified in writing by the Required Lenders; (b) to subordinate any Lien on any
property granted to or held by the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section 6.3(g); and
(c) to release any Subsidiary Guarantor from its obligations under the Guarantee
and Collateral Agreement or any other Security Document if such Person ceases to
be a Subsidiary Guarantor as a result of a transaction permitted under the Loan
Documents. Upon request by the Collateral Agent at any time, the Required
Lenders will confirm in writing the Collateral Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guarantee and Collateral
Agreement pursuant to this paragraph. The Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Collateral Agent be responsible or liable to the other Secured Parties for
any failure to monitor or maintain any portion of the Collateral.

 

8.11          8.11   The Arrangers; the Co-Syndication Agents; the
Co-Documentation Agents. Notwithstanding any other provision of this Agreement
or any provision of any other Loan Document, each of the Arrangers, each of the
Co-Syndication Agents and each of the Co-Documentation Agents are named as such
for recognition purposes only, and in their respective capacities as such shall
have no duties, responsibilities or liabilities with respect to this Agreement
or any other Loan Document; it being understood and agreed that each of the
Arrangers, each of the Co-Syndication Agents and each of the Co-Documentation
Agents shall be entitled to all indemnification and reimbursement rights in
favor of the Agents provided herein and in the other Loan Documents. Without
limiting the foregoing, none of the Arrangers, the Co-Syndication Agents or the
Co-Documentation Agents in their respective capacities as such shall, by reason
of this Agreement or any other Loan Document, have any fiduciary relationship in
respect of any Lender, the Issuing Lender, any Loan Party or any other Person.

 

8.12          8.12   Certain Proceedings. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, each Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether such Agent shall have made any demand on the
Borrower) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise (a) to file and prove a claim for the whole amount
of the principal and interest owing and unpaid in respect of the Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Agents and their respective agents, sub-agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Agents under
Section 9.5) allowed in such judicial proceeding and (b) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same and, in either case, any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and each other Secured Party to
make such payments to such Agent and, in the event that

 



114

 

 

such Agent shall consent to the making of such payments directly to the Lenders,
to pay to such Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of such Agent and its agents, sub-agents and counsel,
and any other amounts due such Agent under Sections 9.5.

 

8.13          8.13   Withholding Taxes. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender or the
Issuing Lender an amount equivalent to any applicable withholding Tax. If any
payment has been made to any Lender or the Issuing Lender by the Administrative
Agent without the applicable withholding Tax being withheld from such payment
and the Administrative Agent has paid over the applicable withholding Tax to the
Internal Revenue Service, any other Governmental Authority, or the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender or the Issuing Lender or any Tax is attributable to a
Lender's failure to maintain a Participant Register pursuant to Section 9.6(b),
such Lender or the Issuing Lender, as applicable, shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred. The indemnity under this Section
8.13 shall be paid within 10 days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 8.13.

 

8.14          8.14   Certain ERISA Matters.

 

(a)               (a)   Each Lender (x) represents and warrants, as of the date
such Person became a Lender party hereto, to, and (y) covenants, from the date
such Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the
Refinancing Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

(i)                 (i)   such Lender is not using “plan assets” (within the
meaning of 29 C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA) of one
or more Plans in connection with the Loans, the Letters of Credit or the
Commitments,

 

(ii)                (ii)   the transaction exemption set forth in PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to and fully

 



115

 

 

covers and exempts such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)            (iii)   (A) such Lender is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)             (iv)   such other representation, warranty and covenant as may
be agreed in writing between the Administrative Agent, in its sole discretion,
and such Lender.

 

(b)              (b)   In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and Refinancing Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that:

 

(i)                (i)   none of the Administrative Agent or the Refinancing
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),

 

(ii)              (ii)   the Person making the investment decision on behalf of
such Lender with respect to the entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)            (iii)   the Person making the investment decision on behalf of
such Lender with respect to the entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this

 



116

 

 

Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)             (iv)   the Person making the investment decision on behalf of
such Lender with respect to the entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)               (v)   no fee or other compensation is being paid directly to
the Administrative Agent, the Arrangers or the Refinancing Arranger or any their
respective Affiliates for investment advice (as opposed to other services) in
connection with the Loans, the Letters of Credit, the Commitments or this
Agreement.

 

(c)               (c)   The Administrative Agent and the Refinancing Arranger
hereby inform the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement, (ii)
may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

Section 9. SECTION 9.   MISCELLANEOUS

 

9.1              9.1   Amendments and Waivers. Subject to Section 2.15, neither
this Agreement or any other Loan Document, nor any terms hereof or thereof, may
be amended, supplemented or modified except in accordance with the provisions of
this Section 9.1. Subject to the provisions of the immediately following
sentence, the Required Lenders and each Loan Party party to the relevant Loan
Document may, or (with the written consent of the Required Lenders) the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents (including amendments and
restatements hereof or thereof) for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as may be specified in the instrument of waiver, any of the
requirements

 



117

 

 

of this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (i) forgive, waive or excuse the
principal amount or extend the final scheduled date of maturity or any
amortization payment of any Loan or Reimbursement Obligation, or reduce the
stated rate of any interest (other than the waiver of default interest) or fee
payable hereunder or extend the scheduled date of any payment thereof or modify
the definition of Interest Period to permit an Interest Period greater than six
months in duration, or increase the amount or extend the expiration date of the
Revolving Credit Commitment of any Lender, in each case without the consent of
each Lender directly affected thereby; (ii) amend, modify or waive any provision
of this Section 9.1 (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Loans and the
Commitments on the Closing Date, which technical amendments shall, for the
avoidance of doubt, be subject to the consent of the Required Lenders) or reduce
any percentage specified in the definition of Required Lenders (it being
understood that, with the written consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of Loans and Commitments are included on the Closing Date), consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
value of the Subsidiary Guarantors’ guarantee obligations under the Guarantee
and Collateral Agreement, in each case without the consent of all Lenders; (iii)
amend, modify or waive any provision of Section 8 without the consent of the
Administrative Agent; (iv) amend, modify or waive any provision of Section 2.16
without the consent of each Lender directly affected thereby; (v) amend, modify,
or waive any provision of Sections 2.23 through 2.30 without the consent of the
Issuing Lenders; (vi) extend the expiration date of any Letter of Credit to a
date later than the fifth Business Day prior to the Revolving Credit Termination
Date without the consent of each Lender (including the Issuing Lender) unless
such Letter of Credit has been cash collateralized or backstopped in a manner
reasonably acceptable to the relevant Issuing Lender; (vii) reduce the
percentage specified in the definition of Majority Facility Lenders with respect
to any Facility without the consent of all Lenders under such Facility; (viii)
alter the required application of any repayments or prepayments as between
Facilities pursuant to Sections 2.9 and 2.10 without the consent of Majority
Facility Lenders with respect to each Facility being allocated a lesser
repayment or prepayment as a result thereof (it being understood, however, that
additional extensions of credit being given substantially the same treatment as
the Loans and Commitments on the Closing Date shall be permitted by vote of the
Required Lenders and the Required Lenders may waive, in whole or in part, any
prepayment or commitment reductions so long as the application, as among the
various Facilities and as among the Lenders of each such Facility, of any such
prepayment or commitment reduction which is still required to be made is not
altered); (ix) impose any additional restrictions on any Lender’s ability to
assign any of its rights or obligations hereunder (including any amendment to
Section 9.6) (other than, for the avoidance of doubt, any supplement to the
Excluded Lender list in compliance herewith) without the prior written consent
of the Lenders adversely affected thereby); or (x) amend or modify the
definition of “Qualified Counterparty,” “Specified Hedge Agreement” or “Secured
Obligations” (as defined in the Guarantee and Collateral Agreement) in each case
in a manner adverse to any Qualified Counterparty with Secured Obligations (as
defined in the Guarantee and Collateral Agreement) then outstanding without the
written consent of such

 



118

 

 

Qualified Counterparty; provided, however, that, notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to consent to any
such agreement, other than any such agreement which amends, modifies or
otherwise affects the rights or obligations of a Defaulting Lender differently
than the rights or obligations of the other Lenders or increases or extends the
Commitment or decreases the principal amount of, or extends the maturity of any
scheduled principal payment date or date for the payment of any interest on any
Loan of any such Defaulting Lender. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans and L/C Obligations. In the case of any waiver, the
Loan Parties, the Lenders and the Administrative Agent shall be restored to
their former position and rights hereunder and under the other Loan Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided that delivery of an executed signature page of any such
instrument by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof. Notwithstanding the foregoing, (A) the
waiver of any condition set forth in Section 4.2 as to any extension of credit
under any Facility may be effected solely with the written consent of the
Majority Facility Lenders under such Facility and (B) any other amendment or
waiver solely affecting one Facility and not any other Facility may be effected
solely with the consent of the Majority Facility Lenders under such affected
Facility.

 

9.2              9.2   Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except for
electronic communications provided for below), all notices, requests, demands
and other communications to or upon the respective parties hereto to be
effective shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:

 

The Borrower: B&G Foods, Inc.
Four Gatehall Drive, Suite 110
Parsippany, NJ  07054
Attention:  Chief Financial Officer
Telecopy: 973-630-6550
Telephone: 973-401-6500     with a copy to: B&G Foods, Inc.
Four Gatehall Drive, Suite 110
Parsippany, NJ  07054
Attention:  General Counsel
Telecopy: 973-630-6550
Telephone: 973-401-6500

 



119

 

 

The Administrative Agent or the Collateral Agent:

Notices (other than Requests for Extensions of Credit):

Barclays Bank PLC

Bank Debt Management Group

745 Seventh Avenue

New York, NY 10019

Attn: Christopher Lee   

Tel: + 1 212 526 0732

Facsimile: 212-526-5115

Email: Christopher.r.lee@barclays.com

 

For Payments and Requests for Extensions of Credit:

Barclays Bank PLC

Loan Operations

1301 Avenue of the Americas

New York, NY 10019

Attn: Agency Services – B&G Foods; Contact Name Michele Sirigos

Tel: +1 212-320 - 6136

Facsimile: 917-522-0569

Email: xrausloanops5@barclays.com

    Issuing Lender: As notified by such Issuing Lender to the Administrative
Agent and the Borrower     Lenders: To the applicable Lender as set forth in an
administrative questionnaire delivered to the Administrative Agent or on
Schedule I to the lender addendum to which such Lender is a party or, in the
case of a Lender which becomes a party to this Agreement pursuant to an
Assignment and Assumption, in such Assignment and Assumption.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in the immediately following paragraph, shall be effective as provided
in said paragraph.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to Section
2 if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other

 



120

 

 

communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (a) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (b) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (a), of notification that such
notice or communication is available and identifying the website address
therefore; provided that, for both clauses (a) and (b) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notices may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

 

Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”). The
Platform is provided “as is” and “as available.” The Administrative Agent and
its Related Parties do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Borrower or the other Loan
Parties, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that any Loan Party provides to the Administrative Agent pursuant
to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through the Platform.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Lender materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b)certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that (i) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which,

 



121

 

 

at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (ii) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute confidential information, they shall
be treated as set forth in Section 9.14); (iii) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor;” and (iv) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor.” Notwithstanding the foregoing, the following Borrower Materials shall
be marked “PUBLIC”, unless the Borrower notifies the Administrative Agent
promptly that any such document contains material non-public information: (1)
the Loan Documents and (2) notification of changes in the terms of the
Facilities.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

Nothing herein shall prejudice the right of any Agent or any Lender to give any
notice or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

 

9.3              9.3   No Waiver; Cumulative Remedies. No failure to exercise
and no delay in exercising, on the part of any Agent, the Issuing Lender or any
Lender, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 



122

 





 

9.4              9.4   Survival of Representations and Warranties. All
covenants, agreements, representations and warranties made by the Loan Parties
herein, in the other Loan Documents and in the documents, certificates,
statements or instruments prepared or delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the Agents, the Lenders and the Issuing Lender and shall survive
the making by the Lenders of the Loans and the issuance of Letters of Credit by
the Issuing Lender, regardless of any investigation made by the Agents, the
Lenders or the Issuing Lender or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid or any Letter of Credit is outstanding (other
than Letters of Credit that have been cash collateralized or backstopped in a
manner reasonably acceptable to the relevant Issuing Lender and the
Administrative Agent) and so long as the Commitments have not been terminated.
The provisions of Sections 2.17, 2.18, 2.19 and 9.5 shall remain operative and
in full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of any Agent, the Issuing Lender or any Lender.

 

9.5              9.5   Payment of Expenses. The Borrower agrees (a) to pay or
reimburse the Administrative Agent, the Collateral Agent, the Arrangers and the
Issuing Lender, upon presentation of a reasonably detailed statement for all
their reasonable and documented out-of-pocket costs and expenses, including,
without limitation, the reasonable fees and disbursements and other charges of a
single New York counsel (provided that, if the Administrative Agent, the
Collateral Agent, the Arrangers and the Issuing Lender (or any of the foregoing)
is advised by counsel that there are actual or perceived conflicts of interest,
the Borrower will be required to pay for one additional counsel for each
affected party) and appropriate local or special counsel, incurred in connection
with the Transactions, the syndication of the Commitments and with the
development, preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents, and any amendment, supplement,
waiver or modification of the provisions hereof or thereof (whether or not the
transactions hereby or thereby contemplated shall be consummated), and any other
documents prepared in connection herewith or therewith, and the consummation of
the transactions contemplated hereby and thereby, including, without limitation,
(i) all charges related to the Platform and (ii) all reasonable expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (b) to pay or reimburse the Administrative Agent, the Collateral
Agent, the Issuing Lender and the Lenders (other than any Excluded Lenders),
upon presentation of a reasonably detailed statement, for all their documented
costs and expenses, including, without limitation, the fees, disbursements and
other charges of counsel, incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents (provided that the Administrative Agent, the Collateral
Agent and any Issuing Lender that is an Affiliate of any such Agent shall engage
a single New York counsel unless such Agents and such Issuing Lender (or any of
the foregoing) is advised by counsel that there are actual or perceived
conflicts of interest, in which case the Borrower will be required to pay for
one additional New York counsel for each affected party), (c) to pay, and
indemnify and hold harmless the Administrative Agent, the Collateral Agent, each
Arranger, the Issuing Lender, each Co-Syndication Agent, each Co-

 



123

 

 

Documentation Agent and each Lender (other than any Excluded Lenders) from any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, (d) to pay, and indemnify and hold
harmless the Administrative Agent, the Collateral Agent, each Arranger, the
Issuing Lender, each Co-Syndication Agent, each Co-Documentation Agent and each
Lender (other than any Excluded Lender) and each Related Party of any of the
foregoing Persons (each, an “Indemnitee”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, claims,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (including, without limitation, the reasonable fees, disbursements
and other charges of a single New York counsel (provided that, if the
Indemnitees (or any of them) are advised by counsel that there are actual or
perceived conflicts of interest, the Borrower will be required to pay for one
additional counsel for each affected party) and appropriate local or special
counsel) arising out of, in connection with, as a result of or with respect to
(i) the execution, delivery, enforcement, performance or administration of this
Agreement, any other Loan Document or any such other documents or instruments,
the performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions and the other
transactions contemplated hereby or thereby (including the syndication of the
Facilities), (ii) the use of proceeds of the Loans or the use of the Letters of
Credit, (iii) any actual or alleged presence or release of Materials of
Environmental Concern on any property currently or formerly owned or operated by
the Borrower or any of its Subsidiaries, or the violation of, noncompliance with
or liability under, any Environmental Law applicable to the operations of the
Borrower, any of its Subsidiaries or any of the Properties or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrower, any other Loan Party or
any of their respective Affiliates) (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
non-appealable judgment of a court of competent jurisdiction to have resulted
from (i) the gross negligence or willful misconduct of such Indemnitee or (ii) a
dispute solely among Indemnitees (other than any claim, litigation,
investigation or proceeding against an Indemnitee in its capacity as Arranger,
the Administrative Agent or other similar role) that does not involve any action
or inaction by the Borrower or its affiliates and (e) to pay or reimburse the
Administrative Agent for any loss, cost or expense arising from any assignment
to an Excluded Lender, except to the extent such losses, costs, or expenses are
found by a final and non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Administrative Agent. No Indemnitee shall be liable for any damages arising
from the use by unauthorized persons of information or other materials sent
through electronic, telecommunications or other information transmission systems
that are intercepted by such persons, except to the extent such damages are
found by a final and non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries so to
waive, all rights for

 



124

 

 

contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 9.5 shall be payable promptly upon (but in any event not
later than 30 days after) written demand therefor. Statements payable by the
Borrower pursuant to this Section shall be submitted with reasonable supporting
detail to the Borrower’s chief financial officer, at the address of the Borrower
set forth in Section 9.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent
(which shall promptly notify each Lender). The agreements in this Section 9.5
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Lender. The agreements in Section 9.5 of the
Existing Credit Agreement shall remain operative and in full force and effect
regardless of the execution of this Agreement.

 

In no event shall any Indemnitee be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including any loss of
profits, business or anticipated savings). The Borrower hereby waives, releases
and agrees (and shall cause each other Loan Party to waive, release and agree)
not to sue upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

 

To the extent that the Borrower fails to pay any amount required to be paid by
it to the Administrative Agent, the Collateral Agent or the Issuing Lender under
the immediately preceding paragraph, each Lender severally agrees to pay to the
Administrative Agent, the Collateral Agent or the Issuing Lender, as the case
may be, such Lender’s Aggregate Exposure Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought and
determined as if no Lender were a Defaulting Lender) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent or the Issuing Lender in
its capacity as such.

 

9.6              9.6   (a)   Successors and Assigns; Participations and
Assignments. (a) This Agreement shall be binding upon and inure to the benefit
of the Borrower, the Lenders, the Administrative Agent, all future holders of
the Loans and their respective successors and assigns, except that the Borrower
may not assign or transfer any of its rights or obligations under this Agreement
or any other Loan Document without the prior written consent of the
Administrative Agent and each Lender (and any attempted such assignment or
transfer without such consents shall be null and void).

 

(b)              (b)   Any Lender may without the consent of, or notice to, the
Borrower, any Agent, the Issuing Lender or any Lender, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other Persons (other than a natural person, an Excluded Lender and, except as
expressly permitted under Section 9.6(i), other than to the

 



125

 



 

Borrower or any of the Borrower’s Subsidiaries or Affiliates) (each, a
“Participant”) participations in all or any portion of such Lender’s rights
and/or obligations under this Agreement and the other Loan Documents (including
all or any portion of the Commitments and Loans owing to such Lender); provided
that (i) such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Agents, the Issuing Lender and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under the last paragraph of Section 9.5 with respect to any payments
made by such Lender to its Participant(s). Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce the obligations of the Borrower relating
to the Loans or Reimbursement Obligations and to approve any amendment,
modification or waiver of any provision of any Loan Document, or any consent to
any departure by any Loan Party therefrom; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
applicable Participant, agree to any amendment, modification, waiver or consent
to any provisions of the Loan Documents to the extent that such amendment,
modification, waiver or consent would forgive, waive or excuse the principal
amount or extend the final scheduled date of maturity of any Loan or
Reimbursement Obligation, or reduce the stated rate of any interest (other than
the waiver of default interest) or fee payable hereunder, release all or
substantially all of the Collateral or release all or substantially all of the
value of the Subsidiary Guarantors from their guarantee obligations under the
Guarantee and Collateral Agreement, in each case to the extent subject to, or
related to, such participation. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.17, 2.18 and 2.19 (subject to the
requirements and limitations set forth therein, including the requirements under
Section 2.18(e) (it being understood that the documentation under Section
2.18(e) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 2.21 as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 2.17, 2.18 or 2.19, with respect to any
participation, than its participating Lender would have been entitled to
receive, unless the sale of the participation to such Participant is made with
the Borrower’s prior written consent. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.7 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.16 as though it were a Lender. For the avoidance of doubt, no assignments
(including assignments of additional Term Loans) may be made to an Excluded
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain at one or more of its
offices a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other rights or obligations under the Loan Documents (each such
register, a “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of any Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Loans or other rights or obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such Loan or other right or obligation is in registered form under Section
5f.103-1(c) of the U.S. Treasury Regulations provided that if any Participant
requests compensation under Section 2.17,

 



126

 

 

2.18 and 2.19, such Participant shall provide to the Borrower and the
Administrative Agent any documentation reasonably requested by the Borrower or
the Administrative Agent. The entries in a Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, (i) the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register and (ii) no participations (including additional participations in Term
Loans) may be made to an Excluded Lender.

 

(c)               (c)   Any Lender or participant may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 9.6, disclose to the assignee or participant or proposed assignee
or participant any information relating to the Borrower furnished to such Lender
by or on behalf of the Borrower; provided that, prior to any such disclosure of
Information or other information designated by the Borrower as confidential,
each such assignee or participant or proposed assignee or participant shall
execute an agreement whereby such assignee or participant shall agree (subject
to customary exceptions) to preserve the confidentiality of such confidential
information on terms no less restrictive than those applicable to the Lenders
pursuant to Section 9.14.

 

(d)              (d)   Any Lender (an “Assignor”) may, in accordance with
applicable law and upon written notice to the Administrative Agent, at any time
and from time to time assign to any Person (other than a natural person, an
Excluded Lender and, except as expressly permitted under Section 9.6(i), other
than to the Borrower or any of the Borrower’s Subsidiaries or Affiliates) (an
“Assignee”), with the consent of the Issuing Lender, the Administrative Agent
and the Borrower (which, in each case, shall not be unreasonably withheld or
delayed), all or any part of its rights and obligations under this Agreement
pursuant to an Assignment and Assumption, executed by such Assignee and such
Assignor (and, where the consent of the Borrower or any other Person is required
pursuant to the foregoing provisions, by the Borrower and each such other
Person) and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that (i) no such consent of the Issuing
Lender need be obtained with respect to any assignment of the Term Loans and
(ii) no such consent of the Borrower (A) shall be required (x) if such
assignment is made to another Lender or any Affiliate or Approved Fund or
Control Investment Affiliate thereof, (y) after the occurrence and during the
continuance of an Event of Default under Sections 7(a) or (f) or (z) in the case
of assignments during the primary syndication of the Commitments and Loans, to
Persons identified by the Administrative Agent to the Borrower prior to the
Closing Date, and (B) shall be deemed to have been given if the Borrower has not
responded within five Business Days of a request for such consent; provided,
further, that no such assignment to an Assignee (other than any Lender or any
Affiliate or Approved Fund thereof) shall be in an aggregate principal amount of
less than $2,500,000 with respect to Revolving Credit Loans or Revolving Credit
Commitments and $1,000,000 with respect to Term Loans (other than in the case of
an assignment of all of a Lender’s interests under this Agreement), unless (i)
otherwise agreed by the Borrower and the Administrative Agent or (ii) such
assignment is one of two or more assignments being made simultaneously by or to
affiliated Assignees or Approved Funds, the sum of the aggregate principal
amounts of which is at least $2,500,000 with respect to Revolving Credit Loans
or Revolving Credit Commitments and $1,000,000 with respect to Term Loans. Upon
such execution, delivery, acceptance and recording, from and after the effective
date determined pursuant to such Assignment and Assumption, (x) the Assignee
thereunder shall be a party hereto

 



127

 

 

and, to the extent provided in such Assignment and Assumption, have the rights
and obligations of a Lender hereunder with a Revolving Credit Commitment and/or
Loans and other interests as set forth therein, and (y) the Assignor thereunder
shall, to the extent provided in such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of an Assignor’s rights and obligations under this
Agreement, such Assignor shall cease to be a party hereto except as to Sections
2.17, 2.18, 2.20 and 9.5 in respect of the period prior to such effective date).
Notwithstanding anything to the contrary contained herein, no such assignment
shall be made (1) to the Borrower or any of the Borrower’s Subsidiaries or
Affiliates except as expressly permitted under Section 9.6(i) or (2) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (2).

 

(e)               (e)   The Administrative Agent shall, solely for this purpose
acting as an agent of the Borrower, maintain at its address referred to in
Section 9.2 a copy of each Assignment and Assumption delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Revolving Credit Commitment of, and principal amount and stated
interest of the Revolving Extensions of Credit and Term Loans owing to, each
Lender from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register as
the owner of the Revolving Extensions of Credit, Term Loans and any Notes
evidencing the Loans recorded therein for all purposes of this Agreement. Any
assignment of any Loan, whether or not evidenced by a Note, shall be effective
only upon appropriate entries with respect thereto being made in the Register
(and each Note shall expressly so provide). Any assignment or transfer of all or
part of a Loan evidenced by a Note shall be registered on the Register only upon
surrender for registration of assignment or transfer of the Note evidencing such
Loan, accompanied by a duly executed Assignment and Assumption; thereupon one or
more new Notes in the same aggregate principal amount shall be issued to the
designated Assignee (to the extent requested by such designated Assignee), and
the old Notes shall be returned by the Administrative Agent to the Borrower
marked “canceled”. The Register shall be available for inspection by the
Borrower or any Lender (with respect to any entry relating to such Lender’s
Revolving Extensions of Credit and Term Loans) at any reasonable time and from
time to time upon reasonable prior notice.

 

(f)                (f)   Upon its receipt of an Assignment and Assumption
executed by an Assignor and an Assignee (and, in any case where the consent of
any other Person is required by Section 9.6(d), by each such other Person),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent) and an Administrative Questionnaire
completed in respect of the Assignee (unless the Assignee shall already be a
Lender hereunder) and all applicable tax forms, the Administrative Agent shall
(i) promptly accept such Assignment and Assumption and (ii) on the effective
date determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Borrower. On
or prior to such effective date, the Borrower at its own expense, upon request,
shall execute and deliver to the Administrative Agent (in exchange for the Notes
of the assigning Lender) a new Note to the order of such Assignee in an amount
equal to the Revolving Credit Commitment and/or applicable Term Loans, as the
case

 



128

 

 

may be, assumed or acquired by it pursuant to such Assignment and Assumption
and, if the Assignor has retained a Revolving Credit Commitment and/or Term
Loans, as the case may be, upon request, new Notes, as the case may be, to the
order of the Assignor in an amount equal to the Revolving Credit Commitment
and/or applicable Term Loans, as the case may be, retained by it hereunder. Such
new Note or Notes shall be dated the Closing Date and shall otherwise be in the
form of the Note or Notes replaced thereby.

 

(g)               (g)   Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h)              (h)   Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”), identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan, (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof and (iii) the Granting
Lender’s and the Borrower’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, the Granting Lender shall
remain solely responsible for the performance thereof, and the Borrower, the
Lenders and the Agents shall continue to deal solely and directly with such
Granting Lender in connection with such Granting Lender’s rights and obligations
under this Agreement and the other Loan Documents. The making of a Loan by an
SPC hereunder shall utilize the Revolving Credit Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender. Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender). In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other indebtedness of
any SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any state
thereof. In addition, notwithstanding anything to the contrary in this Section
9.6(g), any SPC may (A) with notice to, but without the prior written consent
of, the Borrower and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Loans to the
Granting Lender, or with the prior written consent of the Borrower and the
Administrative Agent (which consent shall not be unreasonably withheld) to any
financial institutions providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans, and
(B) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Borrower may be disclosed only with
the Borrower’s consent which will not be unreasonably withheld. In the event
that the consent of all or any portion of the Lenders is required pursuant to
any provision of any Loan Document at a time when any Loan is held by any SPC,
such SPC and the Granting Lender that would otherwise have been obligated to
make such Loan shall agree between themselves as to which of them shall be
entitled to grant or

 



129

 

 

withhold any consent applicable to such Loan, but such Granting Lender shall
communicate with the Administrative Agent and the Borrower as to the giving or
withholding of such consent, and the parties to the Loan Documents shall be
entitled to rely conclusively on the advice by such Granting Lender as to
whether such consent is being granted or withheld.

 

(i)                 (i)   Notwithstanding the foregoing, there shall be no
assignments or participations to the Borrower or any of its Subsidiaries or
Affiliates, except pursuant to and in accordance with the following: any Lender
may assign all or a portion of its Term Loans to the Borrower or any of its
Subsidiaries if (A) such assignment is made pursuant to a bid made in the open
market to all Lenders through the Administrative Agent, (B) such assignment is
not financed with the proceeds of any Revolving Credit Loans, (C) after giving
effect to such purchase, the amount of unrestricted cash and Cash Equivalents of
the Borrower and its Subsidiaries at such time is greater than the outstanding
amount of all Revolving Credit Loans and L/C Obligations then outstanding and
(D) any Term Loans so purchased shall be immediately cancelled. Upon any
purchase of Term Loans pursuant to this clause (i), the remaining scheduled
repayments of the Term Loans shall be reduced on a pro rata basis by the
principal amount of the Term Loans so purchased and cancelled.

 

(j)                (j)   None of the Lenders, the Arrangers or the Agents shall
have any responsibility or liability for monitoring the list or identities of,
or enforcing provisions relating to, Excluded Lenders. Upon request by any
Lender, the Administrative Agent shall be permitted to disclose to such Lender
the identity of the Excluded Lenders. Each Lender hereby acknowledges and agrees
that the information disclosed to it by the Administrative Agent pursuant to the
immediately preceding sentence shall be subject in all respects to the
provisions set forth in Section 9.14.

 

9.7              9.7   (a)   Adjustments; Set-off. (a) Subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders, and other than
with respect to any substituted Lender in accordance with Section 2.22 or as
required or permitted under Section 2.20, 9.6(i) or 9.21, if any Lender (a
“Benefited Lender”) shall at any time receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owed to such other Lender, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owed to each such other Lender, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefited Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that (i) if all
or any portion of such excess payment or benefits is thereafter recovered from
such Benefited Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery, but without interest, and
(ii) the provisions of this Section 9.7 shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or Commitments
to any assignee or participant, other than to the Borrower or any of its
Subsidiaries or Affiliates (as to which the provisions of this Section 9.7 shall
apply), made pursuant to and in accordance with the express

 



130

 

 

provisions of this Agreement. The Borrower expressly consents to the foregoing
arrangements and agrees that any Lender holding a participation in a Loan or
Reimbursement Obligation deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender had made a Loan directly to the Borrower in the amount of such
participation.

 

(b)              (b)   In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, while an Event of Default shall be continuing, upon
any amount becoming due and payable by the Borrower hereunder (whether at the
stated maturity, by acceleration or otherwise), to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such setoff and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application; provided, further, that in the event
that any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set-off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.31 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.

 

9.8              9.8   Counterparts. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Agreement or of a Lender Addendum by facsimile transmission or in electronic
(e.g., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart hereof. The words “execution,” “signed,” “signature,” and
words of like import in any Assignment and Assumption shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

9.9              9.9   Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 



131

 

 

9.10          9.10   Integration. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the Agents,
represent the entire agreement of the Borrower, the Agents, the Arrangers, the
Issuing Lender and the Lenders with respect to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any Person (other than the parties hereto and thereto, their
respective successors and assigns permitted hereunder (including any Affiliate
of the Issuing Lender that issues any Letter of Credit) and, to the extent
expressly contemplated hereby or thereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent, the Issuing Lender and the Lenders)
any rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

 

9.11          9.11   GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT, AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (OTHER THAN LETTERS
OF CREDIT AND AS EXPRESSLY SET FORTH IN SUCH OTHER LOAN DOCUMENTS), SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.

 

9.12          9.12   Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:

 

(a)              (a)   submits for itself and its Property in any legal action
or proceeding relating to this Agreement and the other Loan Documents to which
it is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;

 

(b)              (b)   consents that any such action or proceeding may be
brought in such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

 



132

 

 

(c)               (c)   agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to the
Borrower at its address set forth in Section 9.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d)              (d)   agrees that nothing herein shall affect the right to
effect service of process in any other manner permitted by law or shall limit
the right to sue in any other jurisdiction; and

 

(e)               (e)   agrees that it shall not assert, and hereby waives, to
the maximum extent not prohibited by law, any right it may have to claim or
recover in any legal action or proceeding referred to in this Section or in
Section 9.5 any special, exemplary, indirect, punitive or consequential damages.

 

9.13          9.13   No Fiduciary Duty. The Administrative Agent, the Collateral
Agent, each Co-Syndication Agent, each Co-Documentation Agent, each Arranger,
each Lender and their respective Affiliates (collectively, solely for purposes
of this Section 9.13, the “Lender Parties”), may have economic interests that
conflict with those of the Loan Parties, their respective stockholders and/or
their respective Affiliates. Each Loan Party agrees that nothing in this
Agreement, any of the other Loan Documents or any of the transactions
contemplated hereby or thereby (or the process leading thereto) will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender Party, on the one hand, and such Loan Party, its
stockholders or its Affiliates, on the other. The Loan Parties acknowledge and
agree that (a) the transactions contemplated by the Loan Documents (including,
without limitation, the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lender Parties,
on the one hand, and the Loan Parties, on the other, and (b) in connection
therewith and with the process leading thereto, (i) no Lender Party has assumed
an advisory or fiduciary responsibility in favor of any Loan Party, its
stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender Party has advised,
is currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (ii) each Lender
Party is acting solely as principal and not as the agent or fiduciary of any
Loan Party, its management, stockholders, creditors or any other Person. Each
Loan Party acknowledges and agrees that (A) it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to the
negotiation, execution and delivery of this Agreement and the other Loan
Documents, the transactions contemplated by the Loan Documents and the process
leading thereto, and (B) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Arrangers, the Agents, the Issuing Lender and the Lenders or among the
Borrower and any of the foregoing. Each Loan Party agrees that it will not claim
that any Lender Party has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.

 

9.14          9.14   Confidentiality. Each of the Agents, the Issuing Lender and
each of the Lenders agrees to keep confidential all information provided to it
by any Loan Party pursuant

 



133

 

 

to this Agreement that is designated by such Loan Party as confidential;
provided that nothing herein shall prevent any Agent, the Issuing Lender or any
Lender from disclosing any such information (a) to any Arranger, any Agent, any
other Lender or any Affiliate or Approved Fund of any thereof that agrees to
comply with the provisions of this Section 9.14 or with provisions substantially
similar to those included in this Section 9.14, (b) to any Participant, or
Assignee, or pledgee of interests hereunder (each, a “Transferee”) or
prospective Transferee that agrees to comply with the provisions of this Section
9.14 or with provisions substantially similar to those included in this Section
9.14, (c) to any of its employees, directors, trustees, agents, attorneys,
accountants and other professional advisors, including any numbering,
administration and settlement service providers, who are, or are expected to be,
engaged in evaluating, approving, structuring or administering this Agreement or
otherwise on a “need-to-know basis” if reasonably incidental to the
administration of this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential, and each
Agent, each Issuing Lender and each Lender shall be responsible for any breach
hereof by such Agent’s, such Issuing Lender’s or such Lender’s, as applicable,
employees, directors, trustees, agents, attorneys, accountants and other
professional advisors), (d) to any financial institution that is a direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.14 or with provisions substantially similar to
those included in this Section 9.14), (e) upon the request or demand of any
Governmental Authority (including, without limitation, bank regulatory
authorities) having jurisdiction over it, (f) pursuant to any order of any court
or other Governmental Authority (including, without limitation, bank regulatory
authorities) or as may otherwise be required pursuant to any Requirement of Law,
(g) in connection with any litigation or similar proceeding, (h) that has been
publicly disclosed other than in breach of this Section, (i) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (j) in connection with the exercise of any remedy hereunder or
under any other Loan Document or (k) with the prior written consent of the
Borrower; provided that, in the case of disclosure pursuant to clauses (f) and
(g) above (other than in connection with any routine audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), to the extent not prohibited by
law, such Person agrees to provide prompt written notice thereof to the
Borrower.

 

9.15          9.15   Release of Collateral Security and Guarantee Obligations.
(a)   . Each Secured Party hereby further authorizes the Collateral Agent, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the guarantee contained
in, and the Liens granted (or purported to be granted) upon the Collateral
pursuant to, the Guarantee and Collateral Agreement and the other Security
Documents, and with respect to the exercise by the Collateral Agent (or its
sub-agents or designees) of any rights and remedies with respect to the
Collateral as provided in the Loan Documents; provided that no Agent shall owe
any fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any
other obligation whatsoever to any holder of Borrower Foreign Letter of Credit
Obligations or Borrower Hedge Agreement Obligations (as such terms are defined
in the Guarantee and Collateral Agreement). Subject to Section 9.1, without
further written consent or authorization from any Secured Party, the
Administrative Agent or the Collateral Agent, as applicable, may execute any

 



134

 

 

documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which the Required Lenders (or such other Lenders as may be
required to give such consent under Section 9.1) have otherwise consented or
(ii) release any Subsidiary Guarantor from its guarantee pursuant to the
Guarantee and Collateral Agreement (including in connection with a transaction
permitted by this Agreement) or with respect to which the Required Lenders (or
such other Lenders as may be required to give such consent under Section 9.1)
have otherwise consented.

 

(a)               (b)   Notwithstanding anything contained to the contrary
contained in any of the Loan Documents, the Borrower, the Administrative Agent,
the Collateral Agent and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the guarantee contained in, or the Lien upon the Collateral granted
(or purported to be granted) pursuant to, the Guarantee and Collateral
Agreement, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
Lenders in accordance with the terms hereof, and all powers, rights and remedies
under the Security Documents may be exercised solely by the Collateral Agent,
and (ii) in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition and the Collateral Agent,
as agent for and representative of Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition.

 

(b)              (c)   No Permitted Foreign Currency Letter of Credit and no
Specified Hedge Agreement will create (or be deemed to create) in favor of any
Foreign Currency L/C Issuing Lender that is the issuer thereof or Qualified
Counterparty that is a party thereto, as applicable, any rights in connection
with the management or release of any Collateral or of the obligations of any
Subsidiary Guarantor under the Loan Documents except as expressly provided in
Section 9.1 and Section 8.15 of the Guarantee and Collateral Agreement. By
accepting the benefits of the Collateral, each Foreign Currency L/C Issuing
Lender and each Qualified Counterparty shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by the Loan Documents as a
Secured Party, subject to the limitations set forth in this Section 9.15.

 

(c)               (d)   Notwithstanding anything to the contrary contained
herein or any other Loan Document, when all Obligations have been paid in full
(other than contingent obligations in respect of which no assertion of liability
(whether oral or written) and no claim or demand for payment (whether oral or
written) has been made (and, in the case of Obligations for indemnification, no
notice for indemnification has been issued by the indemnitee) at such time), all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding (other than Letters of Credit that have been cash collateralized or
backstopped in a manner reasonably acceptable to the relevant Issuing Lender and
the Administrative Agent), the security interest in all Collateral and the
guarantee obligations provided for in any Loan Document shall automatically

 



135

 

 

terminate and be released and, upon the request of the Borrower, the Collateral
Agent shall (without notice to, or vote or consent of, any Secured Party) take
such actions as shall be required to release its security interest in all
Collateral, and to release all guarantee obligations provided for in any Loan
Document.

 

9.16          9.16   Accounting Changes. In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in GAAP or in any other accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the SEC.

 

9.17          9.17   [Reserved.]

 

9.18          9.18   WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.18.

 

9.19          9.19   Lender Action. Each Lender and each Issuing Lender agrees
that it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against any Loan Party or any other obligor
under any of the Loan Documents (including the exercise of any right of setoff,
rights on account of any banker’s lien or similar claim or other rights of
self-help), or institute any actions or proceedings, or otherwise commence any
remedial procedures, with respect to any Collateral or any other property of any
such Loan Party, unless expressly provided for herein or in any other Loan
Document, without the prior written consent of the Administrative Agent. The
provisions of this Section 9.19 are for the sole benefit of the Lenders and the
Issuing Lenders and shall not afford any right to, or constitute a defense
available to, any Loan Party.

 



136

 



 

 



 

 

9.20          9.20   USA PATRIOT Act Notice. Each Lender subject to the USA
PATRIOT Act, the Issuing Lender, the Administrative Agent and the Collateral
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
and each other Loan Party that pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower and each other Loan Party, which information includes the name and
address of the Borrower and other information that will allow such Lender, the
Issuing Lender, the Administrative Agent or the Collateral Agent, as applicable,
to identify the Borrower and each other Loan Party in accordance with the USA
PATRIOT Act.

 

9.21          9.21   (a)   Loan Modification Offers. (a)The Borrower may at any
time and from time to time request that all or a portion of the Tranche A Term
Loans, the Tranche B-24 Term Loans or Other Term Loans (an “Existing Tranche”)
be converted to extend the scheduled maturity date(s) of any payment or payments
of principal (including at final maturity) with respect to such Tranche A Term
Loans, Tranche BB-4 Term Loans or Other Term Loans (any such Tranche A Term
Loans, Tranche B-24 Term Loans or Other Term Loans which have been so converted,
“Extended Term Loans”) and to provide for other terms consistent with this
Section 9.21; provided that no more than two scheduled maturity dates in respect
of any Loans may occur during any fiscal year of the Borrower. In order to
establish Extended Term Loans, the Borrower shall provide written notice to the
Administrative Agent (who shall provide a copy of such written notice to each of
the Lenders under the applicable Existing Tranche) (each, a “Loan Modification
Offer”) setting forth the terms and conditions of the Extended Term Loans to be
established (which shall be identical in all material respects to the Tranche A
Term Loans, Tranche B-24 Term Loans or Other Term Loans, as the case may be,
under the Existing Tranche from which such Extended Term Loans are to be
converted except that (i) all or any of the scheduled amortization payments of
principal and payment at maturity of the Extended Term Loans may be delayed to
later dates than the scheduled amortization payments of principal and payment at
maturity of the Tranche A Term Loans, the Tranche B-24 Term Loans or Other Term
Loans, as the case may be, of such Existing Tranche, in each case to the extent
provided in such Loan Modification Offer, (ii) the Applicable Margin, the
Eurodollar Rate “floor” set forth in the definition of Eurodollar Rate and/or
fees payable with respect to the Extended Term Loans may be different from the
same provisions for the Tranche AB-4 Term Loans or the Tranche B-2 Term Loans of
such Existing Tranche, in each case, to the extent provided in the Loan
Modification Offer, (iii) any Extended Term Loans may participate on a pro rata
basis or a less than pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory prepayments hereunder, in each case as specified in
the respective Loan Modification Offer, and (iv) the Loan Modification Offer may
provide for other covenants and terms (A) that apply solely to any period after
the latest final maturity of the Term Loans and Term Loan Commitments in effect
on the effective date of the Loan Modification Offer immediately prior to the
establishment of such Extended Term Loans, or after approval thereof by the
Required Lenders or (B) that are less favorable to the holders of the Extended
Term Loans than the covenants and terms applicable to the Existing Tranche). The
Borrower shall provide the applicable Loan Modification Offer at least five
Business Days prior to the date on which Lenders are requested to respond. Each
Lender under the applicable Existing Tranche shall be afforded a pro rata
opportunity to participate in any Loan Modification Offer (subject to notice and
conditions to be agreed by the Borrower and the Administrative Agent in their
reasonable discretion). No Lender shall have any obligation to agree to have any
of its Term Loans of any Existing Tranche converted into Extended Term Loans
pursuant to any Loan Modification Offer. Any Lender wishing to have all or a
portion of its Term Loans of the applicable Existing Tranche

 



137

 

 

subject to such Loan Modification Offer converted into Extended Term Loans (each
such Lender, an “Extending Term Lender”) shall notify the Administrative Agent
in writing (an “Extension Election”) on or prior to the date specified in such
Loan Modification Offer of the amount of its Term Loans of the applicable
Existing Tranche which it has elected to request be converted into Extended Term
Loans (subject to any minimum denomination requirements set forth in such Loan
Modification Offer). In the event that the aggregate amount of Term Loans of the
applicable Existing Tranche subject to Extension Elections exceeds the amount of
Extended Term Loans requested pursuant to the Extension Request, Term Loans of
the applicable Existing Tranche subject to Extension Elections shall be
converted to Extended Term Loans on a pro rata basis based on the amount of Term
Loans of the applicable Existing Tranche included in each such Extension
Election.

 

(b)              (b) The Borrower and any one or more Revolving Credit Lenders
may from time to time agree that such Revolving Credit Lenders will establish
Revolving Credit Commitments through the conversion of a previously established
Revolving Credit Commitment of any such Revolving Credit Lender to an Extended
Revolving Credit Commitment of such Lender (any Revolving Credit Commitments
being established in accordance with this Section 9.21(b) an “Extended Revolving
Credit Commitment”, which for the avoidance of doubt, shall also be a Revolving
Credit Commitment) by executing and delivering to the Administrative Agent a
notice (a “Revolving Extension Notice”; each Revolving Extension Notice and each
Loan Modification Offer being an “Extension”) specifying (i) the amount of
Extended Revolving Credit Commitments established thereby, (ii) the Revolving
Credit Termination Date for such Extended Revolving Credit Commitments; provided
that the Revolving Credit Termination Date for any Extended Revolving Credit
Commitments shall in no event be earlier than the Revolving Credit Termination
Date for the Revolving Credit Commitments established on the Closing Date and
there shall not be more than three Revolving Credit Termination Dates in effect
at any time, (iii) the Applicable Margin for Revolving Credit Loans and fees in
respect of participations in Letters of Credit pursuant to such Extended
Revolving Credit Commitments and the commitment fee payable with respect to such
Extended Revolving Credit Commitments; provided that (A) in no event shall there
be more than three Applicable Margins in effect in the aggregate for all
Revolving Credit Commitments at any time and (B) either (x) the Applicable
Margins for Revolving Credit Loans, fees in respect of participations in Letters
of Credit and the commitment fee for all Revolving Credit Commitments that have
the same Revolving Credit Termination Date shall be the same (although different
upfront fees may be paid by Borrower) or (y) the maximum number of Revolving
Credit Termination Dates permitted to be in effect at any time shall be reduced
by the number of such different Applicable Margins and fees in excess of one
applicable to Revolving Credit Commitments with the same Revolving Termination
Date, and (iv) whether clause (ii) above shall be amended to provide that future
Extended Revolving Credit Commitments may not have a Revolving Credit
Termination Date prior to the Revolving Credit Termination Date for such
Extended Revolving Credit Commitments. Except as set forth above, the terms of
the Extended Revolving Credit Commitments shall be identical in all material
respects to the Revolving Credit Commitments established on the Closing Date. No
Lender shall have any obligation to participate in any increase described in
this paragraph unless it agrees to do so in its sole discretion, provided that
all Revolving Credit Lenders shall be afforded a pro rata opportunity to
participate in any Extensions (subject to notice and conditions to be agreed by
Borrower and the Administrative Agent in their reasonable discretion). On each
date on which Extended Revolving Credit Commitments are established, each
Revolving Credit Lender shall purchase at par from

 



138

 

 

and/or sell at par to each of the other Revolving Credit Lenders such portions
of the outstanding Revolving Credit Loans, if any, as may be specified by the
Administrative Agent so that, immediately following such purchases, all
Eurodollar Loans and all Base Rate Loans that are Revolving Credit Loans shall
be held by the Revolving Credit Lenders on a pro rata basis in accordance with
their respective Revolving Credit Percentages.

 

(c)               (c) No consent of any Lender or the Administrative Agent shall
be required to effectuate any Extension, other than (i) the consent of each Term
Lender agreeing to a Loan Modification Offer as evidenced by its delivery of an
Extension Election, (ii) the consent of each Revolving Credit Lender agreeing to
an Extended Revolving Credit Commitment as evidenced by its execution of a
Revolving Extension Notice and (iii) with respect to the establishment of any
Extended Revolving Credit Commitment, the consent of the Issuing Lender and the
Administrative Agent. All Extended Term Loans, Extended Revolving Credit
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other applicable Obligations under this Agreement
and the other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Credit Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 9.21 (and the
Administrative Agent is hereby directed to enter into any such amendments).
Without limiting the foregoing, in connection with the establishment of any
Extended Term Loans or Extended Revolving Credit Commitments, the respective
Loan Parties shall (at their sole expense) amend (and the Administrative Agent
is hereby authorized and directed to amend) any applicable Security Document
that has a maturity date prior to the then latest maturity date of any Extended
Term Loans or Extended Revolving Credit Commitments so that such shorter
maturity date is extended to the then latest maturity date (or such later date
as may be advised by counsel to the Administrative Agent).

 

9.22          9.22   Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws. Accordingly, if any Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then

 



139

 

 

any such excess shall be cancelled automatically and, if previously paid, shall
at such Lender’s option be applied to the outstanding amount of the Loans made
hereunder or be refunded to the Borrower.

 

9.23          9.23   Effect of Restatement. This Agreement shall, except as
otherwise expressly set forth herein, supersede the Existing Credit Agreement
from and after the Restatement Date and from and after the Restatement Funding
Date with respect to the Loans and Letters of Credit outstanding under the
Existing Credit Agreement as of the Restatement Date and as of the Restatement
Funding Date. The parties hereto acknowledge and agree, however, that (a) this
Agreement and all other Loan Documents executed and delivered herewith do not
constitute a novation, payment and reborrowing or termination of the Obligations
(under and as defined in the Existing Credit Agreement) and the other Loan
Documents as in effect prior to the Restatement Date except as expressly
provided for in the Amendment Agreement and as contemplated by Section 3.16
hereof and (b) such Obligations are in all respects continuing (except as
expressly provided for in the Amendment Agreement and as contemplated by Section
3.16 hereof) with only the terms being modified as provided in this Agreement
and the other Loan Documents. The parties hereto further acknowledge and agree
that (i) the liens and security interests in favor of the Collateral Agent for
the benefit of the Secured Parties securing payment of the Obligations (under
and as defined in the Existing Credit Agreement) are in all respects continuing
and in full force and effect with respect to all Obligations and (ii) all
references in the other Loan Documents to the Existing Credit Agreement shall be
deemed to refer without further amendment to this Agreement. In addition, unless
specifically amended hereby, each of the Loan Documents and Exhibits and
Schedules to the Existing Credit Agreement shall continue in full force and
effect and, if applicable, in the forms attached to the Existing Credit
Agreement, and with the effect that from and after the Restatement Date all
references therein shall be references to this Agreement.

 

9.24          9.24   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of

 



140

 

 

any rights with respect to any such liability under this Agreement or any other
Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

9.25          Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States), in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

[Signature Pages Follow]

 



141

 



 

EXHIBIT B

 

Reaffirmation Agreement

 

[See attached.]

 





 

 

Execution Version

 



REAFFIRMATION AGREEMENT

 

REAFFIRMATION AGREEMENT dated as of October 10, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
B&G FOODS, INC., a Delaware corporation (the “Borrower”), B&G FOODS NORTH
AMERICA, INC., a Delaware corporation (“B&GNA”), B&G FOODS SNACKS, INC., a
Delaware corporation (“B&GS”), BACK TO NATURE FOODS COMPANY, LLC, a Delaware
limited liability company (“Back to Nature Company”), BACK TO NATURE FOODS
SERVCO, LLC, a Delaware limited liability company (“Back to Nature ServCo”),
BEAR CREEK COUNTRY KITCHENS, LLC, a Delaware limited liability company (“Bear
Creek”), BTN FOODS SERVCO CORPORATION, a Delaware limited liability company
(“BTN ServCo”), BTN HOLDCO, INC., a Delaware corporation (“BTN HoldCo”), CLABBER
GIRL CORPORATION, an Indiana corporation (“CG”), WILLIAM UNDERWOOD COMPANY, a
Massachusetts business trust (“WUC”), SPARTAN FOODS OF AMERICA, INC., a Delaware
corporation (“Spartan Foods”), and VICTORIA FINE FOODS, LLC, as Delaware limited
liability company (“Victoria”) (the Borrower, B&GNA, B&GS, Back to Nature
Company, Back to Nature ServCo, Bear Creek, BTN ServCo, BTN HoldCo, CG, WUC,
Spartan Foods and Victoria, collectively, the “Reaffirming Parties”) and
BARCLAYS BANK PLC, as Collateral Agent (as defined below).

 

WHEREAS, the Borrower, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”) and Barclays Bank PLC
(“Barclays”), as Administrative Agent for the Lenders and collateral agent for
the Secured Parties (in such capacity, and together with its successors in such
capacity, the “Collateral Agent”), have entered into the Third Amendment to
Credit Agreement, dated as of October 10, 2019 (the “Amendment”), which amends
the Amended and Restated Credit Agreement, dated as of October 2, 2015 (as
amended by the First Amendment to Credit Agreement, dated as of March 30, 2017
and the Second Amendment to Credit Agreement, dated as of November 20, 2017, and
as further amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”, and as amended by the Amendment,
the “Amended Credit Agreement”), among the Borrower, the agents and arrangers
party thereto and Barclays, as administrative agent and collateral agent;

 

WHEREAS, each of the Reaffirming Parties is party to one or more of the Loan
Documents (such term and each other capitalized term used but not defined herein
having the meaning assigned to such terms in the Amended Credit Agreement);

 

WHEREAS, each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Amendment becoming effective and
the consummation of the transactions contemplated thereby; and

 

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the effectiveness of the Amendment and the consummation of the transactions
contemplated thereby;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 





 

 

ARTICLE I

 

Reaffirmation

 

SECTION 1.01.  Reaffirmation of Security Interests.

 

(a) Each Reaffirming Party hereby acknowledges that it has reviewed the terms
and provisions of the Amendment and consents to (i) the amendment of the
Existing Credit Agreement effected pursuant to the Amendment and (ii) the
transactions contemplated by the Amendment and the Amended Credit Agreement.
Each Reaffirming Party hereby (i) confirms that each Loan Document to which it
is a party or is otherwise bound and all Collateral encumbered thereby will
continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Loan Documents, the payment and performance of
the Obligations, as the case may be, including without limitation the payment
and performance of all such applicable Obligations that are joint and several
obligations of each Grantor (as defined in the Guarantee and Collateral
Agreement) now or hereafter existing, (ii) confirms its respective grant to the
Collateral Agent for the benefit of the Secured Parties of the security interest
in and continuing Lien on all of such Loan Party’s right, title and interest in,
to and under all “Collateral” as defined in the Guarantee and Collateral
Agreement, in each case whether now owned or existing or hereafter acquired or
arising and wherever located, as collateral security for the prompt and complete
payment and performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, of all
applicable Obligations (including all such Obligations as amended, reaffirmed
and/or increased pursuant to the Amendment), subject to the terms contained in
the applicable Loan Documents, (iii) confirms its respective guarantees,
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of each of the Loan Documents to which it is a
party, and (iv) acknowledges that the Lenders providing new Tranche B-4 Term
Loans on the date hereof are "Lenders" and, in their capacity as Lenders,
"Secured Parties" for all purposes under the Loan Documents.

 

(b) Each Reaffirming Party acknowledges and agrees that each of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of the Amendment.

 

ARTICLE II

 

Miscellaneous

 

SECTION 2.01. Notices. All notices hereunder shall be given in accordance with
Section 9.2 of the Amended Credit Agreement.

 

SECTION 2.02. Loan Document. This Agreement is a Loan Document executed pursuant
to the Amendment and the Amended Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions thereof.

 

SECTION 2.03. Effectiveness; Counterparts. This Agreement shall become effective
on the date when (i) copies hereof which, when taken together, bear the
signatures of each of the

 





 

 

Reaffirming Parties and the Collateral Agent shall have been received by the
Collateral Agent (or its counsel) and (ii) the Third Amendment Effective Date
has occurred. This Agreement may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by each of the parties hereto. This
Agreement may be executed by one or more of the parties to this Agreement on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Agreement by facsimile transmission or in
electronic (e.g., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart hereof.

 

SECTION 2.04.  No Novation. This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Credit Agreement or discharge or
release the priority of any Loan Document or any other security therefor, except
as expressly provided for in the Amendment and as contemplated by Section 3.16
of the Amended Credit Agreement. Nothing herein contained shall be construed as
a substitution or novation of the obligations outstanding under the Existing
Credit Agreement (except as expressly provided for in the Amendment and as
contemplated by Section 3.16 of the Amended Credit Agreement) or instruments
securing the same, which shall remain in full force and effect, except to any
extent modified hereby or by instruments executed concurrently herewith. Nothing
in this Agreement shall be construed as a release or other discharge of the
Borrower or any other Loan Party under any Loan Document from any of its
obligations and liabilities under the Existing Credit Agreement or the other
Loan Documents, except as expressly provided for in the Amendment and as
contemplated by Section 3.16 of the Amended Credit Agreement.

 

SECTION 2.05. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT, AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

SECTION 2.06. No Amendments. No amendments to any Loan Document are intended
hereby.

 

[Signature Pages Follow]

 





 

 

IN WITNESS WHEREOF, each Reaffirming Party and the Collateral Agent, for the
benefit of the Secured Parties, have caused this Agreement to be duly executed
and delivered by their respective authorized officers as of the day and year
first above written.

 



  Reaffirming Parties:       B&G FOODS, Inc.   B&G FOODS NORTH AMERICA, INC.  
B&G FOODS SNACKS, INC.   BACK TO NATURE FOODS COMPANY, LLC   BACK TO NATURE
FOODS SERVCO, LLC   BEAR CREEK COUNTRY KITCHENS, LLC   BTN FOODS SERVCO
CORPORATION   BTN HOLDCO, INC.   CLABBER GIRL CORPORATION   WILLIAM UNDERWOOD
COMPANY   SPARTAN FOODS OF AMERICA, INC.   VICTORIA FINE FOODS, LLc



 



  By       Name: Bruce C. Wacha     Title:   Executive Vice President of Finance
and Chief Financial Officer



 

[B&G FOODS, INC. Reaffirmation Agreement Signature Page]

 



 



 



  BARCLAYS BANK PLC, as Collateral Agent       By:    

Name:

Ritam Bhalla

  Title: Director



 

[B&G FOODS, INC. Reaffirmation Agreement Signature Page]

 



 





 

SCHEDULE I

 

Tranche B-4 Term Loan Commitments

 

Lender  Tranche B-4 Term
Loan Commitment   Percentage  Barclays Bank PLC   $450,000,000    100.0% Total 
$450,000,000    100%

 





